Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 1 of 143




                    Exhibit 1
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 2 of 143
                                                                       6/28/2019

      R. Alexander Saveri (173102)
      SAVERI & SAVERI, INC.
      706 Sansome Street
      San Francisco, CA 94111
      Telephone: (415) 217-6810
      Facsimile: (415) 217-6813

       Terry Anderlini, Esq. (044783)
      P.
      ANDERLINI& MCSWEENEY LLP
      66 Bovet Road, Suite 285
      San Mateo, CA 94402
      Telephone: (650) 212-0001
      Facsimile: (650) 212-0081

      Attorneys for Plaintiff
10                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                             COUNTY OF SAN MATEO
12    JOHN    O'ONNOR, a California resident,             Case No. 19-CIV-03759
13
                                Plaintiff,                DERIVATIVECOMPLAINTFOR:
14
                                                          (1) DECLARATORYRELIEF;
15
     MARKZUCKERBERG,                                      (2) VIOLATIONSOF CALIFORNIA
16   SHERYL K.SANDBERG,                                    CORPORATIONS CODE tt 25400;
     JAN KOUM,
17
     MARC L. ANDREESSEN,                                  (3) VIOLATIONSOF CALIFORNIA
18   PETER A. THIEL,                                       CORPORATIONS CODE        t'I   254011
     REED HASTINGS,
19   ERSKINE B. BOWLES,                                   (4) VIOLATIONSOF CALIFORNIA
     SUSAN D. DESMOND-HELLMAN,                             CORPORATIONS CODE tl 25402; and
20   KENNETH I. CHENAULT, and
21
     JEFFREY D. ZIENTS,                                   (5) CONTROL PERSON       LIABILITY
                                                          UNDER CALIFORNIA
22                              Defendants,               CORPORATIONS CODE tt 25504

23

24   FACEBOOK, INC., a Delaware corporation
25
     with principal executive offices located in
     California,
26
                                Nominal Defendant.
27

28

           COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                      1
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 3 of 143




 I                                                  TABLE OF CONTENTS
                                                                                                                                      Page
      I.      SUMMARYOF THE ALLEGATIONS.                                                                                          .......... I

      II.     JURISDICTION AND VENUE..

              A. The "Choice of Forum" Provision in Facebook's Restated Certificate of
                 Incorporation is Invalid and Unenforceable

              B.   This Court Has Jurisdiction Over the Causes of Action Alleged Herein...,..                                        ..... I 3

      HI,     PARTIES.                                                                                                                ....13

              A. Plaintiff..                                                                                                          ...13

10            A. Nominal Defendant                                                                                                 ....... I 3

              B.   Individual Defendants ............................,................................................................14
12
      IV. CENKRAL ALLEGATIONSPERTAINING TO ALLCAUSES OF ACTION .....16
13
              A. Duties of the Individual Defendants..                                                                                     .16
14
              A. Control, Access and Authority                                                                                        ....20
15
              B.   Conspiracy, Aiding and Abetting, and Concerted Action.....                                                         ....20
16

17    V.      ALLEGATIONSESTABLISHINGPLAINTIFF'S INDIVIDUALRIGHT TO
              DECLARATORYRELIEF            .........,.....,... .......... ..........................2 I
18
              A. The Forum Provision is Invalid and Unenforceable in the State of California.........23
19
                       1.        California Has a Strong Interest in Enforcing Its Securities Laws That
20
                                 Significantly Outweighs Delaware's Attenuated Interest in General
21                               Governance Issues Bearing No Connection to This Case .......................24

22                    2.         The Forum Provision Seeks to Operate as a Prospective Waiver of
                                 Plaintiffs Rights and Remedies Under California Law and Is, Therefore,
23                               Against Public Policy..                                              25
24
                      3.         The Forum Provision is Unconscionable Because PlaintiffDid Not
25                               Consent to Its Adoption and Facebook's Minority Shareholders Cannot
                                 Vote to Modify or Repeal the Provision ..                         ..28

              B.   The Forum Provision Is Invalid and Unenforceable Under Delaware Law..............30
27

28
           COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                       11
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 4 of 143



                    1.         The Forum Provision is Facially Invalid Because It Exceeds the Scope of
                               the Delaware Statute and Impermissibly Seeks to Regulate Other Matters
                               That Are Not "Internal Affairs"                                     . 30


                               The Forum Provision is Invalid "As Applied" to This Action Because the
                               Delaware Chancery Court Lacks Jurisdiction..                        32

                    3.         Facebook's Board Adopted and Maintains the Forum Provision for Self-
                               Interested and Disloyal Purposes, and Its Enforcement Would Be
                               Inequitable and Is Not Permitted By Delaware Law ...............................34

 7    VI. ALLEGATIONSESTABLISHING DKFKNDANTS'IABILITY       FOR
          VIOLATIONSOF THE CALIFORNIASKCURITIKS LAWS ................................35
 8
           A. Background of the Company and its Business                           ..                    ............... 36
 9

10
                    1.         Facebook's Advertising Business is the Source            of Substantially All of Its
                               Revenue ...,.........................................            ....,.................... 37

                    2.         Facebook's Platform Was Designed to Allow "Reciprocal" Access to
12                             User Data.                                                       .39

13
                    3.         Defendants Transitioned Facebook's Advertising Business to Mobile
14                             Devices Beginning in 2011 and the Company's Revenues Skyrocketed 41

15         A. Facebook's Misleading and Deceptive Practices Respecting User Privacy Were the
              Subject of an FTC Investigation in 2011, and the Board Was Forced to Agree to a
16              Consent Order to Resolve the FTC Complaint                                        ................... „... 42
17
           B.   The Cambridge Analyhca Incident Reveals Rampant Privacy Violations at
                Facebook and That Defendants Failed to Comply With the FTC Consent Order ....46

19         C.   Defendants Misrepresented the Impact That the Cambridge Analytica Scandal and
                Subsequent Revelations Would Have on Facebook's Financial Performance......,...51
20
           D.   Defendants Falsely and Misleadingly Represented That Facebook's Policies and
21
                Practices Respecting User Privacy and Data Security Complied With Applicable
22              Laws and Regulations, Including the FTC Consent Order .......................................56

23         E.   Defendants'ublic Statements to Users and Investors Alike Were Materially False
                and Misleading With Respect to the Company's Data Security and Privacy
24              Policies .......,......................................,........                                        .60
25
                    1.         Defendants'tatements Omitted and Failed to Disclose That Facebook's
26                             Platform and Policies Allowed Third Parties to Obtain Users'ersonal
                               Information and Data Without Their Consent .........................................69
27

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                      111
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 5 of 143




                  2.      Defendants'tatements Omitted and Failed to Disclose Material Facts
                          About the Acquisition and Monetization of WhatsApp .........,...„...........71

                          a.  The FTC Warned Facebook About Potential Violations of the
                          Consent Order In Connection with the WhatsApp Acquisition........                     74

                          b. Defendant Koum Resigned From Facebook's Board and as
                          WhatsApp's CEO in the Midst of the Scandal .............................            ..76

                   3.     Defendants'tatements Omitted and Failed to Disclose Facebook's
                          Secret Agreements With Device Manufacturers...............,................          78

                  4.      Defendants'tatements Omitted and Failed to Disclose Facebook's
                                               of Law.
                          Adjudicated Violations                                         ...81

                          a.   The German Supreme Court Declared Facebook's "Friend Finder"
10
                               Feature Unlawful in 2016 ..                                  .81

                          b.   The Spanish Agency for Data Protection Fined Facebook E1.2
12                             MillionEuros in 2017..                                                          .82

13
                          c.   The French Data Protection Authority Fined Facebook its Maximum
14
                               Allowable Fine in 2017.                                       .82

15                        d.   A German Court Found Facebook's Default Settings are Illegal and
                               Facebook's Terms of Service are Invalid to Obtain Consent in
16                             2018 ..                                                  ......................... 83
17
                          e.   Facebook Was Ordered to Stop Tracking Internet Usage and Faces
18                             Up to 6100 Millionin Fines.                                  ...83

19    VII. DEFENDANTS AUTHORIZED MANIPULATIVESHARE REPURCHASES
           AND FALSE AND MISLEADINGSTATEMENTS THAT ARTIFICIALLY
20         INFLATEDFACEBOOK'S STOCK PRICE ..                                                                    84

21
           A. Facebook's Board Approved Facebook's Share Repurchases and Increased
22            Authorizations Totaling More Than $ 24 Billion..                                               ...85

23         B.   Defendants'aterially False   and Misleading Statements and Omissions Caused
                Facebook*s Stock to Trade at ArtificiallyInflated Prices, Which the Company
24              (Over) Paid to Repurchase Its Shares ..                              . . ..,....... 87




      VIII. AT THE SAME TIME FACEBOOK WAS REPURCHASING ITS SHARES,
           DEFENDANTS ZUCKERBERG, SANDBERG AND KOUM SOLD THEIR
           SHARES AT PRICES THEY KNEW WERE ARTIFICIALLYINFLATED.........88
27

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                       iv
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 6 of 143




 I    IX.   DEFENDANTS ARK LIABLEFOR DAMAGES TO FACEBOOK....                                        ......98

      X.    DEMAND ON FACEBOOK'S BOARD WAS FUTILE AND THUS, EXCUSED..99

            A. Demand Was Futile Because A Majority of Facebook's Board Faces             a Substantial
               Likelihood of Liability.                                                                    100

            B.   Demand Was Also Futile Because Facebook and Its Board Are Dominated and
                 Controlled By Zuckerberg ..                                                               102

            C.   Demand Was Also Futile Because a Majority of The Directors Lack Independence
                 From and Are Beholden to Zuckerberg.                                        105

                   1.      Defendant Thiel Lacks Independence                                         .    105

                   2.      Defendant Andreessen Lacks Independence         ...                    ...... 1 09
10

                   3.      Defendant Sandberg Lacks Independence.                                   ..111

12                 4.      Defendant Desmond-Hellmann Lacks Independence.....                     ..... I 1 5

13                 5.      Defendant Chenault Lacks Independence                                           115
14
                   6.      Defendant Zients Lacks Independence                                             116
15
                   7.      Facebook Director Peggy Alford Lacks Independence ...                   ..... 117
16
            FIRST CAUSE OF ACTION ..............                                                    ....   1 1   8
17
            Declaratory Relief Pursuant to to Code of Civil Procedure, tj 1060, et seq.
18
            SECOND CAUSE OF ACTION                                                                        .120
19          Violations of Corporations Code tj( 24400, 25500, et seq.

20          THIRD CAUSE OF ACTION                                                                         .125

21
            Violations of Corporations Code   f) 25401, 25501, et seq.
            FOURTH CAUSE OF ACTION                                                                        .130
22
            Violations of Corporations Code (f 24404, 25505, er seq.
23
            FIFTH CAUSE OF ACTION ..                                                                      .134
24          Control Peson LiabililtyPursuant to Corporations Code     tj   25504

25          PRAYER FOR RELIEF                                                                             .135

26

27

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                      v
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 7 of 143



 I           PlaintiffJohn O'onnor ("Plaintiff', a California resident and            a shareholder   of
     Facebook, Inc, ("Facebook" or the "Company" ) stock continuously since February 21, 2017,

     brings this action; (i) individually as to the First Cause       of Action for declaratory relief pursuant
4    to section 1060   of the   Code   of Civil Procedure;   and   (ii) derivatively on behalf of Facebook   as

     to the Second Cause    of Action for violations of Corporations        Code section 25400 (market

     manipulation),'the Third Cause of Action for violations of Corporations Code section 25401

     (false and misleading statements), the Fourth Cause           of Action for violations of Corporations
 8   Code section 25402 (insider selling), and the Fifth Cause          of Action for control person liability
 9   under Corporations Code section 25403, against the Individual Defendants (defined below),

10   who are liable for damages and equitable remedies under Corporations Code sections 25500,

     25501, 25502, and 25504, el seq., respectively, pursuant to section 800           of the Corporations
     Code, and alleges as follows:

13   I.      SUMMARYOF THE ALLEGATIONS
14            I,    On March 17, 2018, the New York Times and the Observer reported that

15   Cambridge Analytica, a data firm retained to assist the Trump election campaign, had accessed

16   and retained the information       of 50 million users of Facebook's     social networking website,

17   without their authorization and informed consent. According to the Observer,             a   whistleblower

18   had revealed that Cambridge Analytica utilized Facebook's app developer platform to obtain

19   the personal information     of Facebook    users in early 2014, to create a system to profile U.S.

20    voters and target certain   of those individuals with personalized political advertisements.
21    Christopher Wylie ("Wylie"), a Canadian data analytics expert who worked with Cambridge

22    Analytica and Cambridge research professor Dr, Aleksandr Kogan ("Kogan") to create the

23    dataset, told the Observer: "We exploited Facebook to harvest millions of people's profiles.

24    And built models to exploit what we knew about them and target their inner demons. That was

25    the basis the entire company was built on," Facebook subsequently confirmed that Cambridge

26    Analytica had access to and may have used the personal information of at least 50 million
27    Facebook users —later increased to at least 87 million users —most           of whom are    U.S. citizens,

28    Cambridge Analytica collected user data collected through an application or "app" called

          COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             I
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 8 of 143




      "thisisyourdigitallife" designed by Kogan and his company, Global Science Research ("GSR'*).

      GSR, in collaboration with Cambridge Analytica, created the app, which was a personality test,

      with the collected data supposedly to be used for academic purposes. Approximately 270,000

      people downloaded the app using their Facebook login credentials. However, this was not the

      reason that the story made headlines.     Rather, the "news" was that Cambridge Analytica had

      obtained Facebook users'ersonal information and other data via Facebook's platform, which

      was permitted —and encouraged —by Facebook's platform and policies. Kogan, like hundreds

      of thousands of other third party apps, obtained F acebook users'ersonal information,             and that

      of their friends, without their knowledge    and consent.    Kogan then shared with Cambridge

10    Analytica for use on the Trump election campaign.

               2.      Neither Facebook's chief executive officer ("CEO"), defendant Mark Zuckerberg

12    ("Zuckerberg"), nor its chief operating officer ("COO"), defendant Sheryl Sandberg

13    ("Sandberg"), made any public statement initiallyin response to the reports regarding

14    Cambridge Analytica. Instead, in a comment to the Guardian, a "Facebook spokeswomen"

15    stated, "Mark, Sheryl and their teams are working around the clock to get all the facts and take

16    the appropriate action moving forward, because they understand the seriousness            of this issue.
17    The entire company is outraged we were deceived. We are committed to vigorously enforcing

18    our policies to protect people's information and      will take whatever    steps are required to see that

19    this happens."

20                     Facebook was not deceived, at least not by Cambridge Analytica. The

      Company's public (minority) shareholders, users        of the ubiquitous   social networking website,

22    and the public in general were, however, as Facebook's top executives and members              of its
23    Board   of Directors   (the "Board") intentionally misrepresented the nature      of Facebook's
24    business, which depended upon the Company's ability to obtain information about its users that

25    they voluntarily shared with Facebook on its website,       as   well as its surreptitious, deceptive and

26    oiten unlawful business practices, for over   a decade.

27

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        2
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 9 of 143




                4.   Defendants deliberately concealed the fact that Facebook's platform allowed any

      third party app developer to access information about Facebook users, and could use that

      information for various purposes, just like Cambridge Analytica had done.

                5.   Indeed, gathering user data was Facebook's self-proclaimed goal from the time it

      launched its platform in 2007, and the Company's business has grown along with Facebook's

      user base. Facebook monetizes user data by selling advertisements targeted specifically to its

      users, and the Company's unique ability to offer targeted advertising services, which depend

      upon the data Facebook gathers from its users, has allowed it to dominate the online advertising

      market.

10              6.   Defendants knew that Facebook's business depends on maintaining user trust and

      confidence in the security   of their personal information that they   share on Facebook.

12    Moreover, Defendants were required to know, and they were required to ensure that Facebook

13    maintained adequate internal controls and procedures to monitor and enforce violations          of
14    Facebook's policies, pursuant to the terms of a consent agreement that Facebook was forced to

15    enter into to resolve the U.S. Federal Trade Commission (the "FTC") complaint for violations

16    of the FTC Act after the FTC found in 2011 that       Facebook made misrepresentations about the

17    extent to which it protected user privacy and falsely stated that   it did not provide   advertisers

18    with information about Facebook users without their consent (among other things).

19              7.   The consent agreement was subsequently entered as an order (the "Consent

20    Order" ) that specifically required Facebook to implement and maintain policies designed to

21    ensure that user data was protected and that third parties could only access user data through

22    Facebook's platform ifthey complied with its policies and obtained the express consent           of
23    Facebook users.   Facebook was also prohibited I'rom "making any further deceptive privacy

24    claims," and from "misrepresent[ing] in any manner, expressly or by implication, the extent to

25    which it maintains privacy or security of [user] information," and required to accurately

26    describe its practices with respect to the "collection [and] disclosure   of any   [user] information"

27

28
       COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONS OF CORPORATIONS CODE
                                                        3
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 10 of 143




       and "the extent to which [Facebook] makes or has made [user] information accessible to third

       parties" (among other things).

              8.       Despite the FTC Consent Order, which all of the members          of Facebook's   Board

       of Directors   (the "Board") received and were required to comply with, Defendants falsely

       represented throughout the relevant period while it was in effect that Facebook protected the

       personal information of its users by ensuring that third parties could only access user data        if
       they complied with Facebook's policies and obtained the express consent           of Facebook    users,

              9.       Rather than monitoring and enforcing Facebook's policies and promises to

       protect user privacy, and contrary to their public statements, the Individual Defendants tumed a

10    blind eye to repeated violations, and made false and misleading statements about the
       fundamental nature    of Facebook's   business, its dependence on obtaining user data, and the

12     Company's practices with respect to the security of user data.

13            10.      Accordingly, Facebook's initial statements in response to the Cambridge

14     Analytica scandal denied any wrongdoing by Facebook's employees or that anyone at the

15     Company was responsible for causing the leak         of Facebook   user data to Cambridge Analytica.

16     Rather, Facebook representatives stated that Kogan had violated Facebook's platform policies,

17     including those relating to Facebook's developer application programming interface ("API"),

18     and that the Company had learned      of the   so-called "violation" as early as 2015, but by then, the

19     applicable policy had already been changed to clearly indicate that any similar instance          of a
20    third party app obtaining user information via the platform was        a   violation of Facebook's

21    policy. Further, Defendants represented that Facebook had implemented app review standards

22    that were designed to ensure that nothing similar would be permitted to occur on Facebook's

23    platform, and third party apps would not be able to use Facebook users'nformation platform

      in that way ever again.

25            11.      But Defendants did not disclose that the platform policy applied only to third

26    party app developers, not to Facebook apps. Defendants also did not disclose that Facebook

27    failed to monitor and enforce those policies, and that other third party companies still had

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           4
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 11 of 143




       access to user data and could use   it for the   same type   of nefarious   purposes as Kogan and

       Cambridge Analytica.

              12.    Moreover, Defendants failed to disclose a plethora            of unlawful business     practices

      that contributed to Facebook's growth, and which Defendants permitted to continue as

      Facebook grew exponentially larger.

              13.    Beginning in approximately 2011, defendant Mark Zuckerberg ("Zuckerberg"),
      Facebook's founder and Chief Executive Officer ("CEO"), oversaw plans to consolidate the

       social network's power and control competitors by treating its          users'ata    as a   bargaining chip,

      while publicly proclaiming to be protecting that data.

10            14.    On June 3, 2018, an article published by The New York Times reported that

      Facebook had entered into agreements over the past decade with at least 60 device makers,

12    including Apple, Amazon, BlackBerry, Microsotl and Samsung, that allowed them to access

13    vast amounts   of Facebook users'ersonal information, including data              about friends who had

14    blocked such third-party access. These data-sharing partnerships, which Facebook has entered

15    into since 2007, before the Facebook platform became ubiquitous, gave these developers the

16    ability to offer "features" of the social network, such       as   messaging,   "like" buttons and        address

17    books, on their own websites and mobile devices.

              15.    The following day, House Judiciary Committee member David Cicilline

19    ("Cicilline*')(D-R.I.), stated that defendant Zuckerberg had "lied to Congress" when he

20    testified before several committees in April of 2018 and stated that Facebook users have

21    "complete control" over who sees their data. Cicilline also questioned whether Facebook's

22    data-sharing practices violate the FTC Consent Order, which required Facebook to, among

23    other things, "establish and implement, and thereafter maintain, a comprehensive privacy

24    program that is reasonably designed to address ... privacy risks related to the development and

25    management     of new   and existing products and services for consumers           ...." It also   bars

26    Facebook from misrepresenting the extent          of its privacy protections    and mandates that         it get
27


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                            5
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 12 of 143




       explicit consent from users before changing the way their data is shared with third parties

       (among other things).

 3               16.    On June 29, 2018, in response to Congressional questions to Zuckerberg,

 4     Facebook provided a 747 page document and admitted that               it actually gave    dozens   of
       companies special access to user data, contrasting with the Company's prior public statements.

       Indeed, Facebook disclosed that it was still sharing information of users" friends, such as name,

 7     gender, birth date, current city or hometown, photos and page likes, with over 60 app

 8     developers nearly six months aller      it said it stopped    access to this data in 2015.     Facebook also

 9     disclosed that   it shared information about its users with 52 hardware        and software makers,

10     including such large United States corporations as Amazon.corn, Apple Inc., and Microsoft

       Corp, as well as Chinese firms such as Huawei Technologies Co. and Alibaba Group.

12               17.    On July 2, 2018, the Washington Post reported that the SEC, FTC, and FBI have

13     joined the DOJ inquiry "in its inquiries about the two companies" (Facebook and Cambridge

14     Analytica) and specifically Facebook's "actions and statements" over a period of years.

       According to the Post, the inquiry is focused on what Facebook knew years ago and what it

       failed to tell "users or investors,"   as   well as whether there were "discrepancies in more recent
       accounts" like executives* testimony before Congress. Facebook representatives admitted the

18     focus   of the inquiry is "the social network's public statements        about Cambridge Analytica."

19               18.    On July 11, 2018, the Wall Street Journal reported that the SEC is also

20     investigating whether Facebook adequately warned investors in a timely manner about the

       possible misuse and improper collection         of user   data.

22               19.    Following these reports, Facebook released its earnings report for the second

23     quarter   of 2018 on July 25,   2018. The Company missed revenue estimates, offered a weak

24     sales forecast   for future quarters and reported    a decline    of users in Europe, During the        earnings

25     conference call, Facebook CFO David Wehner stated that revenue growth                    will fall by "high
       single-digit" percentages over the next two quarters, partly because Facebook planned to give

27     people more options with their privacy settings, including letting them           limit the kinds of ads
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             6
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 13 of 143




      they saw. Zuckerberg also said profits would most likely take a further hit because the

      company planned to spend more on security. As a result of this revelation, Facebook's stock

      price was down 18 percent at opening on July 26, 2018, a loss            of more   than   $ 100   billion in
      market value.

               20.    The bad news continued when, on September 28, 2018, Facebook announced that

      50   million users had been compromised in a massive data breach that put their entire accounts
      in the hands of unknown rogue actors. An additional 40 million users also had their accounts

      reset due to uncertainty about the scope      of the breach.      Once inside Facebook's security wall,

      the attackers stood in Facebook users'hoes —with complete and total control over their

10    profiles, accounts, and social media interactions. The attackers also gained access to any apps

      or services that the victims had linked to their Facebook account using the "Facebook Login"

12    feature, putting users   of thousands of other    apps at risk    of having their accounts hijacked        and

13    misused.

14             21.    In October 2018, the Company's image was further tarnished when academics

15    discovered that Facebook was using contact information that users had provided for security

16    purposes, such as for two-factor identification logins, to engage in ad targeting. On October 30,

17    2018, Facebook announced its financial results for the third quarter          of 2018,    and Facebook's

18    Chief Financial Officer ("CFO"), David Wehner ("Wehner"), stated that the Company would

19    not be providing revenue guidance for 2019. Facebook's Form 10-Q for the third quarter                     of
20    2018, filed the following day, disclosed that the Company's operating expenses had

21    significantly risen   as the   number   of Facebook's       employees had increased to 33,606 from

22    23,165 in the same period for the previous year, and would continue to rise, as the Company

23    "expect[s] such headcount growth to continue for the foreseeable future."

24             22.    And, on November 15, 2018, the New York Times published a bombshell report

25    following an investigation that revealed Zuckerberg and Sandberg "ignored warning signs and

26    then sought to conceal them from public view" over the past three years and "passed                  off
27    security and policy decisions to subordinates." The report found that Facebook tried to "deflect

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              7
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 14 of 143




       blame" and "mask" the extent of the Cambridge Analytica scandal. The report indicates that

       Facebook knew about Russian activity on the platform         as   early   as   spring 2016, more than a

       year before the company alerted the public, and Sandberg clashed with Stamos over how to

       handle the problem. The report revealed that the Audit Committee was briefed by Stamos and

       Stretch regarding Russian activity on Facebook, and the entire Board was also informed at the

       quarterly Board meeting held on September 6, 2017. The Times also reported that Facebook

       had resorted to "aggressive" lobbying tactics and tapped its Washington connections to shift

       blame to tech rivals and ward   off critics, and   had hired a firm known for opposition research,

       Definers Public Affairs, which tried to discredit critics by linking liberal billionaire George

10     Soros to activists protesting Facebook.

              23.    In response to the New York Times story, Facebook's "Lead Independent

12     Director," defendant Susan Desmond-Hellman, issued the following statement on behalf of the

13     entire Board, in support   of defendants Zuckerberg     and Sandberg on November 15, 2018: "As

14     Mark and Sheryl made clear to Congress, the company was too slow to spot Russian

15     interference, and too slow to take action. As a board we did indeed push them to move faster.

16     But to suggest that they knew about Russian interference and either tried to ignore it or prevent

17     investigations into what had happened is grossly unfair. In the last eighteen months Facebook,

18     with the full support of this board, has invested heavily in more people and better technology to

19    prevent misuse of its services, including during elections. As the U.S. mid-term showed, they

20     have made considerable progress and we support their continued to efforts to fight abuse and

21     improve security."

22            24.    By November      16, 2018, Facebook's stock price had            fallen to new 2-year lows.

23     Defendants continued to affirmatively deny that Facebook's practices violated the FTC

24     Consent Order, or any other law or regulation, despite a multitude             of foreign government
25     investigations that resulted in findings and adjudicated violations            of law by Facebook. While
26     Defendants'alse and misleading statements allowed Facebook to evade lawmakers, and avoid

27    making any changes to its platform or policies that could affect its ability to obtain and share

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           8
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 15 of 143




      user data, by the end     of 2018,   Facebook had incurred substantial fines, penalties and other costs

      as a   result   of Defendants'llegal   business practices, and they have caused even more serious

      damage to Facebook's brand and reputation.           At the   same time, however, Defendants have

      personally profited from Facebook's increasing user base and record revenues attained                as a

      direct result of their violations of the California Securities Act and other laws.

                25.      On April 24, 2019, Defendants announced that they expect Facebook to pay

      somewhere in a range       of $ 3 billion to $ 5 billion to resolve   the FTC's investigation   of Facebook
      for violations of the Consent Order.
                26.      But even this is not the extent of the damages that Defendants'iolations of law

10    have caused to Facebook —multiple other U.S, and foreign government agencies are still

      investigating and attempting to determine how best to regulate Facebook and other tech giants

12    like Apple Inc. ("Apple") and Google, Inc. ("Google"), which are virtually Facebook's (and

13    each    other') only competition.
14              27.      Together, Google and Facebook dominate the online advertising market,

15    capturing approximately 60 percent         of its sales. It is no   surprise that before joining Facebook

16    in 2008, the Company's Chief Operating Officer ("COO"), defendant Sheryl Sandberg

17    ("Sandberg"), was the head         of Google's advertising    business.

18              28.      Most recently, Facebook and Google's duopoly of the online advertising market

19    has come under fire. Bloomberg reported on           May 31, 2019 that the U,S, Department of Justice

20    ("DOJ") and the FTC are investigating Google for potential antitrust violations, and on June 3,

21    2019, Bloomberg reported that the FTC           will also investigate potential antitrust violations by
22    Facebook to determine whether Facebook's practices harm competition in the digital market.

23    On this news, Facebook's stock price fell 7.5 percent.

24              29,      By this action, Plaintiff, a California resident and a shareholder of Facebook

25    stock since February 21, 2017, seeks, in the First Cause            of Action for declaratory relief: (i) a
26    declaration that a purported forum selection clause in Article IX of Facebook's Restated

27    Certificate     of Incorporation   is invalid on its face, and as applied to the causes    of action for
28
       COMPLAINTFOR DECLARATORY JUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             9
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 16 of 143




       action for violations     of the California Corporations Code that        are alleged in this Complaint, and

 2     is unenforceable to the extent       it seeks to prevent Plaintiffor any other Facebook shareholder
       from asserting derivative claims under the California Securities Law; and (ii) that the Board's

       adoption and/or refusal to grant a waiver of the clause constitutes a breach of their fiduciary

       duties owed to Facebook's shareholders, and, in the Second through FiAh Causes                of Action
 6     asserted derivatively on behalf       of Facebook: (iii) damages       and (iv) other equitable remedies for

 7     the Individual Defendants'iolations           of California Corporations     Code sections 25400, 25401,

 8     and 25402.

 9     II.   JURISDICTION AND VENUE
                                                        California
10             30,      This Court has subject matter jurisdiction over this action under Article VI,

11     section 10    of the California Constitution     and              Corporations Code section 800.

12             31.      This Court has jurisdiction over each        of the   Defendants because each defendant

13     conducts business in California including, but not limited to, the conduct alleged in this

14     complaint, and has sufficient contacts with California in order to render the exercise           of
15     jurisdiction by this Court over them permissible under California Code of Civil Procedure
16     section 410.10 as well as the United States and California Constitutions and haditional notions

17     of fair play and      substantial justice. Facebook is headquartered in California and maintains its

18     principal executive offices in California, and Defendants, by their wrongful acts alleged herein,
19     caused substantial harm and injury in California, including to California citizens.

20             32.      Venue is proper in this Court because Facebook maintains its principal executive

21     office in Menlo Park, San Mateo County, defendants Sandberg and Koum are residents of San

22     Mateo County, California, and the wrongful acts alleged herein occurred in or emanated from

23     San Mateo County.

24             33.      Venue is proper in this Court notwithstanding a "choice          of forum" provision in
25     Facebook's Restated Certificate        of Incorporation     that purports to designate the Court of

26     Chancery     of the   State   of Delaware   (the "Delaware Chancery Court") as the "sole and exclusive

27     forum" for any derivative action on behalf of the Company and any action that asserts              a   claim

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              10
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 17 of 143




       against a director, officer, employee or agent     of Facebook for breach of fiduciary duty "or other
       wrongdoing" which is invalid and/or unenforceable,             as alleged   below.
                         A.      The "Choice of Forum" Provision in Facebook's Restated Certificate
 3
                                 of Incoriioration is Invalid and Unenforceable
 4
                 34.     Facebook filed its original Certificate   of Incorporation with the     Secretary   of State
 5
       of the   State   of Delaware on July 29,   2004, under the name TheFacebook, Inc. On May 22,
 6
       2012, Facebook, Inc.*s Restated Certificate      of Incorporation      (the "Restated Certificate     of
 7
       Incorporation" ) was filed with the Secretary of State of the State of Delaware, and it remains

       the operative version that is currently in effect.
 9
                 35.     Facebook's Restated Certificate    of Incorporation contains       a so-called   "Choice of
10
       Forum" provision in Article IX (referred to herein        as   the "Forum Provision" ), which states:
11
                                       ARTICLE IX: CHOICE OF FORUM
12
                Unless the corporation consents in writing to the selection of an alternative forum,
13              the Court of Chancery of the State of Delaware shall, to the fullest extent permitted
                by law, be the sole and exclusive forum for (1) any derivative action or proceeding
14              brought on behalf of the corporation, (2) any action asserting a claim of breach of
                a fiduciary duty owed by, or other wrongdoing by, any director, officer, employee
15
                or agent of the corporation to the corporation or the corporation's stockholders, (3)
16              any action asserting a claim arising pursuant to any provision of the General
                Corporation Law or the corporation's Restated Certificate of Incorporation or
17              Bylaws, (4) any action to interpret, apply, enforce or determine the validity of the
                corporation's Restated Certificate of Incorporation or Bylaws or (5) any action
                asserting a claim governed by the internal affairs doctrine, in each such case subject
19
                to said Court of Chancery having personal jurisdiction over the indispensable
                parties named as defendants therein. Any person or entity purchasing or otherwise
20              acquiring any interest in shares of capital stock of the corporation shall be deemed
                to have notice of and consented to the provisions of this ARTICLE IX.
21
                 36.     Facebook's Board adopted the Forum Provision more than seven years ago, in
22
       2012, and despite the Delaware legislature having subsequently enacted a statute in 2015
23

24
       setting forth the proper scope    of a forum selection    clause adopted by a board       of directors of a
       Delaware corporation, Facebook's Board has failed to modify the Forum Provision to comply
25

26
       with the applicable statutory provision in the Delaware General Corporation Law ("DGCL"),
       section 115 ("Section 115"). Instead, Facebook's Board has sought to enforce the Forum
27
       Provision in other derivative litigation, confirming that it impermissibly seeks to prevent
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                            11
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 18 of 143




       shareholders from asserting any statutory derivative claims, including causes        of ac'tion   under

      both federal and California securities laws, not for any legitimate reason that has been

      recognized by Delaware courts as beneficial or that could potentially benefit Facebook, but for

       their own self-interested purposes.

                37.   As alleged below, Facebook's Forum Provision is invalid on its face, because it is

       inconsistent with Delaware General Corporation Law ("DGCL")section 115, and as applied to

       this particular case, its application would be unreasonable because      it impermissibly seeks     to

      regulate "external" affairs and relationships not created by or subject to the jurisdiction of the

       State   of Delaware   and would prevent   Plaintifffrom asserting   causes   of action under California
10     law against the Individual Defendants (defined below), that are broader and/or provide
       additional remedies that are not available under Delaware law.

12              38.   The Forum Provision is also invalid and cannot be equitably enforced because               it
13     was adopted and affirmatively approved and is maintained by Facebook's Board for improper

14     and self-interested purposes that are inconsistent with the   directors'iduciary duties owed to

15     Facebook and its minority shareholders, as alleged below.

16              39.   Moreover, the Forum Provision is invalid and/or unenforceable in the State of

17     Califorma, because it is against public policy to allow the Individual Defendants to escape

       liabilityfor their violations of the California securities laws, and it is unconscionable under

19     applicable California law because the Forum Provision seeks to diminish or eliminate the

20     substantive rights afforded to shareholders under California law, including under the California

21     Corporations Code, without the consent of Facebook's minority shareholders and without their

22     ability to meaningfully consent, or to vote to modify or repeal the Forum Provision,         as alleged

23    below.

24              40.   Alternatively, the Forum Provision is unenforceable and/or unconscionable             as   to

25     this particular case or as to Plaintiff, because it seeks to entirely foreclose this action, which is

26    brought by Plaintiff, a California resident, derivatively on behalf of Facebook, a corporation

27     that is headquartered in California, against individual defendants who are California residents,


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          12
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 19 of 143




      and the causes    of action under   the California Corporations Code cannot be brought in the

      Delaware Chancery Court, Further, Plaintiff did not consent to the Forum Provision.
                       B.     This Court Has Jurisdiction Over the Causes of Action Alleued
                              Herein

             41.       As alleged below, the Delaware Chancery Court does not have jurisdiction to

      determine claims under any state or federal statute, including Delaware statutes that do not

      expressly provide that the Delaware Chancery Court shall have "exclusive jurisdiction" as

      among the courts in Delaware to determine such claims,

             42,       Furthermore, there is no statutory basis for the Delaware Chancery Court to
 9
      exercise personal jurisdiction over Plaintiff or any other shareholder solely by virtue       of his or
10
      her share ownership, and the Delaware Chancery Court has specifically noted that it most
11
      likely would not have jurisdiction in those circumstances.
12
             43.       The Delaware Chancery Court "is a court      of limited jurisdiction.... Essentially,
13
      the Court   of Chancery is a court of equity, requiring an equitable    cause   of action ... or a
14
      plaintiffs need for an equitable remedy      (such as injunction) to confer jurisdiction." Helix
15
      Generation LLC v. Transcanada Facility USA, Inc., 2019 WL 2068659, at              s   I (Del, Ch. May
16
      10, 2019). "The Delaware Code states that [the] Court        [of Chancery] 'shall not have
17
      jurisdiction to determine any matter wherein sufficient remedy may be had by common law, or
18
      statute, before any other   court...'" Id. (quoting   10 Del, C, tj 342).
19
             44.       This California Superior Court has jurisdiction over Plaintiffs claims under the
20
      California Corporations Code, and where (as here), another court can properly provide a
21
      remedy that "would be sufficient, that is, complete, practical and efficient, th[e] [Delaware]
22
      Court [of Chancery] is without jurisdiction." See Helix Generation LLC, 2019 WL 2068659,
23
      at * I (emphasis added).
24    III.   PARTIES
25           A.   Plaintiff

26           45.       Plaintiff John O'onnor is a shareholder of Facebook        and has continuously held

27    his Facebook stock since February 21, 2017,
                       A.     Nominal Defendant
28
       COMPLAINTFOR DECLARATORY JUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         13
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 20 of 143




                46.      Facebook, Inc. is a Delaware corporation with its principal office located at I

       Hacker Way, Menlo Park, California. Facebook owns three                    of the world's largest   social

       networks, including Facebook, Instagram, and WhatsApp. Facebook has dual-class stock, and

       only the shares of its Class A common stock are traded publicly on the NASDAQ under the

       symbol "FB." Class A shareholders have one vote for each share, while the Class B

       shareholders have ten votes for each share held.
                         B.        Individual Defendants
                47.      Defendant Mark Zuckerberg ("Zuckerberg") is the founder and CEO                     of Facebook
       and Chairman       of the   Board. According to Facebook's website, Zuckerberg "is responsible for

10     setting the overall direction and product strategy for the company" and "leads the design                    of
       Facebook's service and development            of its   core technology and infrastructure." Zuckerberg is

12     the Company's connolling stockholder with ownership                   of Facebook voting shares representing

13     more than 60%       of Facebook's voting power.

14              48.      Defendant Sheryl Sandberg ("Sandberg") is Facebook's chief operating officer

15
       ("COO") since 2008 and          a Facebook    director since 2012. Before she joined Facebook in 2008,

16     Sandberg was Vice President            of Global Online Sales       and Operations at Google, Inc.

17     ("Google").

18              49.      Defendant Jan L. Koum ("Koum") is             a   co-founder    of WhatsApp, Inc.

19     ("WhatsApp"), a Facebook subsidiary, and was CEO of WhatsApp and                        a Facebook    director

20    until April 2018. Koum was          a    security and infrastructure engineer at Yahoo Inc. from 1998

21    until 2007, and, in 2009, he designed and launched the WhatsApp mobile messaging service.

22    Koum joined Facebook's Board when WhatsApp was acquired by Facebook in 2014, and in

23    April 2018, Koum resigned          as   CEO   of WhatsApp       and left his position on Facebook's Board,

24              50.      Defendant Peter A. Thiel ("Thiel") is a Facebook director since April 2005 and is

25     a   Member of the Compensation & Governance Committee. Thiel is the co-founder of PayPal,

26    Inc. ("PayPal"), an online payment company, where he served                   as   CEO, President and

27     Chairman       of its board of directors until it was    acquired by eBay, Inc. ("eBay") in 2002, Thiel

28
           COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                 14
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 21 of 143




       is also a founder   of Palantir Technologies ("Palantir"), a secretive analytical      software company,

       of Thiel Capital,   an investment firm, and   of Thiel Capital,   a venture capital   firm, and he is   a

       Partner   of Thiel Capital   since 2011 and a Partner   of Thiel Capital   since 2005.

                 51.   Defendant Mare L. Andreessen ("Andreessen") is a Facebook director since June

       2008 and is a Member      of the Audit & Risk Oversight     Committee. Andreessen was also a

       member     of the Board's Compensation & Governance Committee until May 2018. Andreessen
       is a co-founder and has been a General Partner      of Andreessen Horowitz, a venture        capital firm,

       since July 2009 and was a member        of the boards of directors of eBay from September          2008 to

       October 2014, Hewlett-Packard Company from September 2009 to October 2015, and Hewlett

10     Packard Enterprise Company from November 2015 to             April 2018.
                 52.   Defendant Susan D. Desmond-Hellmann ("Desmond-Hellman" ) is a Facebook

12     director since March 2013 and is Facebook's Lead Independent Director and a Member                  of the
13     Compensation     & Governance Committee. Desmond-Hellmann                was also a member    of
14     Facebook's Audit Committee until May 2018.

15               53,   Defendant Kenneth I. Chenault ("Chenault") is        a   Facebook director since

16     February 2018 and is a Member        of the Audit & Risk Oversight Committee. Chenault is
17     Chairman and a Managing Director at General Catalyst, a venture capital firm.

                 54.   Defendant Jeflrey D. Zients ("Zients") is a Facebook director since May 2018

19     and is the Chair    of the Audit &, Risk Oversight Committee. Zients is the CEO of the
20     Cranemere Group Limited, a diversified holding company.

21               55.   Defendant Reed Hastings ("Hastings" ) was a Facebook director from June 2011

22     until May 2019 and was the Chair of the Compensation & Governance Committee. Hastings is

23     CEO and Chairman       of the board of directors of Netflix, Inc. ("Netflix"),a provider of an
24     Internet subscription service for movies and television shows, since 1999, and previously was a

25     member     of the board of directors of Microsoft Corporation from March 2007            to November

26     2012.

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          15
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 22 of 143




 1              56.      Defendant Erskine B. Bowles ("Bowles") was a Facebook director from

 2     September 2011 until May 2019 and was a Member                      of the Audit & Risk Oversight Committee.
 3              57.      The defendants identified above in Q 47-56 are collectively referred to as

 4     "Individual Defendants" and, together with nominal defendant Facebook,                       as   "Defendants."

       IV. GENERAL ALLEGATIONSPERTAINING TO ALLCAUSES OF ACTION
 6              58.      Each   of the Individual Defendants:           (a) directly participated in the management          of
 7     the Company; (b) was directly involved in the day-to-day operations                  of the Company          at the

 8     highest levels; (c) was privy to confidential proprietary information concerning the Company

 9     and its business and operations; (d) was involved in drafting, producing, reviewing and/or

10     disseminating the false and misleading statements and information alleged herein; (e) was

11     aware   of or recklessly    disregarded the fact that the false and misleading statements were being

12     issued concerning the Company; and/or (I) approved or ratified the false and misleading

13     statements issued by or on behalf of Facebook or other Individual Defendants, and is liable for

14     violations of the California Corporations Code,             as    alleged herein.

15             A.        Duties of the Individual Defendants

16              59.      Each   of the Individual Defendants, by reason of their positions               as   officers and

       directors    of Facebook,   owed Facebook and its minority shareholders fiduciary duties including

18     the duty to act in good faith and exercise reasonable care and diligence in the administration                        of
19     the affairs    of the Company    and in the use and preservation           of its property   and assets, and the

20     highest obligations      of trust, loyalty, good faith, candor,        and due care, and were required to use

       their utmost ability to conhol and manage Facebook in a fair, just, honest, and equitable

       manner. The Individual Defendants were required to act in furtherance                   of the best       interests   of
       Facebook and its minority shareholders so as to benefit all shareholders equally and not in

24     furtherance     of their personal   interests or benefit.

25             60.       To discharge their duties as Facebook's officers and directors, the Individual

       Defendants were required to exercise reasonable and prudent supervision over Facebook's

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              16
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 23 of 143




      management, policies, practices, and controls           of the affairs of the Company. Accordingly, the
       Individual Defendants were required to:

 3               61.   (a)      ensure that Facebook was operated in a diligent, honest, and prudent

      manner in accordance with its bylaws and charter,            as   well as the laws and regulations of the

       State   of Delaware,   the State   of California and   the United States;

 6               62.   (b)      conduct the affairs     of the Company in an efficient, business-like manner
       so as to make   it possible   to provide the highest quality performance of its business, to avoid

       wasting the Company's assets, and to maximize the value               of the Company's   stock;

 9               63.   (c)      remain informed as to how Facebook conducted its operations, and, upon

10     receipt   of notice or information of imprudent or unsound conditions or practices, to make
       reasonable inquiry in connection therewith, and to take steps to correct such conditions or

12     practices;

13               64.   (d)      establish and maintain systematic and accurate records and reports             of the
       business and internal affairs      of Facebook    and procedures for the reporting    of the business    and

       internal affairs to the Board and to periodically investigate, or cause independent investigation

16     to be made of, said reports and records;

17               65.   (e)      maintain and implement an adequate and functioning system                of internal
       legal, financial, and management controls, such that Facebook's operations would comply with

19     all laws and its financial statements filed with the SEC and disseminated to the public and

       Facebook's shareholders would be accurate;

21               66.   (I)      exercise reasonable control and supervision over the public statements

22     made by the Company's officers and employees and any other reports or information that the

       Company was required by law to disseminate; and

24               67.   (g)      examine and evaluate any reports          of examinations, audits, or other
       financial information concerning the financial affairs           of the Company   and to make full and

       accurate disclosure    of all material   facts concerning, among other things, each       of the   subjects

27     and duties set forth above.

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              17
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 24 of 143




                68,   As senior executive officers and directors of a publicly-traded company whose

       Class   A common stock   was registered with the SEC pursuant to the Exchange Act and naded

       on the NASDAQ Global Select Market ("NASDAQ"),at all relevant times mentioned in this

       Complaint, each   of the Individual Defendants         had a duty to disseminate accurate and truthful

       information with respect to the Company's financial condition and performance, growth,

       operations, financial statements, business, products, management, earnings, and present and

       future business prospects; and to correct any previously-issued statements that had become

       materially misleading or untrue, so that the market price of the Company's common stock

       would be based upon truthful and accurate information.

10              69.   During the relevant period, the Individual Defendants made, caused and/or
       allowed to be made by or on behalf of Facebook the false and misleading statements and

12     omissions that violated California Corporations Code section 25401, and that caused

13     Facebook's stock to trade at higher prices than         ifthe omitted facts or other information had
14     been accurately disclosed, and engaged in other "market manipulation" conduct that violated

15     section 25400, and subdivision (d) thereof, including approving a "share repurchase program"

16     in 2016 and increased authorizations in 2017 and 2018, for the repurchases              of over $ 14 billion
17     worth of shares of Facebook common stock that were effectuated by the Company throughout

18     2017, 2018 and the first quarter    of 2019    and are presently ongoing, during the same time as

19     defendants Zuckerberg, Sandberg and Koum sold more than $ 1 billion worth                 of their
20     personally held shares   of Facebook common           stock, in the open market, and in connection with

21     various transactions that were approved by Facebook's Board as described herein.

22              70.   In their positions   as   officers and directors of Facebook, each      of the Individual
23     Defendants had access to non-public information about the Company's business, operations,

24     corporate and financial affairs, and possessed or had knowledge             of material non-public
25     information regarding the Company.

26              71.   By reason of their positions      as   directors   of Facebook,   the Individual   Defendants'7




       ownership interests in Facebook, their responsibility under the Company's bylaws for

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              18
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 25 of 143




      managing the company, their presumptive authority to sign key corporate documents including

      Facebook's public filings with the SEC, their sigmficant and majority voting power by virtue

      of their stock holdings    and voting agreement, and their affiliations with venture capital firms

      upon which Facebook and its subsidiaries relied for financing and in connection with acquiring

      various companies and subsidiaries       of Facebook including Oculus VR, each of the Individual
      Defendants possessed the power and ability to directly or indirectly influence Facebook's

      corporate policies and decision making, including the decisions to offer and sell and/or

      repurchase shares    of Facebook    common stock described herein, and did, directly or indirectly,

      exercise control over the wrongful acts detailed in this Complaint.

10            72.      Because   of their ability to control the business,    operations, and financial and

      corporate affairs   of the Company,    each   of the Individual Defendants       owed Facebook and its

12    shareholders a duty to exercise due care and diligence in the management and administration                     of
13    the affairs   of the Company, including ensuring that Facebook           operated in compliance with all

14    applicable laws and regulations. Defendants were and are required to act in furtherance                  of the
15    best interests   of Facebook   and its shareholders so as to benefit all shareholders equally and not

16    in furtherance of the Defendants'ersonal interest or benefit.

17            73.      Because   of their positions of control   and authority as directors and officers        of
18    Facebook, the Defendants were able to and did control the general affairs             of the Company       at

19    the time   of the violations of California securities laws alleged herein. Thus,         each   of the
20    Individual Defendants participated in, and is liable       as a   primary violator or is jointly and

21    severally liable, and/or is a control person who is subject to liabilityfor the primary violations

22    of California securities laws by other Individual Defendants who they control, because they
23    possess the power to directly or indirectly influence Facebook's corporate policies and decision

24    making, including the decisions to offer and sell and/or repurchase shares             of Facebook
25    common stock.

26            74.      The Individual Defendants'onduct involves a knowing and culpable violation of

27    their obligations as directors and officers    of Facebook,       the absence   of good faith on their part,
28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           19
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 26 of 143




       or a reckless disregard         of their duties   that they were aware or should have been aware posed a

       risk of serious injury to Facebook. Each Individual Defendant ratified each other's misconduct

       because they collectively comprised Facebook's Board and management at all relevant times.
                            A,        Control. Access and Authorltv

                 75.        The Individual Defendants, because of their positions of conhol and authority,

       were able to and did, directly or indirectly, exercise control over the wrongful acts complained

       of herein,      as   well as the contents of the various public statements issued by Facebook.

                 76.        Because    of their advisory,   executive, managerial, and directorial positions with

       Facebook, each            of the Individual Defendants   had access to adverse, non-public information

10     about the financial condition, operations, and improper representations                of Facebook.
                 77.        Each    of the Individual Defendants      was the agent   of each of the other Individual

12     Defendants and            of Facebook,    and was at all times acting within the course and scope       of such

13     agency.
                            B.        Consmracv. Aidmu and Abettine. and Concerted Action
14
                 78.        In committing the wrongful acts alleged herein, the Individual Defendants have
15

16
       pursued, or joined in the pursuit of, a common course               of conduct,   and have acted in concert

       with and conspired with one another in furtherance of their wrongdoing. The Individual
17
       Defendants further aided and abetted and/or assisted each other in breaching their respective
18
       duties.
19

20
                 79.        The Individual Defendants collectively and individually initiated a course            of
       conduct that was designed to and did conceal the fact that Facebook's data protection measures
21

22
       were suffering from several material security vulnerabilities that,               ifexploited,   can provide

23
       hackers with access to sensitive consumer data. In furtherance                 of this plan,   conspiracy, and

24
       course    of conduct,       the Individual Defendants collectively and individually took the actions set

       forth herein.
25
                 80.        The Individual Defendants engaged in a conspiracy, common enterprise, and/or
26

27
       common course             of conduct.    The Individual Defendants accomplished their conspiracy,

28
       common enterprise, and/or common course                 of conduct by causing      Facebook to conceal from

        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONSOF CORPORATIONS CODE
                                                                 20
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 27 of 143




       Facebook's customers and the investing public that that Facebook's data protection measures

       were suffering &om several material security vulnerabilities that,          ifexploited,    can provide

       hackers with access to sensitive consumer data. The Individual Defendants also knew or

       should have known        of the Insider Trading Defendants'rading in the Company's             stock based

       on material, non-public information but failed to take any action to remedy such insider-trading

       violations. Because the actions described herein occurred under the authority               of the   Board,

       each    of the Individual Defendants    was a direct, necessary, and substantial participant in the

       conspiracy, common enterprise, and/or common course               of conduct complained of      herein.

                 81.     The purpose and effect      of the Individual Defendants'onspiracy, common
10     enterprise, and/or common course        of conduct     was, among other things, to conceal from its

       customers and shareholders the material vulnerabilities in Facebook's data protection

12     measures.

13               82.     Each Individual Defendant aided and abetted and rendered substantial assistance

14     in the wrongs complained ofherein. In taking such actions to substantially assist the

15     commissions       of the wrongdoing complained of        herein, each Individual Defendant acted with

16    knowledge        of the primary wrongdoing, substantially       assisted the accomplishment      of that
17    wrongdoing, and was aware of his (or her) overall contribution to and furtherance                of the
18     wrongdoing.
      V.        ALLEGATIONSESTABLISHING PLAINTIFF'S INDIVIDUALRIGHT TO
19              DECLARATORYRELIEF
20               83.     Code   of Civil Procedure    section 1060 provides that "[a]ny person interested

21    under a written instrument, excluding a will or a trust, or under a contract, or who desires a

22     declaration of his or her rights or duties with respect to another, or in respect to, in, over or

23    upon property, or with respect to the location         of the   natural channel   of a watercourse,    may, in
24     cases   of actual controversy relating to the     legal rights and duties   of the   respective parties, bring

25     an original action or cross-complaint         in the superior court for a declaration of his or her rights
26     and duties in the premises, including a determination           of any question of consnuction or validity
27    arising under the instrument or contract. He or she may ask for a declaration              of rights or duties,
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              21
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 28 of 143




       either alone or with other relief; and the court may make a binding declaration                  of these rights or
       duties, whether or not further relief is or could be claimed at the time. The declaration may be

       either affirmative or negative in form and effect, and the declaration shall have the force                 of a
       final judgment." Civ. Proc. Code,        tj 1060.

                84.    Plaintiff, as   a shareholder      of Facebook,    has an interest under Facebook's Restated

       Articles of Incorporation, and desires        a   declaration ofhis rights     as a   shareholder   of Facebook in
       the form of a determination       of a question of validity arising under         the Restated Articles of

       Incorporation    as to   Article IX. In particular, Plaintiff seeks        a declaration that a purported

       forum selection clause in Article IX of Facebook's Restated Articles of Incorporation is invalid

10     on its face, and as applied to the causes         of action for violations of the California Corporations
       Code asserted in this Complaint, and is unenforceable to the extent                it may be   asserted as an

12     affirmative defense to this Complaint or any of the causes of action asserted herein, or                  as a

13     basis for dismissal      of this Complaint or any of the        causes   of action asserted   herein, or would

14     prevent Plaintifffrom proceeding in California Superior Court and obtaining a judgment from

15     this Court as to violations of the California Corporations Code that are alleged in the Second

16     through Fifth Causes       of Action in this Complaint.
17              85.    A judicial determination of the parties'espective rights and remedies is

18     necessary and appropriate at this time under the circumstances because: (i) the Forum

19     Provision has been asserted by Facebook and/or Individual Defendants                     as a defense   to similar

20     derivative claims against Individual Defendants under the California Corporations Code arising

21     from the same facts and circumstances as this action, and to obtain                a dismissal   of those claims
22     without prejudice; (ii) Facebook's Board approved Facebook's Amended and Restated Bylaws,

23     as amended and restated       April 10, 2019, which provide that the Forum Provision is subject to

24    modification, waiver or repeal only by Facebook directors including Individual Defendants;

25     and   (iii) Plaintiffis presently asserting       causes   of action under   the California Corporations Code

26     derivatively on behalf of Facebook against the Individual Defendants, as alleged in this

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                  22
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 29 of 143




       Complaint, in this California Superior Court. A judicial determination is necessary to prevent

       the causes       of acnon alleged herein from being dismissed          on the basis    of the Forum Provision.
                  86.     Plaintiffs   cause   of action for declaratory relief is brought individually, rather
       than derivatively, pursuant to Delaware law holding that challenges to charter and bylaw

       amendments are individual in nature, because when a board takes actions "that diminish the

       ability of non-management stockholders to ... amend the corporation's charter and bylaws, the

 7     resulting injury to the non-management stockholders is independent                    of and distinct I'rom any
       injury to the corporation" and "is to the stockholders within the corporate structure that have
       lost relative power, not to the corporation as an entity[.]" See, e.g., In re Gaylord Container

10     Corp. Shareholders Litig., 747 A.2d 71, 84 (Del. Ch. 1999).
              A.           The Forum Provision ls Invalid and Unenforceable in the State of California

12                87.     The Forum Provision is invalid and unenforceable in the State              of California

13    because      it "would substantially diminish the rights of California residents in a way that violates

14     our state's public policy." Verdugo             v.   Alliantgroup, LP., 237 Cal.App.4th 141, 147 (2015).

15                88.     Furthermore, enforcement           of the Forum Provision would be unreasonable,

16    because the Delaware Chancery Court would be unable to accomplish substantial justice as                            it

17     lacks jurisdiction over the causes         of action under      the California Corporations Code that are

18     asserted    in this Complaint, and "parties may not deprive courts of their jurisdiction over causes

19    by private agreement," Korman             v.   Princess Cruise Lines, Ltd., 32 Cal.App.5th 206, 221 (2019)

20     (internal citations and quotations omitted). Delaware has no logical connection with the parties

21     or transactions alleged in this Complaint.

22                89.     Finally, the principles of comity and mutual regard for the jurisdiction of

23     sovereign states allow a state to apply its laws notwithstanding that the laws                of another   state

24     (Delaware) have been designated as governing by its jurisdiction (or by Defendants under the

25     law of its jurisdiction), where,        as here, the    designation was without legally valid consent under

26     the laws    of the   other state (California). The Forum Provision is unconscionable under

27     California law. Plaintiffdid not consent to adoption               of the Forum Provision,     and Facebook's



        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                  23
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 30 of 143




      minority shareholders were and are unable to meaningfully consent because they cannot vote to
      modify or repeal the clause,

                        1.        California Has a Strong Interest in Enforcing Its Securities Laws
                                  That Significantly Outweighs Delaware's Attenuated Interest in
                                  General Governance Issues Bearing No Connection to This Case
                90.     In California, enforcement of a forum selection clause "is considered
      unreasonable where 'the forum selected would be unavailable or unable to accomplish

      substantial     justice'r   there is no 'rational    basis'or   the selected forum." Korman, 32
 8
      Cal.App.5th, at 218 (citing Drulias        v. 1st   Century Bancshares, Jnc., 30 Cal.App.5th 696, 707
 9
      (2018) (internal quotations and citations omitted). Facebook's Forum Provision fails on both
10
      counts.

                91.     Plaintiffand many of the Individual Defendants            are California residents, and

      Facebook is a corporation that is headquartered in California. California is the location                of the
      events in question, and Facebook has extensive ties to California, which is where Facebook
14
      maintains its principal executive offices (in Menlo Park) and six other offices, including in
15
      Fremont, Los Angeles, Mountain View, San Francisco, Sausalito, and Woodland Hills. Thus,
16
      approximately one-third        of Facebook's   U.S. offices (seven out       of a total of twenty)   are located
17
      in California.
18
                92.     By contrast, not a single one of Facebook's twenty U.S. offices is located in
19                                           of connections to Delaware, other
      Delaware. Facebook's absence                                                    than as its state   of
20    incorporation, confirm that enforcement             of the Forum Provision in this case would be
21
      unreasonable, at best.
22                      California Corporations Code sections 25402 and 25403 only apply to sales of
                93.
23    securities in California, and state and federal courts in California have repeatedly held that
24    California's interest in enforcing its insider trading statutes supersedes Delaware's interest in
25                                                          of Delaware incorporated
      overseeing the general internal governance                                         companies where insider
26    trading has occurred in California. See, e.g., Fri ese          v.   Superior Court, 134 Cal.App.4th 693,
27    704-709 (2005) (explaining that California's insider trading statutes are part             of an overall
28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                    24
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 31 of 143




       scheme supplementing the federal securities laws and have broad implications                 of statewide
       interest such that enforcing them does not conflict with the internal affairs           of a foreign
       corporation and distinguishing among other cases); Lidow v. Superior Court, 206 Cal.App.4th

       351, 362 (2012) (discussing Friese, among other cases, and explaining that California "courts

       are less apt to apply the internal affairs doctrine when vital statewide interests are at stake, such

       as   maintaining the integrity of California security markets and protecting its citizens from

       harmful conduct").

                 94.     Further, California has a strong interest in protecting minority shareholders

       against breaches      of fiduciary duty by majority shareholders: "The increasingly complex
10     nansactions      of the business   and financial communities demonstrate the inadequacy           of the
       traditional theories of fiduciary obligations         as tests   of majority shareholders responsibility to
       the minority. These theories have failed to afford adequate protection to minority

13     shareholders...the comprehensive rule         of good faith and inherent fairness to      the minority in any

14     transaction where control        of the corporation    is material properly governs controlling

15     shareholders in this state." Jones v.      HF. Ahtuanson 4           Co., 460 P.2d 464, 473-474 (Cal. 1969).

16     These interests are not simply as between the litigants but are a matter            of public policy in
17     California.     See, e.g.,   Neubauer v, Goldfarb, 108 Cal.App.4th 47, 56-57 (2003) {"the buying

18     and selling     of corporate stock   are transactions which affect a public interest" and      "controlling

19     shareholders possess a decisive advantage         of bargaining strength").
20                                  The Forum Provision Seeks to Operate as a Prospective Waiver of
                                    Plaintlfps Rights and Remedies Under California Law and Is,
21
                                    Therefore, Against Public Policy
22              95.      The Forum Provision is invalid under California law because            it impermissibly
23
       seeks to prevent     Plaintiff(and Facebook's other minority shareholders that are similarly
24     situated) from effectively vindicating their statutory rights under the California Corporations
25     Code,
26              96.      Where, as here, "the claims at issue are based on unwaivable rights created by
27
       California statutes[,] ... the party seeking to enforce the forum selection clause bears the
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                25
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 32 of 143




      burden to show litigating the claims in the contractually-designated forum               'willnot diminish in
       any way the substantive rights       afforded... under California law.'" Verdugo            v.   Alliantgroup,

      L.P., 237 Cal.App.4th 141, 147-148 (2015). Defendants cannot satisfy their burden here.

               97.     Ifenforced,   the Forum Provision would bar Plaintiff from asserting the causes                of
       action in this Complaint because the Delaware Chancery Court does not have subject-matter

      jurisdiction over statutory claims, and personal jurisdiction is also potentially lacking in the
       Delaware Chancery Court        as   to Plaintiff and certain Individual Defendants. The Forum

       Provision therefore seeks to operate      as a   "choice of law" provision, and      as a   prospective waiver

       of Plaintifp s rights to pursue claims     and remedies under California law, including in a

10     derivative action on behalf of Facebook.

               98.     The Forum Provision acts as a waiver        of the protections that California law
12     provides for its residents, and for non-residents, from market manipulation, false and

13     misleading statements and insider trading, among other things,            as set   forth in the Corporations

14     Code sections that Defendants are alleged to have violated in this Complaint.

15             99,     Moreover, a choice ofjurisdiction and law should bear a reasonable nexus to the

16     parties and the transaction. Here, it does not. Delaware's interest in enforcing general

17     corporate governance matters does not bear any nexus to the particular parties and the

18     transaction giving rise to the causes     of action   asserted in this Complaint.

19             100.    California courts have held that "Delaware's interest in regulating the activities of

20     its domestic corporations is less substantial where,       as here,   its only contact with the corporation

21     is in issuing a certificate   of incorporation." Havlicck v. Coast-ta-Coast Analytical Servs., Inc.,
22     39 CaL App. 4th 1844, 1852 (1995) (applying California law to the inspection demand                     of a

23     shareholder    of a Delaware corporation),
24             101.    Further, as fiduciaries under California law, majority shareholders "may not use

25     their power to control corporate activities to benefit themselves alone or in a manner

26     detrimental to the minority." Ahmanson, 460 P.2d 464 at 471. California courts have

27     concluded that the fiduciary duty imposed upon majority shareholders limits their exercise                     of
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             26
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 33 of 143




       contractual rights, and that such limitations are a fundamental public policy. Thrasher                            v,

       Thrasher, 27 Cal.App.3d 23, 26-27 (1972) ("the established requirement                of scrupulous                fairness

      permits inquiry into the motives and purpose of the dominant shareholder in his enforcement of

       [contractual] repayment otherwise properly recoverable by him"); Neubauer, 108 Cal. App. 4th

       at 57   ("We conclude, therefore, waiver of corporate directors'nd majority
                                                                                                  shareholders'iduciary




                   duties to minority shareholders in private close corporations is against public policy

       and a contract provision    in a buy-sell agreement purporting to effect such          a   waiver is void'*).
                 102.   California's interest in protecting the rights of minority shareholders, and its

      residents, trumps whatever interest Delaware might have in providing a forum for derivative

10     actions or in supplying the rule   of decision, especially where        (as here)   it necessarily would
       apply to the exclusion    of applicable California law that provides for different and additional
12    remedies beyond what could be obtained in a shareholder derivative action asserting only

13     claims under Delaware law.

14               103.   Delaware has no interest in preventing, and Delaware  law does not permit
                                                                        California
15     adoption   of a Forum Provision that   seeks to prevent, a shareholder derivative action seeking

16    remedies for the Company when         it is expressly    authorized by                 law and is not

17    inconsistent with Delaware law. This is especially true where (as here) the Individual

18    Defendants adopted and are maintaining the Forum Provision that impermissibly seeks to

19    prevent the derivative claims from being brought in any forum based solely on their own

20    disloyal, self-interested purposes.

21               104.   The implied derogation    of applicable laws governing       securities transactions in the

22     State   of California that the Forum Provision    seeks to impose is contrary to California's

23    overriding interests in preventing securities fraud by corporations that are headquartered in the

24     State   of California, especially where   (as here), the    wrongful conduct alleged was committed in

25    or emanated from the State      of California, the owner of a majority of the voting shares of
26    Facebook stock is a California resident (defendant Zuckerberg), and the Company has clearly

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              27
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 34 of 143




       availed itself of the benefits and advantages     of California's laws by doing business in
       California.

                105.    By contrast, Facebook has minimal or no meaningful connections to Delaware

 4    besides its incorporation under the laws     of that   state.

                        3.      The Forum Provision is Unconscionable Because Plaintiff Did Not
                                Consent to Its Adoption and Facebook's Minority Shareholders
                                Cannot Vote to Modify or Repeal the Provision
                 106.   The Board's unilateral decision to adopt and maintain the Forum Provision that

       exceeds the scope     of the applicable Delaware    statute is clearly the product    of overreaching     and

       a   violation of the Individual Defendants'iduciary duties. It would, therefore, be inequitable to
10     enforce the Forum Provision under both Delaware and California law.

                 107.   Enforcement of the Forum Provision would be unreasonable as it is
12
       unconscionable under California law. The Forum Provision was unilaterally adopted by
13     Facebook's Board and is subject to modification, waiver or repeal only by Facebook directors
14
       including Individual Defendants, pursuant to Facebook's Amended and Restated Bylaws,                     as

15
       amended and restated April 10, 2019, which Facebook's Board adopted and approved on or
16
       about April 10, 2019.
17
                 108.   The Forum Provision and related bylaws prevent Facebook's minority
18
       shareholders from voting to modify or repeal the Forum Provision, and are procedurally
19
       unconscionable because they were adopted and approved by Facebook's Board and are
20     maintained by the Board without the consent        of Plaintiff. California state    and federal courts
21
       have held that such a lack    of consent is sufficient,    on its own, to invalidate or decline to enforce
22                      provision that designates a particular forum for litigation of disputes arising under
       a contractual
23     the contract. See, e.g., Galaviz v. Berg, 763 F.Supp.2d 1170 (N.D. Cal. 2011) (denying motion
24     to dismiss on the basis    of a forum selection   clause that was unilaterally adopted by the
25     corporation's board of directors in amended bylaws without shareholder's consent, noting that
26
       while a party's acceptance of an agreement may "serve           as   consent to all the terms therein,
27     whether or not all of them were specifically negotiated or even read," a party may not
28
           COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             28
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 35 of 143




       independently amend or alter the provisions of a contract after the contract has been entered

       into, and finding that corporation had otherwise failed to demonstrate the effectiveness           of its
       forum selection bylaw to restrict the plaintiffs from pursuing their claims in the California

 4     federal court).

 5               109.    In Tech. Credit Corp.   v.   N J. Christian   Academy, Jnc., for example, a federal

       court in California concluded that a forum selection clause was not enforceable because the

       individual against whom enforcement was sought had not signed the agreement containing the

       clause, explaining, "defendants have not cited authority addressing the circumstances presented

 9     here   —where one side seeks    to enforce     a   forum selection clause in a contract (not at issue)

10     against a non-signatory who seeks to enforce a competing forum selection clause in a different

       contract that is at issue." 2018 WL 1863358, at ~13 (N.D. Cal. Apr. 18, 2018). Here, as in

12     Tech. Credit Corp.,     Plaintiffis not a signatory to the Restated Articles of Incorporation.

13     Further, given the existence    of other potentially other forum selection       clauses that Facebook

14     has argued make California the proper venue             for similar claims, the Forum Provision should
       not be enforced in this case.

16               110.    Facebook's minority shareholders (including Plaintiff) cannot (and did not)

       meaningfully consent to the Forum Provision. Facebook's minority shareholders are unable to

18     vote or obtain shares    of Facebook   Class C stock that are necessary to vote, due to Facebook's

19     stock class snucture and defendant Zuckerberg's majority voting power. Thus, Facebook's

20     minority shareholders (including Plaintiff) were and are deprived of any meaningful choice               as

       to whether to adopt or maintain the Forum Provision, because they cannot vote to repeal or

       modify the Forum Provision; only Defendants can.

23               111,   Further, the Forum Provision is substantively unconscionable because the

       provision at issue reallocates risks in an objectively unreasonable manner by placing all of the

       risk, i.e., liabilityfor statutory violations committed by officers and directors        of Facebook,    on

       Facebook and its shareholders, and by eliminating the risk to officers and directors           of Facebook
27     that they may be held personally liable for damages and other statutory remedies, including

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                     29
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 36 of 143




      under the California Corporations Code. The Forum Provision is, therefore, unreasonably

      favorable to the Individual Defendants because it would allow them to avoid personal liability

      to Facebook and its shareholders for the violations of law alleged herein.
               B.           The Forum Provision Is Invalid and Unenforceable Under Delaware Law

                   112.     The Delaware Chancery Court explained in Boilermakers Local 154 Retirement

      Fund    v.    Chevron Corp. that    "ifa plaintiffbelieves       that a forum selection clause cannot be

      equitably enforced in a particular situation, the plaintiffmay sue in her preferred forum and ..

      argu[e] that, under [M(S Bremen           v.   Zapata   OffShore    Co., 407 U.S. 1, 12 (1972)], the forum

       selection clause should not be respected because its application would be unreasonable.                   The

10    plaintiffmay          also argue that, under /'Schnell v, Chris-Craft Industries, Inc., 285 A.2d 437, 439

11     (Del. 1971)], the forum selection clause should not be enforced because the bylaw was being

12    used for improper purposes inconsistent with the              directors'iduciary duties..."     73 A.3d 934,
                                                                                                                            !
13     958M3 (Del. Ch. 2013)judgment entered sub nom. Boilermakers Local 154 Ret. Fund                           dr. Key


14     W Police       4 Fire Pension     Fund   v.   Chevron Corp, (Del. Ch. 2013). Here, Plaintiff seeks a

15     declaratory judgment that Facebook's Forum Provision should not be respected because its

16     application would be unreasonable, and Defendants'doption and/or refusal to grant a waiver

17     of the Forum Provision         constitutes a breach     of their fiduciary duties   to Facebook and its

18     shareholders.

19                          1.      The Forum Provision is Facially Invalid Because It Exceeds the Scope
                                    of the Delaware Statute and Impermissibly Seeks to Regulate Other
20                                  Matters That Are Not "Internal Affairs"
21                 113.     Facebook's Forum Provision is invalid on its face because it does not comply
22     with section 115 of the Delaware General Corporation Law, which allows a board of directors
23     of a Delaware corporation         to amend or adopt a corporate charter provision or bylaw to include

24     a   provision requiring that lawsuits asserting "internal corporate claims" must be brought in a
25     court in the State        of Delaware; however,     the statute specifically limits the permissible scope       of
26     any such provision to include "internal corporate claims" —i.e,, claims involving the internal
27     affairs     of the   corporation. Del. Code tit. 8,    f 115.   The term "internal corporate claims" is

28
           COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                        30
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 37 of 143




       defined to mean claims, including claims in the right of the corporation, (1) that are based upon

       a   violation of a duty by a current or former director or officer or stockholder in such capacity,

       or (2)   as to   which the DGCL confers jurisdiction upon the Court of Chancery. Id.

                 114.     Facebook's Forum Provision is facially invalid under Delaware law because it

       goes beyond the scope                          of the   statute and impermissibly seeks to regulate the Company's

       "internal affairs" —and to regulate Facebook's external relationships and claims under

       California law. And, it goes even further, because                             ifenforced,   the Forum Provision would

       foreclose and prevent entirely any derivative claims under California statutes (and federal

       statutes) that (among other things) are properly applicable to the securities h ansactions alleged

10     to violate the Corporations Code.

                 115.     In Sciabacucchi                      v.   Salzberg CA, the Delaware Chancery Court held that a forum

12     selection provision contained in the certificate                          of incorporation of a Delaware corporation        is

13     invalid to the extent it seeks to "use corporate law to regulate the corporation's external

14     relationships" —i.e., a claim that "does not turn on the rights, powers, or preferences                            of the
15     shares, language in the corporation's charter or bylaws, a provision                              in the DGCL, or the

16     equitable relationships that flow from the internal structure                          of the corporation."   Sciabacucchi

17     v. Salzberg, 2018                WL 6719718, at *203 (Del. Ch. Dec.                 19, 2018), appeal dismissed, 204     A.3d

18     841 (Del. 2019).

                 116.     The court in Sciabacucchi explained that claims under the Securities Act of 1933

20     are "external" claims because federal law, not Delaware law, creates the claim, defines the

21     elements    of the claim and                      specifies who can be a      plaintiffor a defendant. And a forum
22     selection clause that seeks to regulate such external claims is invalid, because a corporation's

23     "state   of incorporation                      cannot use corporate law to regulate the corporation's external

24     relationships." Id. at *20. Accordingly, the court held that                            a   "charter-based forum-selection

25     provision" of a Delaware corporation cannot govern claims brought under the federal 1933 Act

26     "because the provision would not be addressing 'the rights and powers                                of the plaintiff-
27     stockholder as a
                             stockholder."'OMPLAINT




                           FOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                                31
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 38 of 143




              117.   The causes of action under the Corporations Code alleged herein are created by

      Califorma law, and Facebook's Forum Provision impermissibly seeks to regulate Facebook's
      "external claims" and to prevent such claims from being brought in any forum, as is clear from

      the fact that the Delaware Chancery Court has no jurisdiction over federal claims. As the

      Delaware Chancery Court held in Sciabacucchi, "The constitutive documents                of a Delaware
      corporation cannot bind a plaintiffto a particular forum when the claim does not involve
      rights or relationships that were established by or under Delaware's corporate law. In
      this case, the [] Forum Provisions attempt to accomplish that feat. They are therefore

      ineffective and invalid." Id. at *3 (emphasis added). The same is true here.

10            118.   Facebook's Forum Provision is further invalid as applied to the extent

      Defendants may seek enforcement as to the causes          of action for violations of the California
12    Corporations Code alleged herein, because the Delaware Court           of Chancery is not an    adequate

13    alternative forum, as it does not have jurisdiction over PlaintifF s claims under California law.

14                   2.       The Forum Provision is Invalid "As Applied" to This Action Because
                              the Delaware Chancery Court Lacks Jurisdiction
15
              119.   The Forum Provision by its own terms only allows for Delaware's jurisdiction to
16
      the extent "permitted by law." And section 115         of the DGCL "properly confirms that despite
17
      authorizing the inclusion    of forum-selection bylaws in the constitutive      documents   of a
18
      corporation, those provisions operate 'consistent with applicable jurisdictional requirements.'"
19
      In re Pilgrim 's Pride Corporation Derivative Litigation, 2019 WL 1224556, at *14 (Del. Ch.
20
      Mar. 19, 2019) (quoting     8   Del. C. Ij 115). Furthermore, as the Delaware Chancery Court
21
      recently noted,   "[i]tis not clear ...   that buying or continuing to hold shares in a Delaware
22
      corporation with an exclusive-forum provision would constitute          a   sufficient degree of consent
23
      to imbue this court with the power to exercise personal jurisdiction over a stockholder who has
24
      no other ties to Delaware and did not otherwise participate in the adoption         of the forum-
25
      selection clause." In re Pilgrim 's Pride, 2019 WL 1224556, at *14.
26
              120.   While Facebook's Forum Provision effectively seeks to operate            as a choice   of
27
      law provision, it does not provide that the underlying allegations in this case "are expressly
28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           32
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 39 of 143




       provided" by Delaware law, nor does it provide an adequate forum in "federal or state courts"—

       despite Defendants'learly being aware that this is the only appropriate way that such a clause

       could operate consistent with principles    of sovereignty   and comity under the laws      of either
       state. This further demonstrates that Facebook's Board       intentionally adopted and has failed to

       modify the Forum Provision for the improper purpose of foreclosing           a federal   forum that would

       have jurisdiction over a far wider scope    of claims   that may be brought derivatively on behalf of

       Facebook against its officers and directors, i.e., the Individual Defendants.

                 121.   Indeed, in Boilermakers, the Delaware Chancery Court noted that          it had   declined

       to enforce a forum selection clause designating it as the exclusive forum for a contract dispute

10     in the TransAmerican Natural Gas case, because it "did not,       as a   matter   of positive Delaware
       law, have subject matter jurisdiction over the controversy." Boilermakers, 73 A.3d at 959. On

12     appeal, the Delaware Supreme Court affirmed the Chancery Court's holding that the litigation

13     could proceed in the forum that the plaintiffin the non-Delaware action had chosen, which was

14     a court   of general jurisdiction. Id.
15               122.   As alleged herein, Facebook's Forum Provision does not provide a forum for a

16     shareholder to bring a derivative action asserting statutory claims. Accordingly, the Forum

       Provision cannot be equitably enforced in this particular situation. Facebook cannot assert an

18     exclusive contractual and legal right to litigate claims in a forum that lacks jurisdiction over

19     them. See Helix Generation LLC, 2019 WL 2068659, at            *I ("As a cat may look at a king, so
20    too may the parties to a contract agree to litigate disputes in any court they wish; such election

21    may bind the parties, but can never bind a court, and cannot satisfy the jurisdictional

22    requirements      of this Court of limited jurisdiction.") (finding parties'ontractual      agreement was

23    insufficient to confer jurisdiction in the Court of Chancery).

24               123.   In addition, Facebook recently filed a motion to dismiss the Washington D.C.

25     Attorney General complaint alleging that Facebook's policies violate the D.C. Consumer

26    Protection Procedures Act, arguing that "mere use        of a website"    is not enough for a federal

27     court to exercise personal jurisdiction over an internet company like Facebook. See District af

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          33
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 40 of 143




       Columbia v. Facebook, Inc., Civil Action No. 2018 CA 008715 B, Defendant Facebook, Inc.'s

       Opposed Motion to Dismiss or, in the Alternative, Stay Proceedings (filed Feb. 1, 2019), at               I,
       Facebook also argued that that the U.S. District Court for the District of Columbia also lacks

      jurisdiction because "the consumer contracts underlying the District's allegations are expressly
       governed by California law, not D.C. law." Id. at     11   ("Indeed,   as courts   in the District have

       recognized, Facebook's user agreements provide "a particularly weak justification for invoking

       the D.C. long-arm statute [under Section (a)(2)]," because      "'[b]y [their] terms, [California] law
       governs, and any litigation shall be brought in the federal or state courts in [California].'")

       (citation omitted) (alterations in original). While Facebook's motion to dismiss was denied on

10     May 30, 2019, its arguments demonstrate that jurisdiction in Delaware Chancery Court is far
       &om certain.

12                     3.     Facebook's Board Adopted and Maintains the Forum Provision for
                              Self-Interested and Disloyal Purposes, and Its Enforcement Would Be
13
                              Inequitable and Is Not Permitted by Delaware Law
14
                124.   The Forum Provision was adopted, has not been waived or modified and/or is
15
       maintained by Facebook's Board, including Individual Defendants who are directors, for self-
16
       interested and disloyal purposes that are inconsistent with their fiduciary duties owed to
17
       Facebook and its minority shareholders.     The Forum Provision cannot be equitably enforced
18
      because   it was adopted   and affirmatively approved and is maintained by Facebook's Board for
19
       such improper purposes in violation of their fiduciary duties owed to Facebook.
20
                125.   The Forum Provision was expressly or tacitly approved by Facebook's Board
21
       through its adoption   of Facebook's Amended    and Restated Bylaws, as amended and restated
22
       April 10, 2019, which Facebook's Board, including Individual Defendants who                are directors,
23
       adopted and/or approved for an improper purpose that is inconsistent with their fiduciary duties
24
       and which constitutes a breach   of their fiduciary duties   owed to Facebook and its minority
25                     Facebook's Amended and Restated Bylaws do not modify or allow for
       shareholders.
26
      modification of the Forum Provision and impose certain requirements that must be met in order
27


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        34
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 41 of 143




       to modify the Forum Provision that prevent Plaintiffand Facebook's minority shareholders

       from voting to modify the Forum Provision.
                  126.   The Forum Provision seeks to prevent derivative claims arising under any state or

       federal statute from being brought in any forum, including in the Delaware Chancery Court.

       Accordingly, Defendants would have the Forum Provision apply to actions and claims over
       which the Delaware Chancery Court does not have jurisdiction, thus foreclosing such claims

       from ever being brought derivatively on behalf of Facebook, in any forum.

                  127.   It is clear that by adopting and maintaining the Forum Provision, Defendants
       seek only to avoid their own personal liability, as Facebook's Forum Provision purports to

10     apply broadly to "any action asserting a claim of... wrongdoing by[] any director, officer,
       employee or agent      of [Facebook]...."   (Emphasis added).

12                128.   Moreover, the California statutes alleged herein (and other statutes under various

13     state and federal laws) provide for different and additional remedies that would result        in a

14     greater recovery for Facebook than could be obtained in a derivative action asserting only

15     claims under Delaware law. As one federal court noted, "there is no blanket prohibition on the

16     applicability of multiple state securities law to   a single transaction."   Silvercreek Management,

17    Inc.   v.   Citigroup, Inc., 248 F.Supp.3d 428, 455 (S.D.N.Y. 2017) (citing 69A Am. Jur. 2d

18     Securities Regulations    —State ti 18) ("'In the area of securities transactions,   no conflict-oflaws

19     analysis ordinarily applies, and all of the blue sky laws     of all of the jurisdictions apply to the
                         California
20     transactions that are within the bounds of the statute.'").

21                129.   By adopting and maintaining the Forum Provision that seeks to prevent causes of

22     action under the               Corporations Code (among other laws) from being brought in a

23     derivative action on Facebook's behalf, solely because of the directors'wn self-interest in

24     avoiding personal liabilityto the Company, and by placing the risk of liabilityfor violations of

25     state and federal securities laws solely on Facebook, Facebook's Board has failed to act in

       accordance with its fiduciary duties owed to Facebook under Delaware law. Accordingly, the

27     Forum Provision is unenforceable under Delaware law.
       VI. ALLEGATIONSESTABLISHING DEFENDANTS'IABILITYFOR
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           35
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 42 of 143



             VIOLATIONSOF THK CALIFORNIASKCURITIKS LAWS
             A.  Background of the Comnanv and its Business

              130.   Facebook was founded in 2004 by defendant Zuckerberg while he was a student

       at Harvard University. Today, Facebook operates the        world's leading social media website,

       www.facebook.corn, which attracts over 2 billion daily users from across the globe, including

       214 million daily users in the United States alone, Although Facebook's users are critical to

       the Company's business, they are not its customers or the source      of its revenue;     Facebook is

       essentially an advertising company that connects its customers —sellers and advertisers          of
 8
       consumer goods and services —with its users, generating revenue primarily through the sale              of
 9
       advernsements that are targeted to Facebook users based on their demographics and various
10
       other information.
11
              131.   Facebook does not provide investors with segmented information about how the
12
       various platforms    it operates   are performing. Instead, Facebook's reports   publicly filed with
13
       the SEC state: "Our chief operating decision-maker is our Chief Executive Officer who makes
14
       resource allocation decisions and assesses performance based on financial information
15
       presented on a consolidated basis. There are no segment managers who are held accountable by
16
       the chief operating decision-maker, or anyone else, for operations, operating results, and
17
       planning for levels or components below the consolidated unit level. Accordingly, we have
18
       determined that we have a single reportable segment and operating unit structure."
19
              132.   Facebook's success is driven by the Company's possession           of the   data uploaded
20
       to its platform by billions of Facebook users. Facebook requires users to register and create a
21
       personal profile before they can join the website's "social network" and interact with other
22
       users, who they can add as friends. Facebook users may join user groups, message each other,
23
       and post status updates or other content that can be viewed by other Facebook users and shared
24
       with their friends. Facebook users can also interact with a wide selection of applications
25
       including social games or other services like the photo-sharing app Instagram. By doing so,
26
       Facebook users provide their personal information to Facebook, including not just their
27
       demographic and personal information, but also the people they have "fiiended," the pages and
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           36
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 43 of 143




      posts they have visited, and those that they have "followed" or "liked." Together, this data

 2     gives Facebook, and marketers in general, insight into the products or services that would

       interest a particular user. This information allows Facebook to target and market advertising to

      users most    likely to purchase their products and services, giving Facebook's targeting
       advertising business a significant advantage over traditional advertising, and generating billions

 6     of dollars in revenue for Facebook,

                      1.      Facebook's Advertising Business is the Source of Substantially             Allof
                              Its Revenue
               133.   Facebook generates revenue by selling advertisement placements over its website
 9
       and mobile applications to sellers   of consumer   goods and services to help them reach
10
       consumers on the website based on user data appropriated by Facebook.
11
               134.   Facebook offers advertising services to its customers that include or have
12
       included at various points in time, among other things, assisting customers in developing and
13
       creating advertisements and advertising strategies, obtaining information about Facebook users
14
       from the Company's website and third party sources, compiling user data and maintaining
15
       databases   of information about   Facebook users, developing   a   marketing and advertising
16
       strategy to target and exclude certain groups   of Facebook   users from receiving advertisements,
17
      tracking and evaluating the effectiveness    of advertisements   and user targeting strategies,
18
      implementing advertising campaigns, and delivering advertisements to Facebook users,
19
      including via News Feed.
20
               135.   Facebook's customers (advertisers) can use Facebook's targeted advertising
21
       services to direct their ads to users with specific attributes. Facebook applies its own algorithm
22
      to categorize Facebook users and to determine which users and groups          of users willbe targeted
23
      to receive advertisements via its advertising platform. As stated on Facebook's website: "With
24
      our powerful audience selection tools, you can target people who are right for your business.
25

26
      Using what you know about your customers         —like demographics,     interests and behaviors   —you
      can connect with people similar to them,"
27

28
        COMPLAINTFOR DECLARATORYIUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          37
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 44 of 143




                  136.   Facebook also provides detailed analytical data to advertisers on how their ad

      campaigns are perfonuing, including among certain groups                                of Facebook   users with specified

      attributes and characteristics that the advertiser seeks to target. By monitoring this data and

      providing this information to its customers on an ongoing basis, Facebook captures consumer
      behavior, profile, preferences, lifestyle, and other attributes which allow Facebook to run

      targeted ads. This enables advertisers to specify the groups                            of users that will be targeted to
      receive the advertisements.

                  137.   Facebook's advertising business accounts for substantially all                        of the Company's
      revenue, as shown by the below chart:

10
                     ~ Hg=ll     We     ~
11
                              iT iim
12     W ill l

13
       in   ill
            Ill
14     ill I ~




15

16

17
        l Ill
                               e
18
            i~I
            la    l-~%
                    lIll Villili'.~IIIII,rll)        ~     ~          l              xnataa4SNII~T~~riii~rlii~alia
19
                                Rl
                                    ~       Ilia   l Ha&i irS i'ai I I Wvi I i i~i ~J'J '
                                                                                =.


20                              1


                                l~.isla              >II:IAJ ~ ia%   rilievo v:rc      I=   iWiSliirMFll
21

22                138.   Given the importance              of user     data to the success      of the Company's    targeted

23    advertisements, Facebook's financial performance depends on its success in attracting active

24    users to its platform. As the Company acknowledged                               in its FY17 Form 10-K: "The size of our

25    user base and our users'evel            of engagement               are   critical to our success. Our financial

26    performance has been and will continue to be significantly determined by our success in

27

28
        COMPLAINTFOR DECLARATORY JUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                           38
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 45 of 143




       adding, retaining, and engaging active users       of our products, particularly for Facebook        and

       Instagram."

               139.     To provide investors with insight into user engagement, Facebook regularly

       reports the average number      of daily active users ("DAUs") and monthly active users ("MAUs")
       on its platform. As      of December   31, 2017, Facebook reported 1.4 billion DAUs and 2,13

       billion MAUs, both of which it said represented 14% growth over the prior year. According to
       its FY17 Form 10- K, the Company "view[s] DAUs and DAUs as                    a   percentage   of MAUs, as
       measures     of user   engagement." DAUs and MAUs, along with average revenue per user

       ("ARPU") are identified in Facebook's annual reports            as   the key metrics by which the

10     Company measures the success         of its business   plan.

               140.     In addition to measuring user engagement in the aggregate, Facebook has created

12     a sophisticated system      for monitoring granular data about users'ngagement with Facebook's

13     platform, such    as any   action a user takes reacting to, commenting on or sharing an ad, claiming

14     an offer, viewing a photo or video, or clicking on a link. Defendants encourage their customers

15     to review these metrics when making business decisions, and, because customers do, the

16     Executive Defendants paid close attention to and continuously improved these metrics,

17                      2.        Facebook's Platform Was Designed to Allow "Reciprocal" Access to
                                  User Data
18
               141.     The Facebook Platform was launched in 2007.             The platform originally
19
       supported only applications created by Facebook for use on Facebook, but soon expanded to
20
       allow third party developers to develop their apps using the Facebook Platform. Defendant
21
       Zuckerberg announced the expansion         of the platform to third party developers in 2008,         stating:
22
       "With this evolution of Facebook Platform, we'e made it so that any developer can build the
23
       same applications that we can. And by that, we mean that they can integrate their application
24
       into Facebook     —into the social graph —the same way that our applications like Photos               and
25
       Notes are integrated."
26
               142.     In a further expansion of the platform, in 2010, defendant Zuckerberg announced
27
       the launch   of Graph Application 19 Programming            Interface ("Graph API") at Facebook's
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              39
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 46 of 143




       annual developer conference.       Graph API allows developers to read and write data from and to

       Facebook and to obtain, track, and share information. Through Graph API and later iterations

       of the "social graph,"   Facebook obtains and shares information about users through "features"

 4     that third parties can implement on their own websites, such as the "Like" button, the "Share"

       button, and the "Log in with Facebook" option, among other things. These "social plug-ins"

       enable Facebook and third-party websites to exchange user information. Facebook obtains

       information about the websites'sers and activities, including purchases, and the third-party

 8     websites can also receive information from Facebook,

 9             143.   One   of Facebook's   earliest forays into the data-sharing world was Beacon, a

10     program that launched in 2007, which provided Facebook with information about a Facebook
       user's purchases from third party websites alter the transaction occurred. Facebook then

       publicized this information to the user's friends via News Feed, which would include the user's

       name, what they did (bought something), what they bought, and where they bought it.

14             144.   TechCrunch reported at the time, "Beacon is the internal project name at

       Facebook around an effort to work with third parties and gain access to very specific user

       data." According to TechCrunch, "third parties supply this data to Facebook "without

       compensation; what they get in return is a link back in the News Feed (which is effectively a

       free ad). Facebook,   of course,   gets incredibly valuable data about the user." TechCrunch

19     noted that this data could be used to serve targeted ads back to users "in various other places on

20     Facebook and elsewhere." TechCrunch also noted that there had been "endless speculation

21     around the new advertising network that Facebook           willbe launching[,]"'ut that "a leaked
22     Facebook document makes at least one part        of the network clear. Facebook is going to be
23     gunning hard to get lots and lots    of third party data   about its users into its database."

24             145.   Defendants subsequently expanded Facebook's access to and use              of personal
2S     information through partnership agreements and referral services with third party companies.

       For example, Facebook's agreements with mobile device manufacturers allowed Facebook to

27     implement its features directly on mobile devices, which enabled Facebook to obtain

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                     40
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 47 of 143




       information about mobile device users, including non-Facebook users, and to track users across

       devices.

                  146.       Defendants also pursued their strategy   of monetizing   Facebook's platform

       through partnerships with third party companies, utilizing third-party developers to obtain as

       much user data as possible, and by acquiring competitors. Facebook's agreements with mobile

       device manufacturers, for example, allowed Facebook to implement its features directly on

       mobile devices, which enabled Facebook to obtain information about mobile device users,

       including non-Facebook users, and to track users across devices. And, Facebook bought

       WhatsApp in 2014 for $ 19 billion, when it was the preferred instant messaging platform in the

10     developing world, and substantially increased Facebook's user base and access to data through

       messaging.

12                           3,     Defendants Transltioned Facebook's Advertising Business to Mobile
                                    Devices Beginning in 2011 and the Company's Revenues Skyrocketed
13
                  147.       In 2011 and 2012, to transition Facebook from its collapsing desktop advertising
14
       business to mobile advertising, Zuckerberg and the other Defendants implemented a strategy to
15
       leverage user data through though what they called "reciprocity." It has since been revealed
16
       that "reciprocity'* meant that Facebook shared user data with over 50 companies, pursuant to
17
       agreements that for the most part are still in effect. The plan involved obtaining additional data
18
       about Facebook users and non-users &om third parties, including data brokers, and leveraging
19
       data that Facebook obtained through relationships and agreements with other third party
20
       companies.
21
                  148.       In 2012, most of Facebook's revenue came from generic banner ads delivered to
22
       users visiting the Company's website on a desktop computer. By the fourth quarter             of 2013,
23
       fifty-three percent of the Company's advertising revenue came from targeted advertisements
24
       that Facebook delivered to smartphones, tablets, and other mobile devices, with many            of those
25
           highly targeted by gender, age and other user demographics. "I think it's inarguable that
26
2'ds
27
   Facebook is           a   mobile-first company," Facebook's chief financial officer said in an interview at

       the time.

        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONS OF CORPORATIONS CODE
                                                             41
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 48 of 143




                 149.   Facebook had total revenue      of $ 2.59 billion in the   quarter that ended December

      31, 2013, up from $ 1.59     billion in the   same quarter the previous year. Revenue from

      advertising was $ 2.34 billion, up 76 percent from the previous year. Excluding compensation

      costs related to Facebook's     initial public offering ("IPO") in 2012, the Company's profits were

      up 83 percent. "It's hard to see any flaws in this quarter," commented one analyst, Ron Josey

      of JMP     Securities.   "They'e seeing demand for their ad product          go through the roof."
                                Facebook's Misieadina and Decentive Practices Resnectinn User
                                Prlvacv Were the Subiect of an FTC Investiaation in 2011. and the
 8                              Board Was Forced to Aeree to a Consent Order to Resolve the FTC
                                Complaint
 9
                 150.   In 2011, following an investigation by the FTC, Facebook was forced to agree to
10
      the terms    of a consent order that was      subsequently entered by a federal court (the "Consent
11
      Order" ), in order to resolve the FTC's complaint against Facebook alleging that the claims
12
      Facebook made about its privacy practices were unfair and deceptive, and violated federal law.
13
                 151.   According to the FTC complaint, the Company had allegedly failed to disclose to
14
      Facebook users that "a user's choice to restrict profile information to 'Only Friends'r
15
      'Friends    of Friends'ould     be ineffective as to certain third parties;" that the company's
16
      "Privacy Wizard" tool for controlling access to user information "did not disclose adequately
17
      that users no longer could reshict access to their newly-designated (publicly available
18
      information) via their Profile Privacy Settings, Friends'pp Settings, or Search Privacy
19
      Settings, or that their existing choices to restrict access to such information via these settings
20
      would be overridden;" and that, after making changes to its privacy policy, Facebook "failed to
21
      disclose, or failed to disclose adequately, that the December Privacy Changes overrode existing
22
      user privacy settings that restricted access to a user's Name, Profile Picture, Gender, Friend
23
      List, Pages, or Networks."
24
                 152.   An early draft of the FTC complaint against Facebook reveals that the FTC
25
      investigation found that defendant Zuckerberg was responsible for Facebook's violations              of the
26
      FTC Act that gave rise to the FTC Consent Order, and acted together with other officers and/or
27
      directors   of Facebook who     are also liable   for such violations, confirming that Zuckerberg's
28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             42
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 49 of 143




      domination and control          of Facebook's       Board was       a   substantial contributing factor to the

      violations of law that gave rise to the FTC Consent Order and that the other directors will not

      commence litigation against Zuckerberg, either because                      it would expose     them to personal

      liability for similar violations of law, or because they willnot take any action that may threaten
      their positions on Facebook's Board pursuant to which they have received and continue to

      receive lucrative compensation and benefits,              as    alleged herein.      The caption page         of a draft
       complaint by the FTC that names Zuckerberg                 as a    defendant is depicted below:

                                                                                                                B RAFT
                                                    O(TITEI) <STATFh OF AMFRICA
                                                  I'EBERAL TRABF, COMMISSIObj
                   COMMISSIOPIERS!                don Lelbowl'ir«Chairman
10                                                W'Ilgsn< F Kovaek
                                                  J. Thomas Roach
                                                  Fdiih Ramirez
                                                  dulia BriU
12

13                                                               )
                   !n Ih«<vl «<r«r «/                            j
14                 FACEB{)OILIIICo                               )
                   s   corporation,                              )                 BOCKFT NO.
15                                                               )
                   sad                                           )
16                                                               )
                   MARKXUCKERBERO<                               )
                   in<nvidualty nnd as a fonuder, officer,       j
                   snd owner of FACEBOOK, IPIC,
                                                                 )
18
                                           Corn<alerion
                                                             ,COMPLAfbff
19
                           The Fedeml Trade C<anmission, having reoson io believe iha< Fscebook, bm«s
                   co!Porn<ion, snd Mark Zuckcrberg, individually and as a ii!under, aNew, and owner oi
20                 Fscebook„ inc, ("Respondents«) i<ave violated the Fed<oat Trade Commimion Aci («FTC          Acr')
                   and it appearing ro ihe            that ibis proceeding is in the public iniercsi, ageges;
21
                            Rvepuudvo< Fme(w L bw. F'puce(a<uk" j, is u p! ivarciyn!wood, Delaware curpumdon
                            with its principal otlice or plass ofbusiness at lf<0I S. Csgfomis Avenue, Polo Allo,
22
                           Cat<A!mm, 04004.

23                         Respondent htark Zuekerbcrg («Zuckcrbcrg") found<at Faccbook and has hewn iis CBO
                           and ihe company*s la<gmi shareholder from spprosimsieiy 000( uniil ihc prcsen<. I lc
24                         also is 0<c company's presideni, con<mls ihe appo in<men( of a majority of iis Board of
                           Oir<uiors («Boanl«). aad serves an the Board. Individually, or in cones<i with osbe<s, hc
                           has f<nmuln<cd, dirceied „par<icipaied in, coniroged, or had authariiy io roniml, iha
25
                           oolicica nein or praciie<w of Faccbook, includiag the policien nein or practices ailcgrd
                           in ibis camplaini, and has had knowk<dge ol'thorn pmclicm.
26
                   L       The mls snd prnciiom of Respondents m agcgcd in this comp(sini have been in nr
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                     43
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 50 of 143




             153.   The FTC's complaint listed a number          of instances in which Facebook allegedly
      made promises that    it did not keep, including:
                ~   In December 2009, Facebook changed its website           so certain   information that

                    users may have designated as private —such as their Friends List —was made

                    public. Facebook didn't warn users that this change was coming, or get their

                    approval in advance.

                ~   Facebook represented that third-party apps that users installed would have access

                    only to user information that they needed to operate. In fact, the apps could
                    access nearly all   of users'ersonal       data —which the apps didn't need.

10              ~   Facebook told users they could restrict sharing       of data to limited audiences —for
                    example with "Friends Only." In fact, selecting "Friends Only" did not prevent

12                  their information from being shared with third-party applications their friends

13                  used.

14              ~   Facebook had a "Verified Apps" program and the Company claimed that                it
15                  certified the security of participating apps. It didn'.

16              ~   Facebook promised users that        it would not share their personal information with
17                  advertisers.   It did.
                ~   Facebook claimed that when users deactivated or deleted their accounts, their

19                  photos and videos would be inaccessible.         But Facebook allowed access to the

20                  content, even after users had deactivated or deleted their accounts.

21              ~   Facebook claimed that     it complied with the U.S.- EU Safe Harbor Framework
22                  that governs data transfer between the U.S. and the European Union. It didn'.

23           154.   On November 29, 2011, the FTC announced that Facebook and the agency had

24    reached an agreement on the terms      of the   Consent Order relating to the FTC's charges that the

25    company had "deceived consumers by telling them they could keep their information on

26    Facebook private, and then repeatedly allowing it to be shared and made public."

27

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          44
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 51 of 143




 1             155.   The FTC Consent Order required that Facebook must not "misrepresent in any

 2     manner, expressly or by implication, the extent to which it maintains the privacy or security       of
 3     covered information," including "the extent to which [Facebook] makes or has made covered

 4     information accessible to third parties;" that prior to sharing of a user's nonpublic information,

       the company    will "obtain the user's affirmative express consent;"   and the company would

       "establish and implement, and thereafter maintain, a comprehensive privacy program that is

       reasonably designed to (1) address privacy risks related to the development and management          of
 8     new and existing products and services for consumers, and (2) protect the privacy and

 9     confidentiality of covered information," among other stipulations.

10            156.    The FTC Consent Order barred Facebook from making any further deceptive

      privacy claims, required Facebook to obtain consumers'pproval before it changed the way it
       shared their data, and required Facebook to obtain periodic assessments      of its privacy practices
13    by independent, third-party auditors for 20 years following its entry.

14            157.    Facebook has specific obligations under the FTC Consent Order and the Board is

       duty-bound to oversee Facebook's compliance with its terms. Specifically, under the Consent

       Order, Facebook is:

17               ~    barred from making misrepresentations about the privacy or security      of
18                    consumers'ersonal information;

19               ~    required to obtain consumers'ffirmative express consent before enacting

20                    changes that override their privacy preferences;

21               ~    required to prevent anyone from accessing    a   user's material more than 30 days

22                    after the user has deleted his or her account;

23               ~    required to establish and maintain a comprehensive privacy program designed to

24                    address privacy risks associated   with the development and management of new

25                    and existing products and services, and to protect the privacy and confidentiality

26                    of consumers'nformation;     and

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         45
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 52 of 143




 I               ~    required, every two years for the next 20 years after entry          of the   Consent Decree,

                      to obtain independent, third-party audits certifying that it has a privacy program

                      in place that meets or exceeds the requirements of the FTC order, and to ensure
                      that the privacy of consumers'nformation is protected.

 5             158.   As FTC Chairman Jon Leibowitz stated in the FTC's press release announcing

       the settlement and terms    of the Consent Order on November             29, 2011, "Facebook is obligated

       to keep the promises about privacy that it makes to its hundreds            of millions of users...
 8     Facebook's innovation does not have to come at the expense               of consumer privacy..."
 9     Defendants failed to do so, and permitted Facebook to violate federal law, the laws               of various
10     U.S. states, and the laws   of other   countries, as set forth below.

11             159.   The Board was well aware             of the FTC Consent   Order and the obligations placed

       on Facebook, as each director personally received a copy             of the Consent Order on September
13     12, 2012, according to the Facebook Compliance Report that was submitted to the FTC                   by

14     Facebook's in-house attorneys on November 13, 2012, and the directors who joined the Board

       aller that date also received   a   copy   of the   Consent Order within thirty (30) days atter their

       appointment as directors. Moreover, each             of the directors is specifically obligated to oversee
       the Company's compliance with its terms.
                      B.      The Cambridne Analvtica Incident Reveals Ramnant Prlvacv
18
                              Violations at Facebook and That Defendants Failed to Comnlv With
                              the FTC Consent Order

20             160.   On March 16, 2018, a Facebook Newsroom post reported that an app developer

21     named Aleksandr Kogan had "violated Facebook's platform policy" by "passing information

22     on" about its users to third parties, including a company called Cambridge Analytica.

23     Facebook said that although Kogan had "gained access to this information in a legitimate way

24     and through the proper channels," he violated Facebook's policies when he shared this

25     information with Cambridge Analytica without Facebook users'onsent.                    As a result, Kogan's

26     app was removed from Facebook and             "all parties" who received the data from Kogan were

27     required to certify that it had been destroyed in 2015 or 2016,

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                46
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 53 of 143




                 161.    According to Facebook, "Facebook obtained written certifications from Dr.

      Kogan, GSR, and other third parties ... declaring that all such data they had obtained

       (including derivative data) was accounted for and destroyed." Facebook stated that in March,

      2018 the Company "received information from the media suggesting that the certifications we

       [Facebook] received may not have been accurate... As part           of our investigation, we have hired
       a   forensic auditor to understand what information Cambridge Analytica had and whether it has

      been destroyed."

                 162.    Although Facebook had years to confirm the authenticity and accuracy of the

      certifications, it was not until the Observer asked Facebook to comment just a few days prior to

10    breaking the news about Cambridge Analytica that Facebook announced that it was (finally)

       suspending Cambridge Analytica and Kogan from the platform pending further information

12    over misuse       of data.   Facebook also said   it was suspending Christopher Wylie, a Canadian   data

13    analytics expert who worked with Cambridge Analytica and Kogan to create the app, from

14    accessing the platform while Facebook carried out its "internal investigation" into the matter.

15               163.    Wylie provided evidence to The Observer, the U.K.'s National Crime Agency's

16    cybercrime unit, and the Information Commissioner's Office, of the information that Kogan

17    and Cambridge Analytica had obtained about 50 million Facebook users. Wylie also said that

18    the Company was aware            of the volume of data that was   obtained by Kogan's app. "Their

19    security protocols were triggered because Kogan's apps were pulling this enormous amount of

20    data, but apparently Kogan told them         it was for academic uses," Wylie said. "So they were

21    like: 'Fine.'"

22               164.    The evidence Wylie supplied to U.K. and U.S. authorities includes a letter from

      Facebook lawyers sent to him in August 2016, asking him to destroy any data he held that had

24    been collected by GSR, the company set up by Kogan to "harvest" the profiles. "Because this

25    data was obtained and used without permission, and because GSR was not authorized to share

26    or sell   it to you, it cannot   be used legitimately in the future and must be deleted immediately,"

27    the letter said. According to Wylie, Facebook did not pursue a response when the letter

28
           COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                        47
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 54 of 143




      initiallywent unanswered for weeks because Wylie was travelling, nor did it follow up with
      forensic checks on his computers or storage. "That to me was the most astonishing thing. They

      waited hvo years and did absolutely nothing to check that the data was deleted.      All they asked
      me to do was tick a box on a form and post it back."

              165.   On March 27, 2018, Wylie testified before   a   U.K. Parliamentary Committee that
      the data that Kogan's app had obtained via Facebook formed the "foundational dataset" for

      Cambridge Analytica and its targeting models. "This is what built the company," Wylie stated.

      "This was the foundational dataset that then was modeled to create the algorithms."

              166.   When asked by the Parliamentary Committee how the data was used by

10    Cambridge Analytica, Wylie said the company's approach was to target different people for

      advertising based on their "dispositional attributes and personality traits"   —traits it sought to
12    predict via patterns in the data. Wylie explained:

13                       f —
                     [I] you are able to create profiling algorithms that can predict certain
                     traits   ... and [] ifyou can create a psychological profile of a type of
14                   person who is more prone to adopting certain forms of ideas, conspiracies
                     for example, you can identify what that person looks like in data terms.
15
                     You can then go out and predict how likely somebody is going to be to
16                   adopt more conspiratorial messaging. And then advertise or target them
                     with blogs or websites ...
17
                     .„so that advantage of using profiling is you can find the specific group
                     of people who are more prone to adopting that idea as your early
                     adopters....
19

20            167.   "That was the basis of a lot of our research [at Cambridge Analytica and sister

21    company SCL]," Wylie added. "How far can we go with certain types        of people. And who is it
22    that we would need to target with what types    of messaging." Wylie told the Committee that
23    Kogan's company was set up exclusively for the purposes of obtaining data for Cambridge

24    Analytica.

25           168.    Wylie's testimony also suggested Facebook found out about the GSL data

26    harvesting project as early as July 2014   —around the time Kogan had told him that he had
27    spoken to Facebook engineers afier his app's data collection rate had been throttled by the

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                       48
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 55 of 143




       platform. "He told me that he had          a   conversation with some engineers at Facebook," said

       Wylie. "So Facebook would have known &om that moment about the project because he had                            a

 3     conversation with Facebook's engineers            —or at least that's what he told me... Facebook's
 4     account   of it is that they had     no idea until the Guardian first reported     it at the   end   of 2015—
       and then they decided to send out letters. They sent letters to me in August 2016 asking do you

       know where this data might be, or was it deleted?" Wylie noted, "[i]t's interesting that... the

       date   of the   letter is the same month that Cambridge Analytica officiallyjoined the Trump

 8     campaign. So       I'm not   sure   ifFacebook    was genuinely concerned about the data or just the

 9     optics   of y'know now this firm is not just some random firm in Britain, it's now working for a
10     presidential campaign."

                 169.    When asked whether Facebook made any efforts to retrieve or delete data, Wylie                     !


       responded, "No they         didn'." It was not until Facebook's        image was threatened in 2018, "after

13     I went public and then they made me suspect number one" that Wylie said he had heard

14     anything from the Company. Wylie said that he suspected that when Facebook looked at what

       happened in 2016, "they went          ifwe make     a   big deal of this this might be optically not the best
       thing to make a big fuss about.... So I don't think they pushed it in part because                   ifyou want to
       really investigate    a   large data breach that's going to get out and that might cause problems. So

18     my impression was they wanted to push it under the rug." He added, "[a]11 kinds of people

19     [had] access to the data.      It was everywhere."
20               170.    These revelations, coupled with the growing concern about Russian involvement

       in the 2016 presidential campaign —and Facebook's inattention to Russian fake-news feeds—

       drew unwanted attention to Facebook's business model: monetizing personal user data.

23               171.    Instead   of accepting   the uncomfortable glare      of the spotlight and     accepting

24     responsibility for any mistakes it might have made, Defendants went into "PR crisis mode,"

       quickly seizing upon Kogan and Wylie as convenient scapegoats. "This was                       a scam   —and a
       fraud," Paul Grewal ("Grewal"), Facebook's Vice President and Deputy General Counsel, said

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                 49
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 56 of 143




       in an initial statement to the New York Times. He added that the company was suspending

       Cambridge Analytica, Wylie and Kogan, a Russian American academic from Facebook.

                 172.   In response to the reports about the misappropriation of user data by Cambridge
       Analytica, Defendants made and caused to be made on Facebook's behalf various other false

       and misleading statements, including as follows.

                 173.   Paul Grewal, Vice President    & Deputy General Counsel of Facebook, stated, in a
       Facebook News release on March 16, 2018 that "Dr. Aleksandr Kogan lied to us."

                 174.   On March 16, 2018, Mr. Grewal intentionally and knowingly misstated the

       purpose   of Dr. Kogan's   app when he stated   in the Facebook News release: "In 2015, we

10     learned that a psychology professor at the University of Cambridge named Dr. Aleksandr

       Kogan lied to us and violated our Platform Policies ... His app, 'thisisyourdigitallife,'ffered a

12     personality prediction, and billed itself on Facebook as 'a research app used by psychologists.'"

13               175.   Alex Stamos, Facebook's Chief Security Officer at the time, tweeted on March
       17, 2018: "The researcher in question, Aleksandr Kogan, enticed several hundred thousand

15     individuals to use Facebook to login to his personality quiz in 2014. He lied to those users and

16     he lied to Facebook about what he was using that data      for."

17               176.   On March 21, 2018, Zuckerberg told CNN: "You can't share data in a way that

18    people don't know or don't consent to. We immediately banned Kogan's app."

19               177.   Zuckerberg wrote, on his own Facebook page, on March 21, 2018: "In 2015, we

20     learned from journalists at The Guardian that Kogan had shared data from his app      with

21     Cambridge Analytica. It is against our policies for developers to share data without people'

22     consent, so we immediately banned Kogan's app I'rom our platform."

23               178.   Zuckerberg stated, in an interview with Recode, published on March 22, 2018:

24     "Then there's going backwards, which is before 2014, what are all the apps that got access to

25    more data than people would be comfortable with? And which of them were good actors, like

26    legitimate companies, good intent developers, and which one of them were seams, right? Like,

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          50
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 57 of 143




      what Aleksandr Kogan was doing, basically using the platform to gather a bunch          of
      information, sell it or share it in some sketchy way."


                       C.      Defendants Mlsrenresented the Imnact That the Cambridue
                               Analvtlca Scandal and Subseauent Revelations Would Have on
                               Facebook's Financial Performance

               179.    Despite the public admissions that Facebook's privacy and enforcement practices

      were not what they had been portrayed to be, Defendants assured investors that the disclosures

      had only minor impacts on user engagement and would not have a material impact on the

       Company's financial performance. For example:

10                 ~   When Zuckerberg testified before Congress on April 10-11, 2018, he represented

                       that Facebook had seen no dramatic declines in the number       of Facebook   users

                       and no decrease in user interaction on Facebook whatsoever.

13                 ~   When Facebook shareholders formally proposed that the Company explore

14                     implementing a "risk oversight committee" and issue related reports due to

15                     concerns that "[t]he Cambridge Analytica scandal and the misuse       of data to
16                     influence elections around the world," 20 defendants opposed the requests,

17                     assuring investors that Facebook's existing risk oversight was adequate. The

18                     shareholder proposals were not adopted.

19                 ~   When Facebook reported its IQ18 results on April 25, 2018, defendants said that

20                     user activity had increased, advertising effects were de minimis, and increased

21                     spending on security in the wake      ifthe Cambridge   Analytica scandal was already

22                     reflected in the quarterly results.

               180.    On May 31, 2018, Zuckerberg told investors relatively few users were taking

24     advantage   of new privacy regulations in Europe requiring users to opt in to data     sharing (rather

25     than the historic opt-out procedures), assuring investors that the Company's business model

26     was not at risk because the "vast majority" of users had opted in to Facebook's use       of their data
27     for advertising and other'purposes.


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             51
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 58 of 143




               181.      Buoyed by a favorable first quarter 2018     ("IQ18") earnings report    and the

       purported lack     of financial impact resulting from the    Cambridge Analytica scandal, Facebook's

       stock price immediately climbed by more than 9% following the I Q18 earnings report.

       Facebook's stock price continued to climb thereafter, as defendants continued to make positive

       statements about their response to the recent controversy and the health         of Facebook's    business

       in its wake. By July, Facebook's stock price was trading well above $ 200 per share.

               182.      On July 25, 2018, the Company reported its second quarter 2018 ('*2Q18")

       earnings, stunning investors when Facebook finally revealed that its privacy misconduct had in

       fact hit the Company's bottom line and seriously impacted its business. Among other things,

10     defendants reported a significant decline in users in Europe, zero user growth in the United

       States, decelerating worldwide growth       of active   users (i.e., those most responsible for

12     generating data used in targeted advertising), lower than expected revenues and earnings,

13     ballooning expenses affecting profitability, and reduced guidance going forward. All of this

14     was a direct result   of the   disclosures concerning Facebook's true privacy practices, including

15     its misrepresentations about its efforts to prevent and address events like the Cambridge

16     Analytica data breach and the impact of GDPR. Indeed, Zuckerberg opened the July 25, 2018

17     investor conference call by discussing "all the investments        we'e    made over the last 6 months

18     to improve safety, security and privacy across our services," which had "significantly

19     impact[ed] our profitability."

20             183.      Market reaction to the Company's 2Q18 earnings report and conference call was

21     swift and severe, causing the price of Facebook's common stock to drop by nearly 19% on July

22     26, 2018, for a staggering single-day loss     of approximately    $ 100   billion in market

23     capitalization that was the largest such one-day drop in U.S. history. By July 30, 2018, the

24     price of Facebook stock had fallen by 21%, shedding approximately $ 112 billion in market

25     capitalization.

26             184.      By December of 2018, Facebook's stock price was languishing at around              $ 123,

27     well below its all-time high just a few months earlier of $ 218 in July of 2018.


        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONSOF CORPORATIONS CODE
                                                           52
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 59 of 143




                 185.   On January 30, 2019, Facebook announced its financial results for the fourth

       quarter   of 2018,   and on January 31, 2019, Facebook filed its Annual Report on Form 10-K for

       2018. Facebook reported revenue growth          of 26 percent   year over year, the Company's lowest

       since its 2012 IPO.

                 186.   In February 22, 2019, a BuzzFeed News article entitled "Former Facebook

       Employees Say The Company's Recent Prioritization Of Privacy Is             All About Optics" reported
       as   follows:

               Facebook has long portrayed itself as an advocate for user rights. But former
               employees and critics say the company's true ethos has often been in opposition to
               this. Facebook's communications around privacy have historically been
               opportunistic and protectionist, deployed to cover up for the last transgression from
10
               its "move fast and break things" ideology    —from the 2007 Beacon program, which
               allowed companies to track purchases by Facebook users without their consent, to
               the 2010 loophole that allowed advertisers to access people's personal Facebook
12             information without permission.

13

14             As Facebook dealt with fallout from Cambridge Analytica, compliance with
               Europe's new General Data Protection Regulation (GDPR), and renewed attention
15             on how it tracks all interiiet users following Zuckerberg's ten hours of
               congressional testimony in April, the company's ask-forgiveness-not-permission
16             playbook was in plain view. It took out full-page newspaper apologies, placed its
               chief executive on podcasts and televised interviews, and sent Sandberg to meet
17
               with state attorneys general and lawmakers behind closed doors, "Myworry is that
               Facebook is doing anything it can to gamer goodwill and diffuse concern," said
               Ashkan Soltani, the FTC's chief technologist from October 2014 to November
19             2015. "I'm not sure of the sincerity of those actions since, historically, the company
               uses privacy selectively and strategically."
20

21               187.   Five former employees who spoke with BuzzFeed News said they are skeptical

22     of that goodwill effort, with three noting that the      external messaging and marketing around

23     privacy has only become      a focus   for executives during the last   12 months.   "They have a long-

24     running strategy     of using communications    to disagree and push this counter-narrative against

25     any criticism," one Facebook employee said.        "They'e playing the     same game    they'e   always

26     played, but the challenge for them is that the world has changed and privacy concerns are

27     increasing dramatically."

28
        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONS OF CORPORATIONS CODE
                                                           53
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 60 of 143




                188.    Two people who used to work at Facebook said that it's hard to take the

       company's apologies and commitments to privacy seriously after witnessing its attempt to get

       ahead   of outlets preparing   to publish stories about Cambridge Analytica, Last March, the New

       York Times, the Guardian, and the Observer were readying stories about              a   former employee at

       the political consulting firm who had evidence that Cambridge Analytica had               illicitlyobtained
       data on millions of Facebook users and deployed that information for American political

       campaigns.      The outlets, according to multiple people familiar with the situation, had been in

       communication with Facebook about their stories for at least a week, and the company's public

       relations team was well-aware that the pieces would be published on the weekend. In response,

10     Facebook*s communications team decided to get ahead           of the   stories, publishing a blog post

       from the company's deputy general counsel the preceding Friday about suspending accounts

12     associated with Cambridge Analytica. "We were essentially scooping the news," one source

13     said, explaining that Facebook was trying to soften the blow       of any future story on the matter.
14              189.    Another former employee noted that Facebook's executives historically only took

15     privacy seriously    ifproblems   affected the key metrics   of daily active users, which totaled      1.52

16    billion accounts in December, or monthly active users, which totaled 2.32 billion accounts.

17     Both figures increased by about 9% year-over-year in December.               "Ifit came   down to user

18    privacy or MAU growth, Facebook always chose the latter," the person said. That source

19    pointed to internal Facebook emails obtained and released by a UK parliamentary inquiry that

20     showed, among other things, the company's then —deputy chief privacy officer Yul Kwon

21     discussing how to allow Facebook's Android app to read a phone's call logs without triggering

22     a permission pop-up.

23              190.    Ironically, Facebook's leaders were worried about the public relations scenario

24    that could have occurred     ifAndroid's permissions    did appear,     as   they were intended, to ask

25    users to consent to the app reading their call logs. Instead     of asking for less      access, however,

26    they sought a workaround so that they could still suck up the data without making people aware

27    that they were doing so. "This is a pretty high risk thing to do from a PR perspective but             it
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                     54
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 61 of 143




       appears that the growth team     will charge   ahead and do   it," one Facebook employee, Michael
       LeBeau, wrote in early 2015. "We think the risk of PR fallout here is high.'*

                  191.   The fallout, however, came more than three years after those emails, atter U.K.

       parliamentarians obtained them and used them to bolster their case that Facebook operated                as a

       "digital gangster" with little regard for law or scrutiny in a report earlier this month. "It is

       evident that Facebook intentionally and knowingly violated both data privacy and anti-

       competition laws," the House of Commons Digital, Culture, Media, and Sport (DCMS)

       Committee wrote in what is perhaps the strongest rebuke         of the   company by a governing body

       to date.

10                192.   Many of the former Facebook insiders who spoke with BuzzFeed News struggled

       to understand why there have been few management changes afier that past year. "Certain

12     leaders have been making bad calls," one said, leaving the company           in "crisis afler crisis." Yet

13     aside from an executive shuffle where leaders were reorganized into different positions in May,

14     few people, besides policy and communications head Elliot Schrage, have been shown the

15     door. (And even Schrage still technically remains at the company in a special projects advisory

16     role.) "There's an abdication     of responsibility by the two at the    top that runs deep   —all the
17     way down to junior leadership looking the other way," another former employee said.

18                193.   The UK's DCMS committee agreed. "The management structure              of Facebook      is

19     opaque to those outside the business and this seemed to be designed to conceal knowledge                 of
20     and responsibility for specific decisions,"    it wrote in December.
21                194.   In April of 2019, the Washington DC attorney general's complaint against

22     Facebook was made public, revealing that a DC-based Facebook employee had raised issues

23     about the political research firm in September 2015      —months before The Guardian's           first

24     report on it, in December 2015. Although the exact nature of the employee's warning is

25     unknown, as the complaint is redacted, the revelation is significant because Defendants had

26     previously represented that Facebook was not aware of the issues surrounding Cambridge

27     Analytica prior to the initial report in December 2015.

28
        COMPLAMfFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          55
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 62 of 143




                 195.   In an earlier statement to The Guardian, Facebook denied that it had "misled

       anyone about this timeline." Instead, the Company said, the issues that were raised by an

       employee back in September 2015 were a "different incident" to the issues that were

       subsequently reported. "In September 2015 employees heard speculation that Cambridge

       Analytica was scraping data, something that is unfortunately common for any internet service.
       In December 2015, we first learned through media reports that [researcher Aleksandr] Kogan

       sold data to Cambridge Analytica, and we took action. Those were two different things," the

       spokesperson said. The spokesperson added: "Facebook was not aware                         of the transfer of data
       from Kogan/GSR to Cambridge Analytica until December 2015,                        as   we have testified under

10     oath."

                 196.   Damian Collins,      a   British MP and outspoken critic of Facebook, tweeted: "This

12     important new information could suggest that Facebook has consistently mislead the

13     [Parliamentary Digital, Culture, Media and Sport select committee] about what                      it knew and
14     when about Cambridge Analytica."

15               197.   On April 24, 2019, Facebook announced its earnings results for the first quarter

16     of 2019    —and announced      that   it was preparing for a settlement with the FTC in the range of
17     $ 3-5   billion, which would be the largest ever fine by the FTC. "In the first quarter of 2019, we

18     recorded an accrual     of $ 3 billion in connection with the ongoing inquiry of the FTC," a
       Facebook spokesperson said in a statement. "This matter remains unresolved, and we estimate

20     that the associated range   of loss       is between $ 3   billion and   $5   billion." Without the accrual,

21     Facebook's earnings per share would have been                $ 1.89   —significantly higher than the actual
22     amount     of $ 0.85.
23               198.   In response to the results, one securities analyst stated that the expected FTC fine

24     "hurts now and provides headline risk" but the extent of such risk is unknown,                    as is the

25     question    of "whether or not this is a recurring story." The            analyst noted "Facebook's massive

26     spending on privacy and security           of late" and concluded hopefully that this "makes           the odds

27     lower that it willbe."
                        D.      Defendants Falselv and Misleadinalv Renresented That Facebook's
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                  56
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 63 of 143



                                Policies and Practices Respectinu User Privacv and Data Securltv
                                Comnlied With Annllcable Laws and Reuuiations. Includlnu the FTC
                                Consent Order

                  199.   As a result of Facebook's failure to respond to the Cambridge Analytica data

       breach in a manner consistent with its public statements, a massive amount         of compromised
       Facebook data —later estimates would reveal that more than 87 million users were affected—

       remained in the hands     of malicious   actors. Moreover, as defendants knew at the time but has

       only recently been revealed to the public, Facebook's privacy failures had permitted thousands
       of other   app developers and other third parties to access user data without their knowledge or

       consent, presenting similar risks violating user privacy rights.

10            200.       By concealing the truth from users and investors, defendants misled the market
       and concealed material risks regarding the most critical aspect       of Facebook's   business —its

12     reputation as a trustworthy platform where users could share and control their private

13
       information. Defendants also concealed the true extent        of the risks facing Facebook in

14     connechon with privacy issues, including the risk of slowing growth resulting Irom user's

15     lessening their activity or restricting the data that could be shared as its platform, These risks

16     also included that the Company would have to materially increase spending on privacy

17
       measures required to provide the level      of protection   described in Facebook's policies and their

18     public statements in response to the Cambridge Analytica scandal. Defendants further knew or

19
       recklessly disregarded that the Company was at significant risk and could become subject          of

20     increased government oversight and potentially costly fines and regulation.

21
              201.       On March 20, 2018, the Guardian reported an interview with a former Facebook

22     employee, Sandy Parakilas ("Parakilas"), who was a platforms operations manager at Facebook

23     between 2011 and 2012. Parakilas said that he had warned senior executives at Facebook

24     about his concerns that developers were regularly violating Facebook's platform policies on

25     multiple occasions, but that they had essentially ignored his concerns.

26            202.       For example, Parakilas reported that a developer was using Facebook data to

27     automatically generate profiles    of children without their (or their parents')   consent, and that

28     another was seeking to gain access to a user's private Facebook messages and photos. In an
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           57
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 64 of 143




       op-ed piece, Parakilas wrote about the response      of Facebook      management (or lack thereof) to

 2     these reports;

             At a company that     was deeply concerned about protecting its users, this situation
             would have been met with a robust effort to cut off developers who were making
             questionable use of data. But when I was at Facebook, the typical reaction I recall
             looked like this: try to put any negative press coverage to bed as quickly as possible,
             with no sincere efforts to put safeguards in place or to identify and stop abusive
             developers. When I proposed a deeper audit of developers'se of Facebook's data,
             one executive asked me, "Do you really want to see what you'l find?"

             The message was clear; The company just wanted negative stories to stop. It didn'
             really care how the data was used.

 9
               203.      According to Parakilas, Facebook did not conduct regular audits; although his
10
       primary responsibilities were over policy and compliance for Facebook apps and data
11
      protection, Parakilas said that "during my 16 months in that role at Facebook, I do not
12
       remember a single physical audit      of a developer's storage."
13
               204.      Parakilas also said that when he told his superiors that "more audits   of developers
14
       and a more aggressive enforcement regime" were needed, they did not directly respond,
15
      because "[e]ssentially, they did not want to do that." According to Parakilas, "the company
16
       felt that it would be in a worse legal position   ifit investigated    and understood the extent   of
17
       abuse, and   it did not."
18
               205.      In his testimony to the DCMS Committee, Parakilas declined to identify the
19
       Facebook executives he warned publicly by name when asked. The DCMS Committee Chair
20                      "it sounds like they turned a blind eye
       commented,                                                 because they did not want to find out that
21
      truth." Parakilas agreed, stating, 'That was my impression, yes."
22
               206.      On March 20, 2018, former FTC Commissioner Terrell McSweeny issued the
23
       following statement regarding recent news reports of allegedly unauthorized use of Facebook
24
      user information by a data analytics firm: "The FTC takes the allegations that the data         of
25
      millions of people were used without proper authorization very seriously. The allegations also
26
      highlight the limited rights Americans have to their data. Consumers need stronger protections
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          58
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 65 of 143




       for the digital age such   as comprehensive data   security and privacy laws, transparency and

       accountability for data brokers, and rights to and control over their data."

               207.   A Facebook representative   also said at that time that the Company expected to

       receive questions &om the FTC related to potential violations     of the   2011 Consent Order. "We

       remain strongly committed to protecting people's information," Facebook's deputy chief

      privacy officer, Rob Sherman, said in a statement. "We appreciate the opportunity to answer
       questions the FTC may have."

               208.   Just a few days later, the FTC announced    it was investigating Facebook for
       violations of the 2011 Consent Decree. On March 26, 2018, Tom Pahl, Acting Director of the

10     Federal Trade Commission's Bureau       of Consumer Protection,   issued the following statement

      regarding reported concerns about Facebook's privacy practices:

12           The FTC is firmlyand fullycommitted to using all of its tools to protect the privacy
             of consumers. Foremost among these tools is enforcement action against companies
13           that fail to honor their privacy promises, including to comply with Privacy Shield,
             or that engage in unfair acts that cause substantial injury to consumers in violation
14
             of the FTC Act. Companies who have settled previous FTC actions must also
15           comply with FTC order provisions imposing privacy and data security
             requirements. Accordingly, the FTC takes very seriously recent press reports
16           raising substantial concerns about the privacy practices of Facebook. Today, the
             FTC is confirming that it has an open non-public investigation into these practices.
17

18             209.   In an April 4, 2018 Washington Post article, David Vladeck, who was the

19    Director of the FTC's Bureau of Consumer Protection when the Consent Decree issued, stated

20    that Facebook is "likely grossly out   of compliance with the FTC consent       decree," adding,   "I

21    don't think that after these revelations they have any defense at all." In an April 8, 2018

22     article, Vladeck, was reported as saying that Facebook may face fines       of $ 1 billion or more for
23     failing to comply with the Consent Decree, and that "[t]he agency will want to send       a signal ..

24    that the agency takes its consent decrees seriously."

25            210.    On May 12, 2018, FTC Commissioner Chopra issued a memorandum to all FTC

26     staff and commissioners regarding "Repeat Offenders" that specifically addresses the

27    obligations that corporate officers and directors have to remedy the issues that a consent order

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          59
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 66 of 143




      is intended to address, noting that the FTC's "orders not only bind a firm, but also its officers."

      The Commissioner suggested in his recent memorandum that where a company violates a

      consent order, "a fair[] allocation   of liabilitymight include specific recoveries from executives"
      and that   "it may be   important for the violating company's board to exercise any rights   it may
      have to claw back bonuses and order the forfeiture of certain unvested stock options and

      grants." The Commissioner also noted that "executive compensation arrangements may need

      to be amended to reflect a ... commitment to compliance with the law."

             211.     The Commissioner noted in his memorandum that "[w]hilethese aggressive

      remedies are typically applied [only] in fraud cases, [the FTC] should not hesitate to apply

10    them against repeat offender corporations and their executives[,j [r]egardless    of their size   and

      clout[.]"

12           212.     On June 4, 2018, Senators Markey and Blumenthal sent a letter to the FTC and

13    noted that Facebook may have violated the FTC Consent Decree. "The American people

14    deserve to   fullyunderstand with whom      and under what conditions Facebook provides access to

15    user data[,]" they stated. Also on June 4, 2018, Cicilline and New York Attorney General

16    Barbara Underwood sent a letter to defendant Zuckerberg that raised the issue      of whether
17    Facebook's data-sharing practices violate the Consent Decree.

18
                      K.       Defendants'ublic Statements to Users and Investors Alike Were
                               Materiallv False and Misleadina With Resnect to the Comnanv's
19                             Data Securitv and Privacv Policies

20           213.     Throughout the relevant period, Defendants emphasized the "security"      of
21    Facebook user accounts and expressly denied any "breach"        of Facebook's   systems had

22    occurred that allowed unauthorized persons to obtain user data, and promised that users would

23    be notified of any   "breach*'f Facebook's     systems or other attack that compromised

24    Facebook's platform.

25           214.     For example, an October 16, 2015 post by Alex Stamos ("Stamos"), Facebook*s

26    Chief Information Security Officer, stated:

27          The security of people's accounts is paramount at Facebook, which is why we
            constantly monitor for potentially malicious activity and offer many options to
28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        60
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 67 of 143



                proactively secure your account. Starting today, we willnotify you ifwe believe
                your account has been targeted or compromised by an attacker suspected of
                working on behalf of a nation-state.


                While we have always taken steps to secure accounts that we believe to have been
                compromised, we decided to show this additional warning if we have a strong
                suspicion that an attack could be government-sponsored. We do this because these
                types of attacks tend to be more advanced and dangerous than others, and we
                strongly encourage affected people to take the actions necessary to secure all of
                their online accounts.
                It's important to understand that this warning is not related to any compromise
                of Facebook's platform or systems, and that having an account compromised in
                this manner may indicate that your computer or mobile device has been infected
                with malware. Ideally, people who see this message should take care to rebuild
10              or replace these systems ifpossible.
                To protect the integrity of our methods and processes, we often won't be able to
                explain how we attribute certain attacks to suspected attackers. That said, we plan
12              to use this warning only in situations where the evidence strongly supports our
                conclusion, We hope that these warnings will assist those people in need of
13              protection, and we will continue to improve our ability to prevent and detect attacks
14
                of all kinds against people on Facebook.

15               215.   Defendants also publicly represented in statements to various media outlets that

16     were often attributed to an anonymous "Facebook representative" or an unidentified Company

17     "spokesman" in response to a request for comment by the Company that Facebook monitored

18     and enforced violations      of its policies. "[M]isleading people or misusing their information is a
19     direct violation of our policies and we will take swill action against companies that do,

20     including banning those companies from Facebook and requiring them to destroy all

21     improperly collected data," a Facebook spokesman said in a statement to the Guardian in 2015.
22               216.   Facebook's public filings with the SEC indicate that the Company posts material

23     that   it considers   to be disclosures that are required to comply   with SEC regulations and are
24     subject to federal securities laws because they are communications to investors, on Facebook's

25     "social networking" website including in the "Facebook Newsroom" and on "Mark

26     Zuckerberg's Facebook page."

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           61
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 68 of 143




              217.   These communications to investors are posted on Facebook's "social

      networking" website, the same website that the Company uses to communicate with its users,

      as opposed to the   "Facebook for Developers" website that the Company uses to communicate

      with app developers, or the "Facebook for Business" website that the Company uses to
      communicate with marketers and advertisers.

              218.   Throu@out the relevant period, Defendants made, caused or allowed statements

      to be made by or on behalf of Facebook that emphasized the "security" of Facebook's social

      networking website, and expressly or impliedly represented that the Company's privacy

      program and policies protected user privacy and complied with the FTC Consent Order,

10            219.   Defendants were forced to acknowledge that Facebook had learned about the

      misappropriation    of user   data by Cambridge Analytica by at least 2015. Yet,    Defendants'2




      statements suggested there had not been "any compromise          of Facebook's platform or systems"
13    in 2015, and Facebook told its users that they would be notified ifand when the Company

14    "believe[s] your account has been targeted or compromised[.]"

15            220.   Defendants'nitial statements in response to reports in 2018 also emphatically

16    denied that any "breach"      of Facebook's   systems or violation of its policies had occurred with

17    respect to the data that was obtained (through Kogan) by Cambridge Analytica.

18            221.   Although Kogan may have used the data in a marmer that Facebook later claimed

19    violated its policies (by sharing the data with Cambridge Analytica), Defendants'tatements

20    described above were materially false and/or misleading, as were other statements by

21    Defendants that omitted and failed to disclose material facts, including the following

22    information that was necessary to make their statements not misleading in the context in which

23    they were made:

24      ~   Facebook's platform and systems were designed and intended to allow "reciprocal"

25          access to user data;

26      ~   Defendants favored      "full reciprocity" and   the Company monitored whether third party

27          apps complied with Facebook's policy of "reciprocity" —i.e., developers obtained



       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          62
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 69 of 143




 I          information from Facebook about its users (and non-users) and were required to share the

 2          information they obtained, via apps on Facebook's platform, through Facebook's API and

 3          features like Facebook login;

        ~   Facebook did not have procedures in place for auditing and enforcing compliance with its

 5          policies respecting user privacy;
        ~   Even    ifuser data was obtained   in accordance with Facebook's policies, the Company was

 7          unable to ensure that the data was not shared with unauthorized third parties, and had no

 8          control over the data or how it was used, aller it was transferred;

        ~   Facebook's policies were not sufficient to inform its users       of the type of data it considered
10          "personally identifying information" and that was "public on Facebook", and
        ~   As a result of the foregoing, Facebook's platform and its policies allowed unauthorized

12          persons to obtain user data without their knowledge and informed consent.

13               222.   Defendants'tatements suggesting that Facebook complied with, or had not

      violated, the FTC Consent Order were materially false and misleading for at least the following

15    reasons:

16               223.   First, the public statements of Defendants and others do not comply with Section

17    I of the Order, which prohibits Facebook from misrepresenting any of its privacy settings. The
      FTC evaluates misrepresentations based on what consumers reasonably understand. In its

19    Complaint, the FTC found that Facebook had misrepresented the extent             of access   that third-

20    party apps had to user data. Alter the Order went into effect, Facebook continued to grant

      third-party apps the same level of access to user data   as   it had   before, without ever correcting

22    its misrepresentation. GSR, the company that transferred data to Cambridge Analytica,

23    acquired its data from Facebook in June 2014, two years after the Order went into effect.

24               224.   Second, the Board failed to implement and revise Facebook's policies and terms

25    of use to ensure they complied with Section II of the Order, which required Facebook to obtain
      affirmative express consent and give its users clear and prominent notice before disclosing their

27    previously collected information with third parties in a way that exceeds the restrictions

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        63
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 70 of 143




       imposed by their privacy settings. As the FTC found, Facebook granted third-party apps access

       to user data by overriding   users'rivacy   settings. After the Order went into effect, Facebook

       never clearly and prominently disclosed this practice to users and did not retroactively seek

       users'xpress affirmative consent to continue disclosing their previously-collected data to
       third-party apps.

               225.   On April 19, 2018, Senator Blumenthal sent a letter to the FTC, noting that

       Facebook by default continued to provide access to personal and non-public data to third-party

       apps even atter the consent decree. As he did at the     April 10   Senate hearing, Senator

       Blumenthal specifically called out Facebook for failing to notice that Kogan submitted terms        of
10     service for his app that explicitly stated that he reserved the right to sell user data and would

       collect profile information from the fiends   of those   who downloaded the app. "Even the most

12    rudimentary oversight would have uncovered these problematic terms           of service," Blumenthal
13     wrote, "This willfulblindness left users vulnerable to the actions     of Cambridge Analytica,"
14             226.   PwC, the supposedly "independent" auditor that Facebook retained to conduct

15    the audits that are required under Section   VI of the Order, prepared reports about Facebook's
16    Privacy Program. According to PwC's Initial Assessment Report, which is based on assertions

17    by management ("Management Assertions" ), Facebook's Privacy Program is routinely

18    monitored, reviewed, and improved. The report states, in relevant part:

19
             Monitoring Activities: Members of Facebook's Legal team periodically review
20           the Privacy Program to ensure it, including the controls and procedures contained
             therein, remains effective. These legal team members also will serve as point of
21           contacts for control owners and will update the Privacy Program to reflect any
             changes or updates surfaced.
22
             Monitoring: Facebook's Privacy Program is designed with procedures for
23           evaluating and adjusting the Privacy Program in light of the results of testing and
             monitoring of the program as well as other relevant circumstances. The Privacy
24           XFN Team assesses risks and controls on an on-going basis through weekly
             meetings and review processes. Members of Facebook's legal team support the
             Privacy Program and serve as points of contact for all relevant control owners to
             communicate recommended adjustments to the Privacy Program based on regular
26           monitoring of the controls for which they are responsible, as well as any internal or
             external changes that affect those controls.
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        64
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 71 of 143




               227.   The "Management Assertions" and other statements in PwC's reports about

       Facebook's Privacy Program are misleading and contradict Defendants'wn representations.

       For example, defendant Sandberg admitted in an interview with Recode Media on May 30,

       2018 that Facebook had not audited Cambridge Analytica to ensure they had actually deleted

       the data. "Looking back, we definitely wish we had put more controls in place. We got legal

       certification that Cambridge Analytica didn't have the data, we didn't audit them," she said.

               228.   Third, Facebook was required under Section IV of the Order to establish         a

       "comprehensive privacy program" that would:      "(I) address   privacy risks related to the
       development and management      of new   and existing products and services, and (2) protect the

10     privacy and confidentiality of covered information." The privacy program must be designed to
       prevent "unauthorized collection, use, or disclosure of covered information." PwC's Initial

12     Assessment Report, which is based on Management Assertions, states that "Facebook has

13     implemented technical, physical, and administrative security controls designed to protect user

14     data fiom unauthorized access, as well as to prevent, detect, and respond to security threats and

15     vulnerabilities." But defendant Zuckerberg admitted in testimony before Congress and the

16     British Parliament that Facebook failed to read the terms and conditions of the GSR app which

17     sold the data to Cambridge Analytica.

               229.   Senator Blumenthal, in his letter to the FTC sent on April 19, 2018, noted that

19     although the FTC explicitly put Facebook on notice about the privacy risks      of third-party apps
20     with the 2011 consent decree, the Company has "continued to turn a blind eye'* to other outside

21    parties that collect data &om its users, and its procedures for verifying that new apps comply

22     with it remain "murky," Senator Blumenthal said in his letter. Indeed,     as the   New York Times

23    reported on June 3, 2018, Facebook continued to allow others besides "third party apps" to

24     access the same user data that the Company purportedly banned when         it revised its policy in
25     2015.

26             230.   Fourth, the Consent Decree prohibits Facebook &om misrepresenting the

27    privacy or security of "covered information" - broadly defined to include "photos and videos."

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                       65
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 72 of 143



      The Order also requires Facebook to "give its users a clear and prominent notice and obtain

      their affirmative express consent" before disclosing previously-collected information, EPIC

      and other consumer privacy groups have alleged that since early 2018, Facebook has been

      routinely scanning photos, posted by users, for biometric facial matches without the consent        of
      either the image subject or the person who uploaded the photo, in violation of these provisions

      (among other laws).

             231.    Defendants not only had the ability (and responsibility) to change Facebook's

      policies and practices with respect to third party developer access to user information, they

      were also well aware of, and facilitated, this activity through Facebook's unlawful business

10    practices and inadequate privacy policies which they knew could cause substantial damage to

      Facebook and potential violations      of the FTC   Consent Decree.

12           232.    FTC Commissioner Chopra noted in a recent memorandum to FTC staff that

13    going forward, "[w]hen orders are violated, a key question [the FTC] will evaluate .... is

14    whether the proposed remedies address the underlying causes           of the noncompliance." Chopra
15    said the FTC   will "hold individual executives accountable for order violations in which they
16    participated, even   ifthese   individuals were not named in the original orders[,]*'oting that

17    "[t]his relief is expressly contemplated by Fed. R. Civ. P. 65(d), which provides that an

18    injunction against   a   corporation binds its officers." Moreover, Chopra explained, "this relief is

19    important, because it ensures that individual executives who control the operation      of the firm—
20    and not just shareholders —bear the costs     of noncompliance."
21           233.    Fifth, in certifying the adequacy of Facebook's privacy program and related

22    internal controls and procedures, PwC simply relied on "Management Assertions" about

23    Facebook's privacy program and certified, based on these representations, that Facebook's

24    monitoring procedures, policies and internal controls were effective.

25           234.    Thus far, PwC has prepared three assessments that Facebook has submitted to the

26    FTC certifying that Facebook*s privacy program meets or exceeds the requirements          of the   2011

27    Consent Order.

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                    66
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 73 of 143




              235.   In all three audit reports that Facebook has submitted to the FTC, PwC certified

       that Facebook's privacy controls were operating with sufficient effectiveness to provide

       reasonable assurance to protect the privacy      of covered information and that the controls have   so

       operated throughout the reporting periods.

              236.   PwC's certifications are based on purported facts, called "assertions" in the audit

       reports, which are actually management's own assertions that were admittedly provided to

       PwC by Facebook for the purpose     of the   supposedly "independent" audits. These "assertions"

       were assumed true for purposes    of the audit   and were not determined in the course    of an
       independent audit conducted by PwC or confirmed by PwC based upon reasonable auditing

10     procedures developed independently     of Facebook's management. Defendants failed to disclose
       these "Management Assertions" and that PwC, in relying on them, took them as            "fact," without

12     conducting an appropriate investigation and review       of the information that   was provided to

13     determine whether   it was sufficiently reliable   and supported by Facebook's records,

14     documentation, or other evidence.

15            237.   According to the audit report for the period February 12, 2015 to February 11,

16     2017, Facebook constantly enhances or updates its program to protect individual/users

17     information, and Facebook's Privacy XFN Team assists the chief officers and his team to

18     review and provide feedback on new product proposals and any material changes to existing

19    products Irom a privacy perspective.

20            238.   The audit report for the period August 15, 2012 to February 11, 2013 indicates

21     that Facebook's Privacy Program was defined by the following assertions: responsibility for the

22     Facebook Privacy Program, privacy Risk Assessment, Privacy and Security awareness, notice,

23     choice, consent, collection and assess, security for privacy, third-party developers, service

24    provider, and on-going monitoring     of the privacy program.     These assertions are based on the

25     following "facts" that were not independently verified by PwC:

26

27


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          67
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 74 of 143




                   ~   Facebook provides notices to users regarding its privacy policies and procedures,

                       identifies the purposes for which personal information is collected, used, retained

                       and disclosed.

                   ~   Without users/individuals'xplicit or implicit authorization, Facebook would not

                       disclose users'nformation to any-third parties/developers;

                   ~   Facebook collects personal information only for the purposes identified in the

                       notice and Facebook provides tools for users(individuals to manage their personal

                       information.

                239.   In its Biennial Report for the period from February 12, 2015 to February 11,

10    2017, PwC stated that there were no material weaknesses in Facebook's internal controls and

      determined that Facebook's privacy program was sufficient to comply with the FTC Consent

12     Order.

13              240.   Defendants'tatements were materially false and misleading because they failed

14    to disclose that Defendants continued to operate Facebook's business in essentially the same

15    manner that led to the Consent Order being entered in the first place and were known to have

16    previously made —and broken —their promises with regard to Facebook's user privacy

17    practices.

                241.   The fact that PwC found no deficiencies in Facebook's internal controls

19    following the WhatsApp acquisition in 2014 is similarly egregious, given that the FTC

20     specifically warned Defendants in 2014 about their obligations to protect the privacy of their

21    users in light of the proposed    acquisition.'2




                242.   Defendants knew (or should have known) that once the data was exfiltrated by a

23    third party, there was no way for Facebook to recover the data or to ensure it would not be

24

25

26     'ee    Fed. Trade Comm'n Press Release, FTC Notifies Facebook, WhatsApp of Privacy
      Obligations in Light of Proposed              Acquisition, Apr. 10, 2014, available at
27    https://www. ftc.gov/news-events/press-releases/2014/04/fic-notifies-facebook-whatsapp-
      privacy-obligations-light-proposed.
28
        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONS OF CORPORATIONS CODE
                                                         68
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 75 of 143




       further exposed or compromised in the future. Even       ifthere   was, Defendants did not even

       attempt to secure Facebook's user data and failed to implement any auditing or enforcement

       procedures.       Instead, Defendants tumed a blind eye to obvious violations   of Facebook's
       policies, failed to ensure that the Company's privacy program was effective and that their

       statements about Facebook's data security and user privacy practices were not misleading,

                243.     In Facebook's written responses to Congress, Defendants confirmed that they had

       not taken action against any third party apps for similar data-sharing and extrication practices

       as   Kogan and Cambridge Analytica, and only went afier those that posed a threat to Facebook's

       competitive position. In response to a request for "a list of developers that Facebook has taken

10     legal action against for violations   of Facebook's developer policy[,]"the Company      responded:


               We use a variety of tools to enforce Facebook policies against violating parties,
12             including developers. We review tens of thousands of apps per year and regularly
               disapprove noncompliant apps as part of our proactive review process.
13
               We also use tools like cease-and-desist letters, account suspensions, letter
14             agreements, and civil litigation. For example, since 2006, Facebook has sent over
               1,150 cease-and-desist letters to over 1,600 targets.
15
               In 2017, we took action against about 370,000 apps, ranging from imposing certain
16             restrictions to removal of the app from the platform. Moreover, we have required
               parties who have procured our data without authorization to delete that data.
17
               We have invested significant resources in these efforts. Facebook is presently
18             investigating apps that had access to large amounts of information before we
               changed our platform policies in 2014 to significantly reduce the data apps could
19             access.

20             As of early June 2018, around 200 apps (from a handful ofdevelopers: Kogan, AIQ,
               Cube You, the Cambridge Psychometrics Center, myPersonality, and AIQ) have
               been suspended     —
                                  pending a thorough investigation into whether they did in fact
               misuse any data.
22
               Additionally, we have suspended an additional 14 apps, which were installed by
23             around one thousand people. They were all created after 2014, after we made
               changes to more tightly restrict our platform APIs to prevent abuse. However, these
24
               apps appear to be linked to AIQ, which was affiliated with Cambridge Analytica.
               So, we have suspended them while we investigate further. Any app that refuses to
               take part in or fails our audit willbe banned.
26

27                       1.      Defendants'tatements Omitted and Failed to Disclose That
                                 Facebook's Platform and Policies Allowed Third Parties to Obtain
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         69
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 76 of 143



                               Users'ersonal Information and Data Without Their Consent
                244.   Throughout the relevant period, Defendants emphasized that Facebook's business

      depended upon maintaining user trust and falsely assured Facebook users and investors that the

      Company maintained effective data security practices and internal controls that protected user

      privacy by preventing their personal information and data from being obtained by third parties
      without their knowledge and consent,

                245.    Facebook's Data Use Policy in 2013 stated, in relevant part:

             Granting us permission to use your information not only allows us to provide
             Facebook as it exists today, but it also allows us to provide you with innovative
             features and services we develop in the future that use the information we receive
             about you in new ways. While you are allowing us to use the information we receive
10           about you, you always own all of your information. Your trust is important to us,
             which is why we don't share information we receive about you with others unless
             we have:

12                 received your permission

13                 given you notice, such as by telling you about it in this policy; or

14                 removed your name and any other personally identifying information from it.

15
                246.    Despite this policy, until 2014, developers could generally launch apps on the
16
      Facebook Platform without affirmative approval or review by Facebook. Facebook allowed
17
      third-party app developers to use the Facebook API to download a user's friends and
18
       friendships.
19
                247.    On May 22, 2014, Facebook announced an expanded "privacy checkup" tool that
20
      would enable users to review the privacy of "key pieces of information" on their profiles,          as

21
      well as   a change to the   default sharing setting for new members'irst post from "public" to
22     "friends. First-time posters would also see a reminder to choose an audience for their first post,
23
       although the company stressed that the new default "friend" setting would apply even          ifthey
24     didn't make an audience choice. "Users will also still be able to change the intended audience
25
       of a post   at any time, and can change the privacy   of their past   posts as well," Facebook's
26
      website post added.
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                     70
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 77 of 143




                 248.      Defendants represented in statements on Facebook's website that the Company

       had "elected" to make these changes on its own, which was untrue. Facebook's changes to the

       privacy practices were prompted by a contested          $ 20   million settlement that required the
       Company to make changes to its policies in order to give minor and adult users more

       information about how their names and likenesses are employed in connection with ads

       displayed through the site's Sponsored Stories program.

                 249.     Further, when Facebook expanded Facebook's Graph API and developer policies

       in 2014, it was not for the protection of its users. Defendants failed to disclose that this change

       allowed app developers to obtain a "read mailbox" permission that allowed access to a user's

10     inbox. That was just one         of a series of extended permissions    granted to developers under

       version 2.0      of the   Graph API. A Facebook spokesperson confirmed to The Register that               "[ijn
12     2014, Facebook's platform policy allowed developers to request mailbox permissions," but

13     tried to downplay the significance of the eyebrow-raising revelation by claiming that the

14     permission only granted access to a user's inbox with their express consent, and was mainly

15     used for apps offering a combined messaging service.             "At the time when people provided

16     access to their mailboxes       —when Facebook messages were more of an inbox and less of a real-

17     time messaging service —this enabled things like desktop apps that combined Facebook

18     messages     with messages Irom other services like SMS so that a person could           access   their

19     messages all in one place," the spokesperson said.

20                        2.        Defendants'tatements Omitted and Failed to Disclose Material
                                    Facts About the Acquisition and Monetization of WhatsApp
21
                 250.     On February 19, 2014, Facebook announced that the Company would acquire
22
       WhatsApp, a messaging platform that was co-founded by defendant Koum, WhatsApp's CEO
23
       and a Facebook director until 2018, for approximately $ 16 billion. However, the true cost to
24
       the Company was closer to $ 19 billion, ifnot higher, as the $ 16 billion purchase price,
25
       consisting   of $ 4 billion in cash   and 184   million shares of Facebook stock worth approximately
26
       $ 12   billion, did not include the 46 million restricted stock units ("RSUs") that Facebook gave
27
       WhatsApp employees and its founders (including defendant Koum), which were worth
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             71
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 78 of 143



      approximately $ 3 billion and represented 7.9% of Facebook shares then outstanding. On a

      conference call with securities analysts held the same day as the announcement, Facebook's

      then-CFO, David Ebersman, stated that "[t]he deal was unanimously approved by the Boards

      of Directors       f
                        o both companies[.]"

                 251.    Defendants Zuckerberg and Koum discussed the acquisition      of WhatsApp on the
      February 19, 2014 conference call, and Zuckerberg's comments on the call made clear that the

      increased competition Facebook perceived or was facing from WhatsApp was a primary

      motivating factor behind the acquisition. Zuckerberg stated:

                In fact, WhatsApp is the only widely used app we'e ever seen that have more
                engagement in a higher percent of people using it daily than Facebook itself. After
10              doubling in size from the last year, more than 450 million people now use
                WhatsApp monthly and more than one million new people are signing up every
                day. Based on our experience of building global services with strong growth and
12              engagement, we believe WhatsApp is on a path to reach over one billion people
                worldwide in the next few years. Internet services that reach a billion people are all
13              incredibly valuable, and we believe WhatsApp willbe as well.

14

15              We expect them to bring the same quality and innovation they bring to the rest of
                the products, and the successful subscription model they already have in place is
16              the product in start. As Facebook works to connect the entire world and to build the
                infrastructure for global community, WhatsApp will clearly help accelerate our
17
                progress. Jan and the team have built the product with a simple, fast, reliable and a
18              really great experience for people. It's a great model for our own mobile
                development process. WhatsApp also complements our services and will add a lot
19              of new value to our community. People use WhatsApp as a replacement for SMS
                to communicate with their contacts as well as small groups of people. Our
20              communication product like Facebook Messenger and Chat are used mostly for
                chatting with your Facebook friends and otien sending messages that aren'
21
                necessarily real-time.
22

23
                Overall, I atn very excited about this deal. And I think it will be great for Facebook
24              and WhatsApp community, as well as for both companies. WhatsApp had every
                option in the world, certainly thrilled that they chose to work with us,
25
                 252.    Both defendants Zuckerberg and Koum promised that WhatsApp's practices with
26
      respect to user data would not change following the acquisition. For example, Zuckerberg
27
      stated,   "We'e committed     to building and operating WhatsApp independently. Their product
28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         72
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 79 of 143




      roadmap is very exciting and it's not going to change." Koum apparently trusted Zuckerberg,

       stating,   "I believe   that WhatsApp will continue to operate independently and autonomously.

       It's important for all of us that the team keep working with the pace and energy of a start-up,
       We will also assume that confidence that Facebook calls for in a process Innovation will be

       great good [ph] for us."

                  253.   The focus on maintaining WhatsApp's practices after the acquisition was vague,

       yet it was telling in that it suggested Defendants knew they most likely were the reason that

       WhatsApp's "user engagement" was increasing significantly and was greater than Facebook's,

       However, defendant Zuckerberg downplayed WhatsApp's practices that were focused on user

10    privacy in his comments.
                  254.   In response to a question about "the competitive dynamics" of the acquisition,

12     Zuckerberg stated:

13            Yes, messaging is a very competitive space as you'c saying. I mean WhatsApp I
              think is the clear global leader at this. If you go country-by-country, there are
14            countries like in Korea or Japan where another messaging service is bigger, but if
              you look across the world, I think WhatsApp is in most countries. It's right across
15
              Europe, in Latin America, India, like lot of places in Asia. It's kind of the clear
16            leader.

17            And I think a lot of this gets down to the details that Jan was talking about in early
              answer, where these trays just obsessively focused on simplicity and speed and
              reliability. But when they go into a country, I mean they don't rest until their service
              is faster than SMS, and as reliable with obviously all the disadvantages that come
19            with going over the data network instead of the voice network.
20            So that's  I think the tcchnical advantage that these guys have. It*s a company of
              really hardcore engineers, who are obsessing over perfecting messaging, not adding
21
              a lot of bloated features into a messaging app. And I think that's like the way that
              —that's the right strategy. I think that's what people want.
22

23            And over time, I think people are going to pay for that, and then want to pay for it,
              and will be happy to pay for the best one.
24
       (Emphasis added).
25
                  255.   In response to a question about plans with regard to monetization, defendant
26
      Koum promised that "[m]onetization is not going to be a priority for us." He and defendant
27
      Zuckerberg also stated:
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          73
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 80 of 143




            Zuckerberg:

           So let me start off, and then I guess Jan is going to jump in. Our explicit strategy is
           for the next several years to focus on growing and connecting everyone in the
           world. And then we believe that once we get to being a service that has billion, two
           billion, maybe even three billion people one day, that there are many clear ways
           that we can monetize, but the right strategy we believe, is to continue focusing on
           growth and the product and succeeding in building the best communication tools in
           the world.

           So that's actually one of the big reasons why it makes sense for WhatsApp to join
           us is that, as an independent company, they wouldn't have been able to purely focus
           on growth, whereas now we can really help them out a lot with that.

            IIut   I'lhand it over to, Jan, to talk about monetization.
                                                                  I don't personally think that
10         ads are the right way of monetized messaging services. And I know, Jan, shares this
           philosophy. So why don't you go into that?

12          Koum:

13         Yes, absolutely. I think    I'e
                                         talked to Mark about it number of times. And I have
           talked about it in our blog. We think that for our product for messaging,
14
           advertisement is not going to serve as the right thing to go.
15
           We feel that we actually have a very solid monetization system in place that helps
16         us create a direct relationship with our user and our customer. And WhatsApp
           really focuses on growth. Monetization is not going to be a priority for us. And
17         this is why I actually respect Mark and his vision that he thinks a very long-term
           on everything they do at Facebook.
18

19         They focus on something that has —not just tomorrow, but something that is five
           or 10 years from now. And that's the same with our company. When we'e
20         talking about where mobile is going to be, not today, not next year, but in 2020 or
           in 2025, and as we look forward to the next five, 10 years, five billion people will
21         have a smartphone. And we hold potential to have five billion users potentially
           given us money through the subscription model.

23          So we really are excited about the growth today as a potential of where   it's going
            to be, five, 10 years from now. And we'e not really concerned about
24          monetization today.     We'e   focused on the growth.

25
            (Emphasis added).
26
                              a.      The FTC Warned Facebook About Potential Violations of the
27                                    Consent Order In Connection with the WhatsApp Acquisition
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        74
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 81 of 143




               256.   On February 9, 2014, Facebook issued a press release announcing the acquisition

       of WhatsApp, which defendant Koum co-founded in 2009. In the press                release, defendant

       Zuckerberg stated,   "I'e known Jan      [Koum] for a long time and I'm excited to partner with
       him and his team to make the world more open and connected." Defendant Koum said,
       "WhatsApp's extremely high user engagement and rapid growth are driven by the simple,

       powerful and instantaneous messaging capabilities we provide. We'e excited and honored to

       partner with Mark and Facebook as we continue to bring our product to more people around the

       world."

               257.   Defendant Koum stayed on       as   WhatsApp's CEO after the acquisition, and

10     according to Facebook's website, he was "responsible for setting the overall direction and

       strategy for WhatsApp."

12             258.   In a letter to Facebook and WhatsApp general counsel sent on April 10, 2014,

13     Jessica Rich, Director of the FTC's Bureau.        of Consumer   Protection, noted that WhatsApp has

14     made clear privacy promises to consumers, and that both companies have told consumers that

15     after any acquisition, WhatsApp      will continue its current privacy practices. "We want to make
16     clear that, regardless   of the acquisition, WhatsApp must continue        to honor these promises to

17     consumers. Further,      ifthe acquisition is completed   and WhatsApp fails to honor these

18    promises, both companies could be in violation of Section          5   of the Federal   Trade Commission

19     (FTC) Act and, potentially, the FTC's order against Facebook," the letter states.

20             259.   The FTC specifically noted that the Consent Order applies equally to "Facebook

21     and its subsidiaries" and instructed that "[b]efore changing WhatsApp's privacy practices in

22     connection with, or following, any acquisition, you must take steps to ensure that you are not in

23     violation of the law or the FTC's order. First,      ifyou choose     to use data collected by WhatsApp

24



26    'ee    Fed. Trade Comm'n Press Release, FTC Notifies Facebook, WhatsApp of Privacy
       Obligations in Light of Proposed       Acquisition, Apr. 10, 2014, available at
27    https://www. Itc.gov/news-events/press-releases/2014/04/ftc-notifies-facebook-whatsapp-
      privacy-obligations-light-proposed.
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                            75
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 82 of 143




      in a manner that is materially inconsistent with the promises WhatsApp made at the time of

      collection, you must obtain consumers'ffirmative consent before doing so. Second, you must

      not misrepresent in any manner the extent to which you maintain, or plan to maintain, the

      privacy or security of WhatsApp user data.... Finally, ifyou choose to change how you collect,
      use, and share newly collected WhatsApp data, we recommend that you offer consumers an

      opportunity to opt out of such changes[.]"
              260.     "Following the announcement of the proposed acquisition of WhatsApp,

      Facebook chief executive Mark Zuckerberg was quoted as saying 'We are absolutely not going

      to change plans around WhatsApp and the way          it uses    user   data.'imilarly,   a Facebook

10     spokesperson stated that 'As we have said repeatedly, WhatsApp             will operate   as a separate

       company and     willhonor its commitments     to privacy and     security."'he     FTC concluded that

12    Facebook had "promised consumers that          it would not change the way WhatsApp           uses customer

13    information" and specifically advised that "any use of WhatsApp's subscriber information that

14    violates these privacy promises, by either WhatsApp or Facebook, could constitute a deceptive

15     or unfair practice under the FTC Act" and "could violate the FTC's order against Facebook."

16            261.     On March 12, 2018, WhatsApp attorneys signed an "undertaking" with the

17     Information Commissioner responsible for enforcement of the Irish Data Protection Act

18     ("DPA"), acknowledging that WhatsApp's "shar[ing] any personal data with the Facebook

19     family of compames" would be       a   violation of the DPA because WhatsApp had: (i) "not

20     identif[ied] a lawful basis of processing for any such sharing of personal data"; (ii) "fail[e]d to

21    provide adequate fair processing information to users in relation to any such sharing             of
22    personal data"; and    (iii) "[i]nrelation to existing users,   such sharing ... involved the processing

23     of personal   data for a purpose that is incompatible with the purpose for which such data were

24     obtained," WhatsApp "commit[ed]" not to engage in these practices only with respect to users

25     in the European Union, and WhatsApp and Facebook continue to share the personal data of

       U.S, users with each other and with other third party companies.

27                            b.      Defendant Koum Resigned From Facebook's Board and                      as
                                      WhatsApp's CEO in the Midst of the Scandal
28
        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONS OF CORPORATIONS CODE
                                                          76
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 83 of 143



                262.   The acquisition    of WhatsApp    was made on the foundation     of "no ads,    no games,

       and no gimmicks." However, defendant Zuckerberg broke his promise and reportedly

       pressured WhatsApp*s founders to change its business model in order to generate more

       advertising revenue. When defendant Koum complained that he "didn't have enough people"

       to implement the project, Zuckerberg dismissed him with, "I have all the people you need,"

       according to one person familiar with the conversation.

                263.   On April 30, 2018, defendant Koum publicly announced his departure from

       WhatsApp and resignation from Facebook's board             of directors. "Koum's exit is highly unusual
       at Facebook," the Washington Post reported. "The inner circle           of management,   as    well as the

10     board   of directors,   has been fiercely loyal during the scandals that have rocked media giant,            In
       addition, Koum is the sole founder      of a company      acquired by Facebook to serve on its board.

12     Only two other Facebook executives, Zuckerberg and Chief Operating Officer Sheryl

13     Sandberg, are members        of the board."
14              264.   Defendant Koum did not give any reasons for his exit. Nevertheless, he

15     explained that he deeply cared about, the privacy of communication in 2014 when he sold

16     WhatsApp to Facebook, stating in a blog post, "respect for your privacy is coded into our

17     DNA, and we built WhatsApp around the goal of knowing as little about you as possible...                If
18     partnering with Facebook meant that we had to change our values, we wouldn*t have done it."

19              265.   The split between Facebook and WhatsApp is considered messy and expensive,

20     according to The Wall Street Journa. "Behind the dishiness, however, is a very important story

21     that pretty much clears up any doubt      as   to whether Mark Zuckerberg is a trustworthy man who

22     keeps his promises —or a profit-obsessed machine who's much stronger on greed than he is on

23     morals." While Zuckerberg told stock analysts that he and Koum agreed that advertising

24     wasn't the right way to make money from messaging apps, it was Zuckerberg's decision alone,

25     but he broke his promise.

26              266.   According to the Washington Post, which spoke to "people familiar with internal

27     discussions" over Koum's departure, there were tensions with Facebook over WhatsApp's end-

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                            77
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 84 of 143



      to-end encryption, which ensures that messages can't be intercepted and read by anyone

      outside    of the   conversation, including by WhatsApp or Facebook. Koum and other WhatsApp

      executives believed that Facebook's desire to make          it easier for businesses to use its tools
      would require weakening some of the encryption.

                267.      Brian Acton ("Acton"), who co-founded WhatsApp with Koum in 2009, left

      Facebook in November          of 2017,   according to the New York Times. Acton later became the

       executive chairman       of the   Signal Foundation, the nonprofit that has run the encrypted

       communication app Signal, and he personally invested          $ 50   million into the project that focus
      on the development        of privacy-focused    apps. On March 20, 2018, Acton wrote on        twitter five

10    days after the Cambridge Analytica scandal,          "It is time. ¹deletefacebook" to support    the chorus

      of the ¹deletefacebook movement,           Techcrunch reported.

12              268.      Both Acton and defendant Koum are purportedly big believers in privacy, and

13    that's the reason why WhatsApp insisted no ads and operated independently even though

      Facebook scrapped the 99-cent annual charge to prevent WhatsApp from generating revenue,

15     according to the Washington Post.

16              269.      Former Facebook manager Parakilas told the New York Times, "Jan and Brian's

17    departures mean that Facebook, WhatsApp and Instagram are all controlled even more tightly

18    by a single person —Mark Zuckerberg; this centralized control is bad for the users of all of

19    these products."

20                        3.     Defendants'tatements Omitted and Failed to Disclose Facebook's
                                 Secret Agreements With Device Manufacturers
21
                270.      On June 3, 2018, an article published by The New York Times reported that
22
      Facebook had entered into agreements over the past decade with at least 60 device makers,
23
      including Apple, Amazon, BlackBerry, Microsoft and Samsung, that allowed them to access
24
      vast amounts        of Facebook information, including data about users'riends who had blocked
25
       such third-party access.     These data-sharing partnerships, which Facebook entered into as early
26
       as   2007, gave these companies the ability to offer "features"       of the   social network, such as
27
      messaging,       "like"buttons,    and friends (contacts) lists, on their own websites and mobile
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             78
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 85 of 143




      devices. The Times reported that Facebook provided mechanisms for certain phone and device

      manufacturers to build software accessing user data, supposedly to integrate Facebook features

      before app markets came into widespread use.

              271.   The following day, the Times reported that Facebook has similar data-sharing

       agreements Chinese telecommunications companies, including Huawei, Lenovo, OPPO, and

      TCL. Notably, Facebook and its subsidiaries Instagram and WhatsApp have been blocked by

      the Chinese government since 2009, and the Pentagon has recently banned the use                    of devices
      made by Huawei on U.S. military bases, citing national security concerns.

              272.   Facebook's Vice President   of Product   Partnerships, Ime Archibong

10    ("Archibong"), also addressed the agreements in a Facebook Newsroom post titled "Why We

      Disagree With The New York Times." According to Archibong, "in the early days                       of mobile,"
12    Facebook had built a set   of private APIs that allowed   companies like Apple, Amazon and HTC

13    to "recreate Facebook-like experiences for their individual devices or operating systems" for

14    users who weren't able to put a Facebook app on their device.

15'73.               The Company's representatives claimed that Facebook had already decided to

       start winding down these arrangements in April 2018, but did not explain why they had never

17    previously been disclosed, particularly during defendant Zuckerberg's testimony before

18    Congress.   He also disputed the assertion that this access went beyond what users had agreed to

19    or were expecting.

20            274.   Indeed, defendant Zuckerberg did not even mention the contracts with other third

21    party companies in his testimony. There are two kinds of arrangements that Facebook has that

22    are supposedly "winding down" because both appear, unsurprisingly, to violate       Defendants'3




      promises to protect user privacy (and perhaps, the Consent Decree).

24            275.   In PwC's Initial Assessment Report, Facebook's Control Activitywith regard to

25     Service Providers states, "The privacy policies   of Facebook   and Instagram contain a section

26    that 'informs users that the information Facebook and Instagram receive may be shared with

27    service organizations when a user signs up for Facebook and Instagram accounts." The

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                     79
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 86 of 143




      unredacted portions      of the report do not disclose     that Facebook apparently referred to but did

      not disclose that these multinational corporations are the "service providers" with which

      Facebook maintained data sharing agreements.

              276.      Although other companies are also referred to in the report, they are "Facebook

      Experience application developers" that "must read and sign-off on the Extended API

      Addendum (the 'Addendum', or ... the terms and conditions for a developer's adherence to

      Facebook's Platform Policies, Statement         of Rights     and Responsibilities and data policies and

      procedures" that apply to third party app developers like Kogan, who were supposedly required

      to follow the same policies that Defendants did not enforce.

10            277.      Mobile device manufacturers like Apple and Huawei, however, are subject to

      different "Service Provider Contracts" that, according to the Initial Assessment Report, "may

      be terminated     ifFacebook   identifies misuse of user information (based on violations        of the
       Statement   of Rights   and Responsibilities and/or the vendor security       policy)."

14            278.      Defendants failed to disclose Facebook's secret agreements with mobile device

15    manufacturers that have been in effect since 2012. Defendants also did not disclose that they

16     failed to enforce Facebook*s platform policies, which would similarly provide users with

17     essentially no protection from the exfiltration of their data.

              279,      Defendants'ata sharing agreements with third party companies may have

19     exposed Facebook to liabilityfor violating the Consent Decree. Under the Consent Decree,

20     Facebook is required to obtain permission before sharing a user's private information in a way

21    that exceeds that user's existing privacy settings. The Consent Decree defines "third party" to

22     include a host   of other individual entities, but it exempts "service provider[s]" who help
23     Facebook carry out basic functions      of its site.
24             280.     PwC's reports to the FTC indicate that the Company's Privacy Program

25     encompasses      these "service providers." The        Initial Assessment Report states, in relevant part:

26           Service Providers; Facebook has implemented controls with respect to third-party
             service providers, including implementing policies to select and retain service
27           providers capable of appropriately protecting the privacy of covered information
             received from Facebook. Facebook's Security team has a process for conducting
28
        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONS OF CORPORATIONS CODE
                                                               80
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 87 of 143



            due diligence on service providers who may receive covered information in order
            to evaluate whether their data security standards arc aligned with Facebook's
            commitments to protect covered information.

            As part of the due diligence process, Facebook asks prospective service providers
            to complete a security architecture questionnaire or vendor security questionnaire
            to assess whether the provider meets Facebook's functional security requirements
            to protect the privacy of user data. Based upon thc service provider's response to
            the vendor security questionnaire and other data points, Facebook's Security team
            determines whether further security auditing is required.

            Facebook partners with an outside security consulting firm to conduct security
            audits, which may include testing of the service provider's controls, a vulnerability
            scanning program, a web application penetration test, and/or a code review for
            security defects. Facebook also has a contract policy which governs the review,
            approval, and execution of contracts for Facebook.

10           281.   Accordingly, after it was revealed that Facebook has data sharing agreements
      with companies like Apple and Huawei, Facebook representatives attempted to distinguish
12    those agreements from the developer policies that allowed third party apps to obtain Facebook
13    information and user data. According to The New York Times, Facebook officials called the
14    Company's parmerships with device manufacturers "private data channels" and said they did
15    not violate the Consent Order because "the company viewed its hardware partners as 'service
16    providers,'kin to a cloud computing service paid to     store Facebook data or a company
17    contracted to process credit card n'ansactions."
18
                    4,      Defendants'tatements Omitted and Failed to Disclose Facebook's
19                          Adjudicated Violations of Law

20                                  The German Supreme Court Declared Facebook's "Friend
                                    Finder" Feature Unlawful in 2016
21
             282.   In February 2016, the German Supreme Court declared the Friend Finder feature
22
      on Facebook to be unlawful. The court found that the service, which allows the social
23
      networking giant to access users'ontacts and send emails to non-users, was not adequately
24
      explained to consumers and amounted to harassing advertising.
25
             283.   Facebook's users did not provide the same information to Facebook that was
26
      ultimately used for targeting advertisements —while it was developed with user data, this data
27
      was aggregated and ultimately new information was generated through Facebook's algorithm
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         81
       Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 88 of 143




        that was used for targeting purposes.            Because this was not the same information that Facebook

        users had provided, they did not (and could not) know the information existed, let alone was

        being shared or used for any purpose. Facebook's users did not, because they could not,

        consent to such information being shared with third parties or used for targeted advertising.

        Thus, Facebook's users did not implicitlyor explicitly consent to Facebook's practices.

                                    b.        The Spanish Agency for Data Protection Fined Facebook f1.2
                                              MillionEuros in 2017
                   284.   On September 11, 2017, the Spanish Agency for Data Protection ("AEPD")
  8
        announced that       it had fined Facebook       E1.2   million euros for violating data protection
  9
        regulations following its investigation to determine whether the data processing carried out by
10
        the Company complied with the data protection regulations. The AEPD stated that its

        investigation made it possible to verify that Facebook does not inform the users in a
12
        comprehensive and clear way about the data that                 it will collect and   the treatments that   it will
13
        carry out with them, but that it is limited to giving some examples. In particular, the AEPD
14
        found that Facebook collects other data derived from the interaction carried out by users on the
15
        platform and on third-party sites without them being able to clearly perceive the information
16'7
        that Facebook collects about them or with what purpose they are going to use it.

                   285.   The AEPD also found that the privacy policy of Facebook contains generic and
18
        unclear expressions, and requires access to a multitude               of different links to know it. Further,
19
        the AEPD concluded that the Company makes an inaccurate reference to the use                        it willmake of
20
        the data    it collects,   so that a Facebook user      with an average knowledge of the new technologies
21
        does not become aware            of the   data collection or storage and subsequent treatment, or what they
22
        willbe     used for.
23
                                    c.        The French Data Protection Authority Fined Facebook its
24                                            Maximum Allowable Fine in 2017
25                 286.   In May 2017, the French data protection authority fined Facebook its maximum

26       allowable fine of EI 50,000 for similar violations claimed by the Spanish authorities. Facebook

27      had   built up "a massive compilation of personal data of internet users in order to display

28
          COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                   82
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 89 of 143




      targeted advertising," complained the Commission Nationale de I'Informatique et des Libertes.

      "It collected    data on the browsing activity of internet users on third-party websites, via the

      'dan'ookie, without their knowledge."
                               d,      A German Court Found Facebook's Default Settings are
                                       Illegal and Facebook's Terms of Service are Invalid to Obtain
                                       Consent in 2018
                287.    On February 12, 2018,   a   German court found that Facebook's failure to obtain

      users'nformed consent before collecting their data was illegal. The Berlin Regional Court
      found that Facebook flouted Germany's data protection law by turning data sharing settings on

      by default, One preactivated setting on Facebook's smartphone app shared users'ocations to

10    the people they are chatting with, the court said. The Company also preticked a box

      authorizing search engines to show links to user profiles in search results, making        it easier for
12    anyone to find someone's personal profile, the ruling said.

13              288.    The court found that eight clauses in Facebook's terms     of service were invalid,
14    including a declaration that users consented to the company using their names and profile

15    pictures "for commercial, sponsored or related content" or sending their data to the United

16    States.

17                             e.      Facebook Was Ordered to Stop Tracking Internet Usage and
                                       Faces Up to f100 Millionin Fines
18
                289.    On February 16, 2018, a Belgian court ordered Facebook to stop tracking Belgian
19
      citizens'nline activity on third-party websites       —or face up to E100'illion ($ 125 million) in
20
      fines. Facebook tracks the movements          of visitors to outside websites by installing cookies,
21
      social plug-ins like its   "like"button, or so-called pixels, which are invisible to the naked    eye,
22
      the Belgian Privacy Commission said. The soflware tracks even those who do not have
23
      Facebook accounts, the privacy watchdog alleged in a suit filed in 2015.
24
                290.    The Brussels Court   of First Instance sided with the commission, ruling that
25
      Facebook "insufficiently" discloses what kind        of data it collects, what it does with the data   and
26
      how long it stores it. Facebook does not do enough to get users'onsent, the court said in a
27
      Dutch-language statement. The court threatened Facebook with fines            of up to E250,000   a day,
28
       COMPLAINTFOR DECLARATORYIUDGMENT;VIOLATIONSOF CORPORATIONS CODE
                                                           83
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 90 of 143



      or up to E100 million in total,   ifit does   not stop tracking Belgians and delete all data it has

      already gathered using the illegal methods.

      VII. DEFENDANTS AUTHORIZED MANIPULATIVESHARE REPURCHASES
           AND FALSE AND MISLEADINGSTATEMENTS THAT ARTIFICIALLY
                INFLATEDFACEBOOK'S STOCK PRICE
                291.    California Corporations Code section 25400 prohibits conduct designed to

      manipulate stock price through fraudulent practices that are intended to mislead investors by

       artificially creating market activity in a security. Specifically, section 25400 makes it unlawful
       for any person in California "[t]o effect, alone or with one or more other persons, a series of
 9    transactions in any security creating actual or apparent active trading in such security or raising
10                               of such                                of inducing the purchase or sale of
       or depressing the price             security, for the purpose

       such security by others" and "to make, for the purpose          of inducing the purchase or sale of such
       security by others, any statement which was, at the time and in the light of the circumstances
13
      under which it was made, false or misleading with respect to any material fact, or which
14     omitted to state any material fact necessary in order to make the statements made, in the light
15
       of the   circumstances under which they were made, not misleading, and which he knew or had
16
      reasonable ground to believe was so false or misleading." Corp. Code, t] 25400.
17
                 292,   Section 25500 further provides that "Any person who         willfullyparticipates in any
18
       act or transaction in violation of Section 25400 shall be liable to any other person who
19
      purchases or sells any security at a price which was affected         by such act or transaction for the
20     damages sustained by the latter as a result     of such   act or transaction." Corp. Code,        25500.
                                                                                                     $

21               293.   California Corporations Code section 25401 similarly prohibits
22     misrepresentations in connection with the purchase or sale          of securities that occurs in the   State
23     of California, and   section 25501 provides that "[a]ny person who violates Section 25401 shall
24     be liable to the person who purchases a security from him or sells a security to him, ... either
25     for rescission or for damages ..., unless the defendant proves that the plaintiffknew the facts
26     concerning the untruth or omission or that the defendant exercised reasonable care and did not
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           84
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 91 of 143




      know (or ifhe had exercised reasonable care would not have known) of the untruth or
       omission." Corp. Code,         f 25501.
                 294.     Throughout the relevant period, Defendants issued, and caused the Company to

       issue, statements that, in light of the practices detailed above, were materially false or

      misleading when made, Defendants'isrepresentations                 artificiallyinflated the price of
       Facebook shares, causing the Company to purchase shares at artificiallyinflated prices, through

       its share repurchase program and subsequent authorizations that were approved by Facebook's

       Board.
                A.        Facebook's Board Aunroved Facebook's Share Renurchases and Increased
 9
                          Authorizations Totalinu More Than $ 24 Billion
10
                 295.     On November 18, 2016, with full knowledge         of the exfiltration and unauthorized
11
       use   of user    data and the undisclosed deviation   of its policies,   as described above,   Facebook's
12
       Board authorized the Company to repurchase $ 6 billion of its own shares                of Class A common
13
       stock. The share repurchases that took place pursuant to the authorization began in 2017, and
14
       were the first iri Facebook's history since becoming a public company.
15
                 296.     According to Facebook's 2017 Annual Report, Facebook repurchased
16
       approximately       13   million Class A common   shares   for an aggregate amount of approximately
17
       $ 2.07   billion in 2017. Defendants subsequently disclosed that the Company "completed
18
       repurchases under the original authorization to purchase up to $ 6.0             billion of our Class A
19
       common stock during the second quarter of 2018" —i.e., Facebook repurchased nearly 4 billion
20
       worth of its shares in just    a   few months —right before the Cambridge Analytica incident was
21
       publicly revealed at the end of March 2018.
22
                 297.     Facebook's Board increased the authorization for the share repurchases by an
23
       additional $ 9 billion in April 2018, which were completed before the year's end,
24
                 298.     Facebook's Board then authorized yet another          $9   billion of share repurchases in
25
       December 2018, as disclosed in the Company's 2018 Annual Report on Form 10-K filed with
26
       the SEC on January 31, 2019 (the "2018 Form 10-K").
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             85
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 92 of 143




              299.   By the end of 2018, Facebook had repurchased    shares   of its Class A common
       stock which were completed during the fourth quarter   of 2012.
              300.   The 2018 Form 10-K, which was signed by all of the Individual Defendants on

       Facebook's Board at the time, disclosed the following regarding the share repurchase program:

             In November 2016, our board of directors authorized a share repurchase program
             that commenced in January 2017 and does not have an expiration date. We
             completed repurchases under the original authorization to purchase up to $ 6.0
             billion of our Class A common stock during the second quarter of 2018.
             In April 2018, the authorization for the repurchase of our Class A common stock
             was increased by an additional $ 9.0 billion, and we completed repurchases under
             this authorization during the fourth quarter of 2018.

10            In December 2018, our board of directors authorized an additional $ 9.0 billion of
             repurchases under this program, all of which remained available for future
             repurchases as of December 31, 2018. The timing and actual number of shares
             repurchased depend on a variety of factors, including price, general business and
12           market conditions, and other investment opportunities, and shares may be
             repurchased through open market purchases or privately negotiated
13
             transactions, including through the use of trading plans intended to qualify
14           under Rule 10b5-1 under the Exchange Act,

15            301.   Defendants also disclosed in the 2018 Form 10-K that substantially all of

       Facebook's "cash used in financing activities during 2018" and the majority in 2017 was spent
17     on share repurchases.   Specifically:
18           Cash used in financing activities during 2018 consisted of $ 12.88 billion paid for
             repurchases of our Class A common stock, and $ 3.21 billion of taxes paid related
19
             to net share settlement of equity awards, offset by a $ 500 million overdrafi in cash
20           pooling entities. The increase in cash used in financing activities during 2018
             compared to 2017 was mostly due to an increase in repurchases of our Class A
21           common stock, partially offset by an increase in overdraft balances in cash pooling
             entities.
22
             Cash used in financing activities during 2017 mostly consisted of $ 3.25 billion of
23           taxes paid related to net share settlement of equity awards, and $ 1.98 billion paid
24
             for repurchases of our Class A common stock. The increase in cash used in
             financing activities during 2017 compared to 2016 was mostly due to taxes paid
25           related to net share settlement of equity awards and repurchases of our Class A
             common stock that commenced in 2017.
26
              302.   In conducting these share repurchases, Defendants falsely signaled to the public
27
       that they believed Facebook shares were undervalued and that the repurchases were the best
28
        COMPLA&ITFOR DECLARATORYJUDGMENT; UIOLATIONSOF CORPORATIONS CODE
                                                      86
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 93 of 143



       use   of the Company's   cash. The share repurchases also had the effect   of growing the
       Company's earnings per share     —as share repurchases lower the number of shares outstanding,
       on which earnings    per share are based —as well as its return on assets, return on equity, and

       other metrics. Together, these actions helped inflate Facebook's share price.

 5
               B.      Defendants'ateriallv  False and Misleadina Statements and Omissions
 6                     Caused Facebook's Stock to Trade at ArtificiallvInflated Prices. Which the
                       Comnanv (Over) Paid to Renurchase Its Shares
 7
                303.   During the time of the share repurchases, Defendants knowingly or recklessly
 8
       made materially false or misleading statements and/or failed to disclose material information
 9
       regarding the Company's user privacy practices and the Cambridge Analytica incident.
10
                304.   Defendants also made false or misleading statements or omissions relating to its

       internal controls and risks in Facebook's SEC filings. For example, Facebook's 2015, 2016
12
       and 2017 Annual Reports signed     by Defendants each contain approximately 20 pages of risk
13
       disclosures, yet the only reference to the unauthorized use   of user information refers to the
14
       mere risk of it happening in the future, obfuscating the fact that such unauthorized use had
15
       already occurred and on a massive scale impacting tens    of millions of Facebook      users. The
16
       Annual Reports falsely contain certifications that Facebook's internal controls are effective.
17
       Defendants'EC filings also falsely represented that Facebook maintained robust privacy
18
      policies and risk management system to protect user data, and that the Board and senior
19
       executives had overall and ultimate responsibility for the management       of risk.
20
                305.   Defendants'tatements (including those contained in Facebook's SEC filings
21
       described above) were materially false and misleading, and failed to disclose material
22
      information, for the reasons stated above, including the fact that Facebook had already
23
       experienced the unauthorized access and use    of user information, deviated from its own policy
24
      to restrict access to user information, and failed to implement and maintain adequate risk
25
       controls at the Company.
26
                306.   In repurchasing shares in connection with the stock repurchase program,
27
      Facebook relied on Defendants'alse or misleading statements, which were reflected in the
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        87
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 94 of 143




      stock price      of Facebook's    shares that were trading in the market, and Facebook paid the market

      price for shares     of Facebook       stock that the Company repurchased during the relevant period

      pursuant to the stock repurchase program and authorizations that were approved by Facebook's

      Board.

                307.     The price    of Facebook's common        stock was artificiallyinflated as a result   of
      Defendants'aterially false and misleading statements and omissions identified above.
      Defendants engaged in a scheme to deceive the market and a course                  of conduct that   operated as

      a fraud   or deceit on Facebook, which repurchased shares at artificiallyinflated prices. When

      Defendants'rior misrepresentations             and fraudulent conduct were disclosed and became

10    apparent to the market, the price         of Facebook stock fell as     the prior artificial inflation

      dissipated.

12              308.     On February    1,   2018, Facebook filed with the SEC a Registration Statement on

13    Form S-8 which registered 42,000,000 shares               of Facebook   Class   A common stock that were
14    reserved for issuance under Facebook's 2012 Equity Incentive Plan for sale at a proposed

15    maximum offering price per share of $ 185.01, which was estimated based on the average of the

16    high and low prices      of Facebook common          stock as reported on NASDAQ on January 30, 3018,

17    for a proposed maximum aggregate offering price of $ 7,770,420,000.00. The Registration

18    Statement stated that     it "shall also cover any additional       shares   of Facebook   Class   A common

19    stock that become issuable in respect          of the   securities identified [in the Registration Statement]

20    by reason of any stock dividend, stock split, recapitahzation or other similar transaction

21    effected without [Facebook's] receipt          of consideration that results in an     increase in the number

22    of the outstanding     shares    of the [Facebook]      Class A common stock."

23              309.     Facebook's 2018 Form 10-K further stated that the Company's "shares may be

24    repurchased through open market purchases or privately negotiated transactions, including

25    through the use      of trading plans    intended to qualify under Rule 10b5-I under the Exchange

26    Act."

27    VHI, AT THE SAME TIME FACEBOOK WAS REPURCHASING ITS SHARES,
           DEFENDANTS ZUCKERBERG, SANDBERG AND KOUM SOLD THEIR
28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                88
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 95 of 143



             SHARKS AT PRICES THEY KNEW WERE ARTIFICIALLYINFLATED
 1

                 310.   Corporations Code section 25402 provides that        "[i]tis unlawful for ...     any person
 2
       who is an officer, director or controlling person of an issuer or any other person whose
 3
       relationship to the issuer gives him access, directly or indirectly, to material information about
 4
       the issuer not generally available to the public, to purchase or sell any security        of the   issuer in
 5
       this state at a time when he knows material information about the issuer gained from such
 6
      relationship which would significantly affect the market price of that security and which is not
 7
       generally available to the public, and which he knows is not intended to be so available, unless
 8
      he has reason to believe that the person selling to or buying from him is also in possession              of
 9
       the information." Corp. Code,        t]   25402.
10
                 311.   At the   same time Facebook was repurchasing shares       of its stock in 2017,     2018,
11
       and/or 2019, certain      of the Individual Defendants took advantage of the artificial inflation of
12
      Facebook's shares caused by the false and misleading statements and omissions described
13
       above, selling over $ 1    billion worth of their own personally held     shares, as set forth herein.
14
                 312.   At the time of these stock transactions,   each   of the Individual Defendants      was in
15
      possession    of and   had access to material, non-public information regarding, among other
16
      things: (i) Facebook's violations and/or potential violations        of various   state, federal and foreign
17
      laws; (ii) Facebook's failure to comply with the terms        of the FTC consent order; (iii)
18
      Facebook's policies relating to user privacy and the use       of Facebook's platform, changes to
19
      those policies and the reasons for such changes, violations         of those policies,   and the
20
      Company's failure to monitor compliance with those policies and to enforce those policies; (iv)
21
      Facebook's undisclosed data collection practices and its use          of user   data for targeted
22
      advertising and other commercial purposes; (v) Facebook's platform design and the ability of
23
      third party apps to obtain user and non-user data via Facebook's platform; (vi) Facebook's
24
      data-sharing agreements with third party companies and device manufacturers, and the ability
25
      of those   companies to obtain user and non-user data via Facebook's platform; and (vii)
26
      Facebook's targeted advertising business and revenues derived therefrom. Thus, the Individual
27
      Defendants'new or should have known that Facebook's stock was artificiallyinflated due to
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           89
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 96 of 143



       the failure to disclose material information regarding the foregoing, at the time the Insider

       Selling Defendants sold their shares   of Facebook   stock and Facebook repurchased shares          of its
       stock, pursuant to the program and increased authorizations that the Individual Defendants

       approved and/or effectuated, as alleged herein.

              313.   Defendants were required to disclose to shareholders "material information," the

       kind of information that an investor would want to know to protect their investment. The SEC

       issued guidance on public reporting    of cybersecurity   incidents, noting that the commission

       "encourages companies to continue to use Form 8-K or Form 6-K to disclose material

       information promptly, including disclosure pertaining to cybersecurity matters."

10            314.   In the 2017 and 2018 Proxy Statements, Facebook did not mention the

       Cambridge Analytica incident, and also did not mention these facts in any      of its Form 8-K or
12     Form 6-K filings. Instead, Facebook made general statements in their most recent proxy

13     statement and annual report on Form 10-K about potential, not actual, user privacy and data

14     security risks, and certified that the Company's internal controls were adequate and complied

15     with applicable laws (which necessarily include the FTC Consent Order).

16            315.   In addition, the financial statements and information in Facebook's public filings

17    with the SEC, including in the 2018 Proxy Statement, were materially false and misleading

18    because Facebook's revenue and other financial metrics were overstated due to        Defendants'9




      omissions   of material information and failure to sufficiently and/or   accurately account for

20     stock-based compensation expense, amounts that were significant and material to

21    understanding Facebook's true financial condition.

22            316.   In addition to the $ 22 billion purchase price, the WhatsApp merger agreement

23    provided for an additional $ 3 billion in restricted stock units ("RSUs") to be granted to

24    WhatsApp's founders and employees, including defendant Koum, that would vest over four

25    years subsequent to closing. The Class     A common stock      and RSUs issued to WhatsApp

      shareholders and employees upon closing represented approximately 7.9%           of Facebook        shares

27    then outstanding.

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                     90
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 97 of 143




               317.   Defendant Koum was granted approximately 24.9 million RSUs in connection

      with the merger agreement, including approximately          7   million unvested shares that were
      granted to Koum as an "inducement award" that remained unvested as                of March 31,      2018.

               318.   The unvested RSUs that were granted to Koum were set to vest incrementally

      until late 2018, with 1.9 million shares to vest on May 15, 2018 and in August 2018, plus                   a

      final tranche of 2.1 million shares that would be issued in November 2018, and were contingent

      on him still being employed through those dates.

               319.   According to Facebook's Form 8-K dated April 30, 2018, defendant Koum

      informed the Board in connection with his resignation           as   CEO   of WhatsApp that he would not
10    stand   for re-election to the Board at the 2018 Annual Meeting.
               320.   Accordingly, at the time ofhis resignation in April 2018, defendant Koum would

12    have forfeit 5.8 million shares, worth approximately $ 997. 5 million as          of the   date   of the
13    announcement.        However, the "inducement award" was "subject to acceleration             if[Koum's]
14    employment is terminated without       'cause'r ifthe     [he] resigns for 'good reason'."

15             321.   According to Facebook's Form 10-Q for the quarterly period ending March 31,

16    2018, as   of that   date, Facebook had $ 10.82    billion of unrecognized share-based compensation

17    expense, substantially all    of which was   related to RSUs. Included in this amount were 7

18    million unvested      shares that had been granted to defendant Koum as the "inducement award"                  in

19    connection with the WhatsApp acquisition in 2014. The "inducement award" was subject to

20    acceleration pursuant to the terms     of Koum's employment          agreement.

21             322.   During the relevant period of conduct alleged to violate the Corporations Code,

22    Defendants knew that the material facts and information described above were not publicly

23    disclosed and that Facebook's minority shareholders and the public had no way                 of knowing
24    that Facebook's financial statements and public filings were materially false and misleading

25    and, as a result, shares   of Facebook's   Class   A common stock were trading        at   artificially
      inflated prices. While these and other material facts were concealed from Facebook

27

28
       COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           91
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 98 of 143



       shareholders and the public, the Insider Selling Defendants sold or otherwise disposed                 of their
       shares   of Facebook common   stock, thereby violating section 25402                of the Corporations   Code.

                323.   According to Facebook's 2018 Proxy Statement filed with the SEC on April 13,

       2018 (the "2018 Proxy Statement" ), defendant Koum held approximately 14.2 million shares                         of
       Facebook Class    A common    stock. Beginning in 2017, at the same time when Facebook was

       repurchasing shares   of its Class A common        stock in the open market, defendant Koum sold

       more than twice that amount, or approximately 34.2 million shares                   of his personally held
       Facebook stock, at an average price   of $ 158.52     per share, as set forth in the chart below:


                                         DArE:,:,   '.   SHARES   SOLD,:,.   PRICE
10
                                       2/14/2017            647,390           133.85
                                       2/20/2017            595,284           133.36

12                                     2/20/2017            149,978           133.35
                                       2/23/2017            997,450                  n/a
13
                                       2/23/2017          1,396,457                  n/a
14                                     2/23/2017          1,094,915                  n/a
                                       3/14/2017              3,300           140.00
15
                                       3/15/2017          1,717,077           140.01
16                                     3/16/2017            402,925           140.07
                                       3/19/2017             88,332           140.01
17
                                       3/20/2017            199,347           141.54
18                                     3/20/2017             16,100           142.15

19                                     3/20/2017            128,990           140.39
                                       3/22/2017             65,353           140.05
20
                                       3/23/2017                  200         141.00
21                                     3/23/2017            178,376           140.37
                                       4/27/2017          2,935,336           150.18
22
                                       4/27/2017            264,664           151.24
23                                     5/14/2017            648,427           150.33
                                       5/15/2017             29,913           150.11
24
                                       5/15/2017            564,333           149.71
25                                     5/17/2017          1,328,491                  n/a

26                                     5/17/2017          1,041,957                  n/a
                                       5/17/2017          1,257,120                  n/a
27                                     7/13/2017          3,490,137           160.02
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                            92
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 99 of 143



                                          7/16/2017       31,663       160.38
                                          7/17/2017                    162. 61
                                          7/17/2017                    161.48
                                          7/17/2017                    163.21
                                          7/17/2017                    160.49
                                           8/9/2017                        n/a
                                           8/9/2017                        n/a
                                          8/14/2017      648,427       170.75
                                          8/15/2017      688,985       170,53
                                          8/15/2017        5,507       171.28
                                          8/15/2017    2,259,000       170.05
                                          8/29/2017       63,629       170.02
                                          8/30/2017      367,363       171.64
                                          8/30/2017        5,228       172.09
10
                                          8/30/2017      204,534       170.75
                                      10/29/2017         804,555       180.08

12                                    10/30/2017       1,795,445       180.09
                                      11/14/2017         648,428       178.07
13
                                      11/15/2017                       179.26
14                                    11/15/2017                       179.63
                                          2/12/2018    1,168,777           n/a
15
                                          2/12/2018      934,766           n/a
16                                        2/14/2018    1,231,441       179.52
                                          2/19/2018      371,500       175.65
17
                                          2/19/2018      580,736       176.60
18                                        2/19/2018      301,670       177.41

19
                                      Average Oaring Period:           $ 258.52
20
               324.   According to the 2018 Proxy Statement, defendant Sandberg held approximately
21
       3.5 million shares   of Facebook   stock, including 1.5 million shares     of Class A common stock
22
      held indirectly through a trust, and an additional 2 million shares       of Facebook   Class B stock,
23
       Beginning in 2017, at the same time when Facebook was repurchasing shares              of its Class A
24
       common stock in the open market, defendant Sandberg sold almost twice that amount, or
25
      nearly 7 million shares   of her personally held   Facebook stock, at an average price      of $ 155,78
26
      per share, as set forth in the chart below:
27


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         93
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 100 of 143



                          D'ATE      SHARES SOLD    'STOCK PRICE   SHARES HELD'.


                          1/4/2017        20,890       $ u9.13       2,906,666
                          1/4/2017         7,821       $ 120.71      2,870,960
                          1/4/2017        26,482       $ 119.78      2,934,731
                          1/4/2017        27,885       $ 119.79      2,878,781
                          1/4/2017        18,747       $ 119.12      2,961,213
                          1/4/2017         7,175       $ 120.72      2,927,556
                         1/14/2017        39,104       $ 128.34      2,906,796
                         1/17/2017         9,294       $ 127.96      2,850,200
                         1/17/2017        47,302       $ 127.49      2,859,494
                         1/17/2017         4,877       $ 128.03      2,906,796
                         1/17/2017        47,527       $ 127.52      2,911,673
                         1/19/2017     2,850,200            n/a             n/a
10                       2/14/2017        22,539       $ 133.85      2,870,854
                         2/14/2017         6,799       $ 133.85      2,877,084
                         2/15/2017       157,212       $ 133.39      2,877,084
12                       2/15/2017       169,788       $ 133.39      2,707,296
13                       2/27/2017        81,598       $ 135.58      2,625,698
                         2/27/2017        80,276       $ 136,16      2,707,296
14
                         2/27/2017        76,936       $ 135.58      2,787,572
15                       2/27/2017        88,190       $ 136.15      2,537,508
                         3/14/2017        54,530       $ 139 77      2,367,720
16
                         3/14/2017       108,469       $ 139.03      2,586,251
17                       3/14/2017        48,743       $ 139.78      2,537,508
                         3/14/2017        48,743       $ 139 78      2,537,508
18
                         3/29/2017       141,490       $ 140.37      2,226,230
19                       3/29/2017           100       $ 142.90      2,367,720
20                       3/29/2017       130,910       $ 142.41      2,367,820
                         4/14/2017        39,104       $ 139.39      2,262,066
21
                         4/17/2017        66,306       $ 141.20      2,274,366
22                       4/17/2017         7,700       $ 141.77      2,177,172
                         4/17/2017        12,300       $ 141.73      2,262,066
23
                         4/17/2017        77,194       $ 141 22      2,184,872
24                       5/10/2017        82,694       $ 149.92       2,094,478
                         5/10/2017         1,830       $ 150.53      2,177,172
25
                         5/10/2017         2,200       $ 150.51      2,092,278
26                       5/10/2017        76,776       $ 149.92      2,179,002
27                       5/14/2017        22,539       $ 150.33      2,119,162
                         5/14/2017         6,799       $ 150.33       2,098,508

        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                               94
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 101 of 143



                         5/18/2017     23,824         n/a          n/a
                         5/23/2017     45,662    $ 149.83    2,058,092
                         5/23/2017     37,675    $ 149.23    2,183,917
                         5/23/2017     40,931    $ 149.84    2,142,986
                         5/23/2017     39,232    $ 149.22    2,103,754
                          6/5/2017     19,006    $ 152.99    2,117,692
                          6/5/2017     20,894    $ 153.00    2,037,198
                          6/5/2017     64,000    $ 153.98    1,973,198
                          6/5/2017     59,600    $ 153.98    2,058,092
                         6/18/2017     48;564    $ 152.50    1,924,634
                         6/18/2017     21,315    $ 153.01    1,973,198
                         6/18/2017     41,899    $ 152.47    1,994,513
                         6/18/2017     19,722    $ 153.04    1,904,912
                         7/14/2017     39,104    $ 159.97    1,940,748
10
                         7/30/2017    590,000         n/a    1,350,748
                         8/14/2017      6,800    $ 170.75    1,356,978
                         8/14/2017      6,800    $ 170 75    1,356,978
12
                        10/14/2017     39,105    $ 173.74    1,413,468
13                      11/14/2017      6,799                1,440,352
                                                 $ 178.07

14                      11/14/2017     22,539    $ 178.07    1,434,122
                         2/13/2018     12,525    $ 177.14    1,463,727
15
                         2/13/2018      6,300    $ 176.54    1,476,252
16                       2/13/2018     12,875    $ 1?9.32    1,440,352
                         2/13/2018     10,500    $ 178.32    1,453,227
17
                         2/13/2018     10,900    $ 174.97    1,482,552
18                       2/13/2018      1,900    $ 173.46    1,493,452
                         2/13/2018     12,525    $ 177.14    1,463,727
19
                         2/13/2018      6,300    $ 176.54    1,476,252
20                       2/13/2018     12,875    $ 179.32    1,440,352

21                       2/13/2018     10,500    $ 178.32    1,453,227
                         2/13/2018     10,900    $ 174.97    1,482,552
22
                         2/13/2018      1,900    $ 173.46    1,493,452
23                       2/14/2018      8,185    $ 179.52    1,472,803
                         2/14/2018      6,461    $ 179.52    1,464,480
24
                         2/14/2018        233         n/a          n/a
25                       2/14/2018     17,038    $ 179.52    1,457,911
                         2/14/2018        233         n/a          n/a
26
                         2/14/2018     17,038    $ 179. 52   1,457,911
27                        3/1/2018     11,080    $ 174 51    1,498,523

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                            95
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 102 of 143



                              3/1/2018               22,236    $ 175.49   1,476,287
                              3/1/2018               18,200    $ 173.62   1,509,603
                              3/1/2018                3,484    $ 176.48   1,472,803
                             3/14/2018               26,134    $ 183,51   1,472,803
                             3/14/2018               28,866    $ 182.79   1,498,937
                              4/1/2018                2,400    $ 158.54   1,472,803
                              4/1/2018               16,870    $ 154,95   1,510,933
                              4/1/2018                3,500    $ 157.65   1,475,203
                              4/1/2018               20,620    $ 155.60   1,490,313
                              4/1/2018               11,610    $ 156.67   1,478,703
                             4/17/2018               40,261    $ 166.66   1,487,542
                             4/17/2018               14,739    $ 167.32   1,472,803
                             5/29/2018               37,308    $ 187.72   1,505,021
                             5/29/2018                5,200    $ 186.80   1,542,329
10
                             5/29/2018               12,492    $ 185.88   1,547,529
                             8/28/2018               34,371    $ 175.44   1,557,868
                             8/28/2018               20,629    $ 176.04   1,537,239
12
                            10/31/2018          334,300             n/a   1,202,939
13                          11/13/2018               23,034    $ 143.09   1,223,727
14                          11/13/2018                3,934    $ 145 06   1,202,939
                            11/13/2018               16,854    $ 144 11   1,206,873
15
                            11/13/2018               11,178    $ 142 08   1,246,761
16                          11/14/2018                8,186    $ 144.22   1,235,157
                            11/14/2018                6,461    $ 144 22   1,226,834
17
                            11/14/2018               17,039    $ 144.22   1,220,265
18                           3/12/2019               28,451    $ 172.92   1,298,676
                             3/12/2019               26,549    $ 173 58   1,272,127
19
                             3/24/2019               10,471    $ 166.09   1,272,127
20                           3/24/2019               18,398    $ 164.46   1,282,598
21                           3/24/2019                6,372    $ 162 72   1,320,755
                             3/24/2019               19,759    $ 163.83   1,300,996
22
                              4/3/2019               24,694    $ 177.10   1,278,190
23                            4/3/2019               24,243    $ 176.05   1,302,884
                              4/3/2019                6,063    $ 177 71   1,272,127
24
                                                                  RM
25                         Averuge During P eriod:             5155 78    1,882,505

26            325.   According to Facebook's Form 10-Q filed with the SEC on August 30, 2018,

       defendant Zuckerberg indirectly held approximately 11.92 million Class A shares through a
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          96
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 103 of 143




 I     series    of funds.        On July 25, 2018, while Facebook's stock price was trading at around its all-

       time high, Zuckerberg sold 240,000 shares of Facebook Class A common stock at an average

 3     price    of $ 216.71       per share, near its all-time high         of approximately         $ 223 per share earlier that

4      month, for total proceeds ofjust over $ 52 million.

 5                    326.     Defendant Zuckerberg's stock sales have dramatically risen in the last five years,

       as   demonstrated by the chart below. In the last 5 years, Zuckerberg has sold 41,734,748 shares

 7     of his Facebook stock, 36% of which (15,136,652                          shares) were sold in the last 12 months:

                                                                                                                          200.00
                                                                                                                          180.00
                                                                                                                          160.00
                                                                                                                          140,00
IO
                                                                                                                          120.00
                                                                                                                          100.00
                                                                                                                          80.00
12
                Jul          Jan Ppr Jul   Out Jan   rpr   Jul   Out Jan   Qr   Jul   Oct Jan   Qr   Jul Out Jan    ppr
13                       2015                 2016                  2017                 2018                2010


14

15                    327.     The Insider Selling Defendants'ales               of their Facebook       shares described above

       were unusual in timing and/or amount, particularly in that they occurred at the same time as

17     Facebook was repurchasing shares                    of its common        stock in the open market.

18                    328.     Throughout the relevant period in 2017, 2018 and 2019 when Facebook was

19     repurchasing its shares, the Company's stock price was trading at prices that were artificially

20     inflated by the materially false and misleading statements and omissions described above,                                   as

       shown in the following charts:

22

23

24

25

26

27

28
            COMPLAINTFOR DECLARATORY JUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                           97
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 104 of 143




                          FACEBOOK, INC. STOCK PRICE CHART
        $ 250.00




        $ 200.00




        $ 150.00




        $ 100.00




         $ 50.00


10
          50.00
               D+         D+     D+        D+    D+        D+         D+        D+    D+    D+    D+   D+   D+

                                      DN

                                           a~w~"-;s'-,...
                                            q1        +N        D1>        D1
                                                                                           ~~ac.
13

14     IX.     DEFENDANTS ARE LIABLEFOR DAMAGES TO FACEBOOK

15                 329.    Defendants'isconduct and violations of law alleged herein, including violations

16     of the California Corporations Code,                 has caused Facebook to suffer damages and other harm,

17     including to its reputation, and Facebook will undoubtedly continue to suffer damages and

18     harm   as a   result    of these wrongful acts for the                   foreseeable future.

19                 330.    Facebook's users and current and potential investors in the Company's securities

20     consider Facebook's ability to protect its users'ersonal information, and to maintain adequate

21     internal controls and reporting procedures designed to ensure that violations                         of Facebook's
22     policies are timely discovered, properly addressed and enforced by the Company, material

23     information. Defendants'ailures to protect user data and to maintain and enforce policies

24     respecting same has harmed Facebook, as users are less likely to visit websites that knowingly

25     permit or encourage unscrupulous behavior, and investors are less likely to invest in companies

26     that lack internal controls and fail to timely disclose material information. Thus, Facebook's

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                                98
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 105 of 143




       ability to attract customers and investors is now impaired due to Defendants'isconduct and
       violations of law alleged herein.

                 331.   Further,   as a   direct and proximate result   of Defendants'isconduct     and

       violations of law alleged herein, Facebook has expended and will continue to expend

       significant additional money, including costs incurred in repurchasing shares of Facebook stock

       at prices that were     artificially inflated by Defendants'alse and misleading statements; and
       costs incurred   in connection with substantial compensation and benefits paid in cash and in
       shares    of Facebook   stock, to Defendants who are responsible for the violations      of law alleged
       herein.

10     X.        DEMAND ON FACEBOOK'S BOARD WAS FUTILE AND THUS, EXCUSED
                 332.   Plaintiffdid not make      a demand on Facebook's Board      of Directors   to institute

12     this action against Defendants because, for the reasons detailed above and as set forth further

13     below, any such demand would have been futile.
14               333.   The facts detailed in this Complaint demonstrate that the Defendants

15     affirmatively adopted, implemented, and condoned             a business strategy based on deliberate and

16     widespread violations       of applicable law, which is not a legally protected   business decision and

17     can in no way be considered a valid exercise ofbusiness judgment, and/or consciously

18     disregarded numerous red flags          of misconduct   throughout the relevant period, subjecting them
19     to a substantial likelihood of liability as to Plaintiffs'laims against them in this action.
20     Moreover, defendant Zuckerberg dominates and controls the Board, and a majority of the

21     directors are beholden to Zuckerberg and lack independence from him. For all of these
22     reasons, a demand on the Board would have been futile.

23               334.   At the time this action was filed, Facebook's Board consisted of eight members,
24     including defendants Zuckerberg, Sandberg, Andreessen, Thiel, Desmond-Hellman, Chenault,
25     and Zients and Facebook director Peggy Alford.

26

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                               99
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 106 of 143



             A.         Demand Was Futile Because a Maioritv of Facebook's Board Faces a
                        Substantial Likelihood of Llabilitv
 2
               335.     Plaintiffs did not make   a demand on the Facebook Board             prior to instituting this
 3
       action because a majority of the Board members face              a   substantial likelihood of liability for the
 4
       claims alleged against them in this Complaint.
 5
               336.     The Board was well aware        of   how the   Company was monetizing user data. The
 6
       Board approved acquisitions that expanded the functionality and reach                 of the   Facebook
 7
       platform and enables it to obtain additional user data, Facebook executives apprised the Board
 8
       at least quarterly regarding Facebook's "advertising operations and revenues." In addition,
 9
       certain directors'ffiliated companies, including WhatsApp (defendant Koum), which became
10
       a subsidiary   of Facebook following its acquisition by the Company in 2014,                   and Netflix
11
       (defendant Hastings) entered into partnerships with Facebook that included the sharing                    of
12
       Facebook information.
13
               337.     The Board received many "red flag" warnings both before and during the
14
       relevant period that Facebook's privacy policies did not comply with applicable laws, and
15
       moreover, knew or should have known that the same practices which violated the law and user
16
       trust was the Company's primary source of revenue.
17
               338.     During a May 27, 2015 presentation to the IRS,             a Facebook representative
18
       indicated that "[Facebook] built 'forecasts,'rom internal and external data, projecting
19
       [Facebook] 's [REDACTED] on a country-by-country basis, so that Facebook could look at the
20                                  international."'he representative
       forecasts, 'U.S. versus                                                 stated that she has seen both year-
21
       long and three year forecasts, and the IRS subsequently asked Facebook to provide all
22
       Documents constituting, reflecting or referring to any such "forecasts"               of growth of [redacted],
23
       created, obtained or circulated from 2008 until 2012. If, as the IRS disclosures suggest,
24
       Facebook forecasted growth based on national and international rights to exploit Facebook's
25     "platform technology," there can be no doubt that the Board knew of such exploitation of user
26
       data, and that   it has   been a core aspect   of Facebook's     business since well before the Company's
27
       initial public offering in 2012.
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              100
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 107 of 143




               339,    In the June 8, 2016 summons, the IRS noted that a former Facebook executive

       who was examined under oath by the IRS on May 17, 2016, "made quarterly presentations to

       [Facebook] 's Board      of Directors regarding        user growth, projected and actual; (b) other

       executives   of [Facebook]     also made quarterly presentations to [Facebook]'s Board              of Directors
       on topics or areas covered by the divisions they supervised; and (c) quarterly financials were

       presented to the Board      of Directors   as   part   of the quarterly board meetings."
               340.    Given the Board's awareness and deliberate concealment                 of the extent to which
       Facebook's business model and revenue depends upon its targeted advertisements, which

 9     requires the Company to collect, store, and share massive amounts                 of user   data, and

10     Facebook's failure to disclose or notify users           of these   practices, it is clear the Board either

       deliberately or recklessly permitted the Company to pursue profit at the expense                  of complying
12     with the law.

13             341.    Defendants directed, authorized, and oversaw the misconduct alleged herein, and

14     they regularly monitored Facebook's user and revenue growth.

15             342.    Defendant Zuckerberg was personally involved in developing Facebook's

16     platform and was responsible for its implementation, to a degree that reflects far more than his

17     supervisory role of the Company as CEO. In that role, Zuckerberg specifically instructed

18     Facebook employees to prepare for and circumvent the blocks that he anticipated other

19     websites would implement.

20             343.    Demand is, therefore, futile (and excused).

21             344.    Defendants Andreessen and Desmond-Hellmann are members                        of Facebook's
22     Audit Committee, which is responsible for overseeing the Company's legal and regulatory risk

23     exposure. Until May 2019, defendant Bowles was the Chairman                     of the Audit Committee,       and a

24     financial expert,   as   defined under the SEC rule.

25             345.    The members      of Facebook's Audit Committee              failed to meet their obligations as

26     provided in the Audit Committee Charter, in addition to their duties imposed by law, because

27     despite the numerous regulatory fines, investigations, and reports finding fundamental failings

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                 101
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 108 of 143




       in the Company's internal con&ols, they did not cause Facebook to remediate those control
       deficiencies. The Audit Committee's deliberate failure of oversight constituted breaches           of
       their fiduciary duties to Facebook and has resulted in significant harm to the Company.

                346.     Further, the Audit Committee members were charged with assisting the Board in

       overseeing the integrity of the Company's financial statements and the adequacy and reliability

       of disclosures to its stockholders, including the Company's internal      controls.

                347.    The Audit Committee was directly responsible for approving the Company's

       materially false and misleading SEC filings including the 2017 and 2018 Proxy Statements.
               B.        Demand Was Also Futile Because Facebook and Its Board Are Dominated
 9
                         and Controlled Bv Zuckerberu
10
                348.    Demand was also futile, and therefore excused, because defendant Zuckerberg
11
       dominates and controls the entire Board by virtue      of his controlling voting power,   and because
12
       a   majority of the directors are beholden to him, and lack independence &om him,         as   explained
13
       further below.
14
                349.      There is no question that defendant Zuckerberg controls the Board and the entire
15
       Company in his role as CEO of Facebook, which he founded. Facebook's status as a
16
       "controlled" company is inherent in its corporate governance and capital (dual-class) structure,

       and the role that Zuckerberg has played in recruiting and retaining the current directors cannot
18
       be understated.     It is Zuckerberg alone who has the power to elect (and remove) any director
19
       &om Facebook's Board; by virtue of his share ownership, he controls a majority of Facebook's
20
       outstanding voting power, or 53.3 percent     of the total voting power, according to the
21
       Company's 2018 Proxy Statement. Zuckerberg's connol           of Facebook    is like a dictatorship,
22
       and he directs and is responsible for the activities   of Facebook's   employees.
23
                350.    According to Facebook's 2017 Proxy Statement:
24
               Because Mr. Zuckerberg controls a majority of our outstanding voting power, we
25             are a "controlled company" under the corporate governance rules of the NASDAQ
               Stock Market LLC (NASDAQ). Therefore, we are not required to have a ~aJority
26
               of our board of directors be independent, nor are we required to have a
               compensation committee or an independent nominating function. In light of our
               status as a controlled company, our board of directors has determined not to have
28
           COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        102
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 109 of 143



              an independent nominating function and to have the           full board of directors be
              directly responsible for nominating members of our board.

                  351.   Defendant Zuckerberg directs and controls the Company's business and is

       personally responsible for the damage caused to Facebook as a result of the illegal business

       practices and data sharing that led to the Cambridge Analytica scandal. Accordingly,

       defendant Zuckerberg lacks the requisite "disinterestedness" to consider a demand.

                  352.   Former Facebook employee Parakilas confirmed that defendant Zuckerberg has
 7
       always been responsible for Facebook's policies, noting that shortly after he arrived at the
 8
       company's Silicon Valley headquarters in 2011, Parakilas was told that any decision to ban an
 9
       app required the personal approval     of defendant Zuckerberg, although    the policy was later
10
       relaxed.
11
                  353.   Facebook's website states that "Mark [Zuckerberg] is responsible for setting the
12
       overall direction and product strategy for the company. He leads the design       of Facebook's
13
       service and development      of its core technology   and infrastructure." Defendant Zuckerberg also
14
       is responsible for Facebook's policies, according to defendant Sandberg.        In a May 30, 2018
15
       interview with Recode Media, Sandberg stated, "Mark has said very clearly on Cambridge
16
       Analytica that he designed the platform and he designed the policies, and he holds himself
17
       responsible." Defendant Zuckerberg directs and controls the Company's business and is
18
       personally liable for the wrongdoing and damage caused to Facebook as alleged herein.
19
       Accordingly, defendant Zuckerberg lacks the requisite "disinterestedness" to consider         a
20
       demand.
21
                  354.   In an interview with Recode Media on May 30, 2018, defendant Sandberg
22
       acknowledged the entrenchment        of defendant Zuckerberg    and that he (and she)   will make
       decisions notwithstanding any criticism. "You know, in terms        of the business, we don't make
24
       decisions for the short run. We don't have to and we shouldn*t. I don't think any company
25
       should have to. But we have founder control and protections in place, and       we'e very clear     that
26
       we'e   gonna make the investments we need to make."
27


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         103
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 110 of 143




               355.     On June 26, 2018, a group    of six of Facebook's   largest shareholders publicly

       asked to remove Zuckerberg from his chairman position and to replace him with an

       independent executive. The shareholders also wanted to get rid of Facebook's dual-class share

       structure, which they believe hands over too much power to Zuckerberg and his team           of
       executives. Facebook unsurprisingly objected, "We believe that our capital structure is in the

       best interests   of our stockholders   and that our current corporate governance structure is sound

       and effective." This has been a common rhetoric from Zuckerberg and Facebook, as he has

       long faced criticism over the dual-class share structure, but he has ultimately refused to even

       consider making any changes.       Even independent investors have called for Zuckerberg to step

10     down as chairman and for Facebook to dissolve its dual-class stock structure. Neither of these

       has happened.     Zuckerberg habitually ignores the protests, objections, and suggestions ofboth

12     shareholders and independent investors, and continues to benefit financially in the form of

13     billions of dollars due to Facebook's top-heavy corporate governance structure. Clearly,

14     Zuckerberg's decision-making rationale does not take into consideration the opinions         of
15     shareholders, and he prioritizes his own power and control instead        of the long-term interests of
16     the Company.

17             356.     Defendant Zuckerberg has always dominated and controlled Facebook and its

18     Board, and his aspirations were even larger all the way back in 2005. Former Facebook

19     employee Kate Losse ("Losse"), a speechwriter for Zuckerberg until 2005, recalls that

20     Zuckerberg would end weekly Friday all-hands meeting by raising his fist with a slight smile

21     and saying, "Domination!"

22             357.     Losse confirmed that Zuckerberg created an atmosphere at Facebook that

23     discouraged questioning power and standing up to management.             Losse stated, "But the

24     question I was afraid to ask him was this:     Ifwe were to achieve    our goal, why should the world

25     trust Facebook or Zuckerberg to shape and manage this new global meta-society? Could

26     Zuckerberg, who wields considerable power over Facebook's share structure, develop the self-

       awareness and responsibility to manage it?       Ifmy co-workers     were asking themselves these

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          104
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 111 of 143




       same questions, I didn't see        it being   discussed on our internal forum pages or in conversations

 2     around the office."

 3               358.     Losse noted that most employees were afraid        of losing their lucrative jobs   and

 4     that "internal conversations stayed focused on technical and growth questions; questions that

       can be answered         with metrics   —how fast are we growing and what technical roadblocks           can

       we remove        —rather than introspection."       While Losse recalls this being the atmosphere back
       in 2005, it seems to have manifested into Zuckerberg's push for the growth-at-all-costs model

 8     introduced in 2008.         Zuckerberg's style of responding to questioning from members of the

 9     U.S. Congress and the U.K. Parliament reflects this culture: rather than actually speaking about

10     possible internal improvement, Zuckerberg deflected questions and avoided answering them

       directly by purposely focusing on explaining Facebook in technical terms.

12               359.     The results   of the   2019 annual meeting   of Facebook's   shareholders confirm that

13     defendant Zuckerberg continues to control the Board.
                C.        Demand Was Also Futile Because a IVlalorltvof The Directors Lack
14
                          Independence From and Are Beholden to Zuckerbera
15
                 360.     All of the directors on Facebook's Board lack independence from defendant
16
       Zuckerberg, for these and other reasons explained below. Because he dominates and controls
17
       the entire Board, demand was futile as to defendant Zuckerberg and is excused as to the entire
18
       Board.
19
                          1.       Defendant Thlel Lacks Independence
20

21               361.     Defendant Thiel was one        of the early investors in Facebook   and is its longest-

22     standing Board member besides Zuckerberg. Thiel co-founded PayPal, Inc., and has been a

23     Partner   of the Founders Fund, a venture capital firm that strives to keep founders in control of
       the companies they have created, since 2005. Thiel also co-founded Palantir in 2003.

25               362.     Defendant Thiel has been instrumental to Facebook's business strategy over the

       years, He has been known to personally engage in secretive politically-motivated litigation

27     tactics, most notably with regard to Gawker, a gossip website that owned Valleywag, a blog

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                               105
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 112 of 143




       specifically concerning Silicon Valley gossip, Angered by a 2007 post on Valleywag

       headlined "Peter Thiel Is Totally Gay, People" and other stories published on Gawker's

       website, he secretly financed a lawsuit filed by Terry Bollea (the real name               of the wrestler Hulk
       Hogan) against Gawker for posting an excerpt from a sex tape showing Mr. Hogan with a

       friend's wife. After Hogan won          a $ 140   millionjudgment against Gawker, the site went
       bankrupt. Gawker founder Nick Denton described Thiel to Vanity Fair as "interesting                    —and
       scary."

                   363.     The New York Times reported on Thiel's connections to Palantir and Cambridge

       Analytica in an article published on January 11, 2017. According to The Times, Thiel was "a

10     member       of the Trump transition team"        and had "dressed as Hulk Hogan        for the 'Villains and
       Heroes'nnual costume party last month, hosted on Long Island by the Mercer family, who

12     were big Trump donors." Thiel, who was reportedly advising the Trump transition team on

13     "science," had recently organized         a   meeting with tech executives, including Palantir's CEO,

14     Alex Karp, and other executives who were described               as   "anti-Trump" but had "sort of changed

15     their minds."

16                 364.     When asked by the reporter     ifhe was   concerned about conflicts      of interest in
17     relation to Trump and the tech meeting, Thiel said:            "I don't want to dismiss     ethical concerns

18     here, but I worry that       'conflict of interest'ets overly weaponized in our politics. I think in

       many cases, when there's a conflict of interest, it's an indication that someone understands

20     something way better than         ifthere's   no conflict of interest.   Ifthere's   no conflict of interest,   it'

21     often because you*re just not interested."           Thiel also reportedly said in response to a comment

22     by the reporter that Barack Obama had avoided "any ethical shadiness" during his eight-year

23     term   as   president, "But there's a point where no corruption can be a bad thing. It can mean that

24     things are too boring."

25                 365.     Defendant Thiel's other comments during the interview are telling as to his

26     knowledge          of Facebook's illicitbusiness    practices and are similarly unsettling as to his

       membership on Facebook's Board. For instance, the Times reporter commented that "Mr.

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                               106
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 113 of 143




       Thiel and Mr. Trump are strange bedfellows, given that much of Mr. Thiel's bilhons came

       from being one of the original investors in Facebook and Mr. Trump recently said it's better to

       send important messages by courier." In response, Thiel stated,          "Well, one does have to be

       very careful with what one says in an email."
               366.   In the interview, Thiel acknowledged the reports of Russian hacking, stating,
       "There's   a strong   circumstantial case that Russia did this thing." When asked      if he worried
       about the relationship between Vladimir V. Putin and then-President elect Trump, Thiel

       responded, "But should Russia be allied with the West or with China?" "There are these really

       bad dictators in the Middle East, and we got rid of them and in many cases there's even worse

10     chaos." Thiel also stated,      "It's the people behind the red-eyed robots that you need to be   scared

       of." When asked about the "incestuous amplification of the Facebook news feed," Thiel

12     cryptically responded, "There's nobody you know who knows anybody. There's nobody you

13     know who knows anybody who knows anybody, ad infinitum."

14             367.   The Times reporter pointed out that Thiel is      a   "social-media visionary" yet he

15     "rarely updates his Facebook page and doesn't tweet," which Thiel reportedly said is "because

16     you always want to get things exactly right" and       "ifyou start doing it, you have to do it a lot.**
17     According to the reporter, Thiel also "wondered       ifhis most famous investment,     Facebook,

18     contributes to herd mentality."

19             368.   In his testimony to the DCMS, Wylie discussed           a connection between Cambridge

20     Analytica and Palantir,    a company that was co-founded      in 2003 by defendant Thiel. Palantir is

21     known for providing government agencies and organizations with analytics, security and other

22     data management solutions. According to Wylie, Palantir staff helped Cambridge Analytica

23     build models based on the Facebook data. "That was not an official contract between Palantir

24     and Cambridge Analytica but there were Palantir staff who would come into the            offic and
25     work on the data," Wylie stated. "And we would go and meet with Palantir staff at Palantir.

26     So, just to clarify, Palantir   didn't officiallcontract with Cambridge Analytica. But there were

27     Palantir staff who helped build the models that we were working on."

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           107
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 114 of 143




              369.   Initially in response to a request for comment on Wylie's testimony, TechCrunch
       reported on March 27, 2018 that a Palantir spokesperson had denied the connection entirely in

       an emailed statement: "Palantir has never had a relationship       with Cambridge Analytica nor
       have we ever worked on any Cambridge Analytica data." According to the New York Times,

       Palantir subsequently issued a revised statement: "We learned today that an employee, in 2013-

       2014, engaged in an entirely personal capacity with people associated with Cambridge

       Analytica," a Palantir representative said. "We are looking into this and will take the

       appropriate action."

              370.   Defendant Thiel will not institute any litigation against Zuckerberg because he is

10     beholden to him. Thiel has greatly benefited by his relationship with Zuckerberg and his seat

       on the Facebook Board. The Founders Fund gets "good deal flow" from this high profile

12     association, and further demonstrates that Thiel has a personal bias in favor of keeping

13     founders in control    of the   companies they created and   will not act to remove Zuckerberg from
14     his position. Thiel's venture capital fund, The Founders Fund, is marketed on the principle that

15     company founders should have long-term control of the companies they create. In fact, the

16     Fund's website touts Facebook as a primary example           of that maxim,   stating that "we have often

17     tried to ensure that founders can continue to run their businesses through voting control

18     mechanisms, as Peter Thiel did with Mark Zuckerberg and Facebook,"

19            371.   In addition to the past connections which demonstrate that defendant Thiel lacks

20     independence from defendant Zuckerberg, Thiel has a current personal and financial interest in

21     remaining on Facebook's Board. According to the 2018 Proxy Statement, the Facebook shares

22     owned by the Founders Fund —i.e., defendants Thiel and Andreesen —are to be released from

23     escrow in connection with Facebook's 2014 acquisition          of Oculus VR, a virtual reality device
24     maker. Thiel stands to gain substantially Irom the vesting       of stock in connection therewith.
25            372.   The foregoing facts demonstrate that defendant Thiel is interested and lacks

26     independence due to his close relationship with defendant Zuckerberg and           willnot take any
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          108
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 115 of 143




       action against Zuckerberg or that   will threaten his prestigious   and lucrative position as a

       Facebook director. Demand was futile as to defendant Thiel.



                     2.      Defendant Andreessen Lacks Independence
              373.   Defendant Andreessen lacks independence due to his unusually close personal

       and business relationships and his "sense   of owingness" to defendant Zuckerberg,          and to other

       interested directors, due to his receipt of personal and financial benefits not shared with other

       (minority) shareholders of Facebook, which were approved by the Board or that defendant
       Andreessen received due to his position on Facebook's Board, or as a result        of his   close

10     personal and business relationships with defendant Zuckerberg and other directors who

       approved various transactions from which Andreessen personally benefited.

12            374.   Andreessen received personal financial or reputational benefits from various

13     transactions, payments and/or compensation that Facebook's entire Board approved, including

14     Facebook's acquisition   of Oculus VR.
15            375.   Defendant Andreessen is beholden to Facebook's Board, and especially to its

16     founder, CEO, controlling director and shareholder with a majority of voting rights, defendant

17     Zuckerberg, due to their unusually close business and personal relationships, and because
18     Andreessen feels a "sense   of owingness" for past     personal reputational and financial benefits

19     that he received as a result of his position on Facebook's Board, or transactions that were

20     approved by Zuckerberg and/or the Board due to the substantial personal and financial benefits

21     that he has received and that the Board has approved. The Founders Fund gets "good deal

22     flow" &om this high profile association. Moreover, according to the 2018 Proxy Statement, the
23     Facebook shares owned by the Founders Fund —i.e., defendants Thiel and Andreesen —are to

24     be released from escrow in connection with the Oculus acquisition. (2018 Proxy Statement at

25     39)
26            376.   Andreessen also lacks independence because he is beholden to defendant

27     Zuckerberg and to Facebook's Board due to the substantial personal financial benefits he has

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        109
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 116 of 143




       received from highly lucrative deals between Andreessen or his venture capital firm,

       Andreessen Horowitz, have made with Zuckerberg in the past few years; Andreessen Horowitz

       has seen two     of its portfolio companies   purchased by Facebook —Instagram and Oculus           VR—
       now Facebook subsidiaries.

                377.    Andreessen turned his firm's $ 250,000 investment in Instagram into $ 78 million

       when Facebook closed its acquisition        of Instagram for $ 1 billion. Andreessen would not have
       even been able to invest in Oculus VR without Zuckerberg. Andreessen had declined to invest

       in the company previously, but desperately wanted to invest by the fall of 2013, according to an

       October 2015 Vanity Fair article. When Oculus VR's CEO seemed reluctant to allow the

10     investment, Andreessen reportedly had Zuckerberg talk to the CEO about Andreessen.

       Andreessen Horowitz got the deal and Andreessen became one                of four board   members for the

12     fledgling company. Not very long after, Zuckerberg offered           $2   billion for Facebook to acquire

13     Oculus VR.

14              378.    Andreessen knows that his firm's access to the best investments —its "deal flow"

15
       —relies heavily on his relationship with Zuckerberg and Facebook. In a May 18, 2015 New

16     Yorker article titled "Tomorrow's Advance Man," Andreessen reportedly said that "Deal flow

17     is everything.    Ifyou'e in a second-tier    firm, you never get   a chance at that great   company."

18     Andreessen Horowitz saw its biggest successes after "logo shopping" to add Facebook to the

19     firm's portfolio in 2010. Within two years of that investment, "Andreessen Horowitz was the

20     talk of the town."

21              379.    According to a December 8, 2016 article posted on Deal Breaker, "Mare

22     Andreessen and Mark Zuckerberg Are BFFs, and Pesky Board Negotiations Can't Change

23     That," Andreessen was one of Zuckerberg's first friends —and funders —in the Valley. In

24     return, Zuckerberg gave him      a seat   on the Board in 2008, and the two have remained tight

25     since.   A group of Facebook investors        sued over concerns that Andreessen and Zuckerberg*s

26     chummy relationship created a conflict of interest during a vote over Zuckerberg's control            of
27     the Company.

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                            110
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 117 of 143



               380.   The dispute arose when Zuckerberg's wanted to sell     of a number of shares while
       simultaneously maintaining voting control of the company. To do so would require a stock

       split that would dilute other voting shares, potentially to the detriment of other stakeholders.

       The proposal was controversial, so the Board created a special committee to represent

       shareholders on the matter, composed       of Susan Desmond-Hellmann, Erskine Bowles      and,   of
       course, Zuckerberg close friend Andreessen.       While on the committee, Andreessen slipped
       Zuckerberg information about their progress and concerns, helping Zuckerberg negotiate

       against them, according to court documents.

               381.   When the time came for the committee to ask Zuckerberg questions on a

10     conference call, Andreessen warned the Facebook founder about what he would be asked

       before directors posed the questions. While the committee grilled Zuckerberg about why he

12     wanted a special class   of stock,   Andreessen sent the CEO text messages to explain which ofhis

13     arguments weren't working and why, according to messages quoted in court filings. During

14     one March 4 call, Andreessen gave Zuckerberg live updates, both negative       ("This line of

15     argument is not helping.") and positive ("NOW WE'E COOKING WITH GAS"), according

16     to texts provided by Facebook's lawyers and cited in court filings. "Andreessen even told

17     Zuckerberg that he was working to protect Zuckerberg's personal interests through the Special

18     Committee process," according to the filings. When the two prevailed over defendant Bowles,

19     who reportedly had initiallylooked askance at the whole deal, defendant Andreessen texted

20     defendant Zuckerberg, "The cat's in the bag and the bag's in the river." "Does that mean the

21     cat's dead?" Zuckerberg replied, dumbfounded. Andreessen answered, "Mission accomplished

22     [smiley face]*'.

23                    3.     Defendant Sandberg Lacks Independence
24             382.   Defendant Sandberg joined Facebook in 2008 as COO and took over business

25     operations. Sandberg oversees sales management, business development, human resources,

26     marketing, public policy, privacy and communications. Defendant Sandberg, in her role as
27     COO since 2008, is responsible for directing and approving the illegal acts committed by


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         111
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 118 of 143




       Facebook employees. Moreover, Sandberg has been at Facebook since its early days, and has

       overseen the Company's meteoric rise, based upon the illegal business practices she

       implemented along with Zuckerberg since the launch of Facebook's platform in 2008.

              383.      Facebook was running a $ 561 million deficit and struggling through a period         of
       stagnant growth at the time   of Sandberg's hire in 2008. Her job, in essence,        was to make the

       company profitable and she accomplished this by directing Facebook toward advertising as its

       main business.     She took on the project   of integrating    ads into the News Feed on both the

       desktop and mobile versions     of Facebook.    Since user data and advertising operations go hand

       in hand, Sandberg has an elevated responsibility to protect user information, especially since

10     Facebook has incredible access to the user data ofbillions of customers. The data that

       Facebook collects on users funnels directly toward targeted ads.

12            384.      Before she was hired by defendant Zuckerberg, defendant Sandberg served as

13     Google's vice president    of global online   sales, where she learned how to      profit from user data

14     through targeted advertising. When she was brought on at Facebook in 2008, Sandberg

15     advised Zuckerberg to either make users pay or to make advertisers pay, in regard to

16     Facebook's overarching business model. Together with the other Defendants, they decided that

17     advertisers would pay. From there, Sandberg determined that brand advertising would become

18     Facebook's sole source    of revenue, demonstrating her         close personal and business relationship

19     with Zuckerberg, and her significant influence on Facebook's business and decisions overall.

20     One year later, Facebook generated a profit for the first time.

21            385.      In 2009, Facebook generated $ 225 million in revenue from ad sales, and the

22     following year, brand advertising skyrocketed to         $2   billion in sales. This concept of
       maximizing brand advertising that is attributable to Sandberg is consistent with Facebook*s

24     growth-at-all costs strategy introduced in 2008 and cemented her dedication and loyalty to

25     defendant Zuckerberg.

26            386.      Defendant Sandberg has well-established connections with defendant Zuckerberg

27     and has a significant influence on his decisions. When Zuckerberg was considering hiring

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          112
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 119 of 143




       Sandberg, the two spent months speaking for several hours a week to determine whether she

       would be   a good   ftt for the position. To this day, Sandberg   and Zuckerberg have twice-weekly

       meetings to give each other feedback and to work through disagreements, which has been

       going on for a decade now. She has been deemed Zuckerberg's second-in-command, giving

       her significant control in the direction that Facebook takes.

               387.   Defendant Sandberg has admitted that she is personally responsible for

       Facebook's Iax data privacy controls. In an interview with Bloomberg, she stated,            "I feel
       deeply personally responsible, because a lot of mistakes were made...what we didn't do until

       recently and what we are doing now is just take a broader view looking to be more restrictive in

10     ways data could be misused. We also didn't build our operations fast enough —and that's on
       me." Compounding this issue, Sandberg promises policy changes on data security but still

12     does not seem to have a grasp    of the severity of the   issue. On   April 5, 2018,   she told the

13     Financial Times, "To this day, we still don't know what data Cambridge Analytica has."

               388,   Recode Media interviewed defendant Sandberg and Mike Schroepfer,
                                                                                                      '5




       Facebook's Chief Technology Officer, on May 30, 2018. When asked why nobody had been

16     fired, and who should have been fired, with regard to the Cambridge Analytica scandal,

17     Sandberg stated, "So, Mark has said very clearly on Cambridge Analytica that he designed the

18     platform and he designed the policies, and he holds himself responsible. The controls in the

       company and this are under me, I hold myself responsible for the ones we didn't have. And

20     look, Schroep[fer] and I are here, we run the company." She acknowledged that the Company

21     had insuAicient internal controls, stating, "we always had some controls in place but I don'

22     think they were enough." She further admitted that Facebook had not audited Cambridge

23     Analytica to ensure they had actually deleted the data. "Looking back, we definitely wish we

24     had put more controls in place. We got legal certification that Cambridge Analytica didn'

25     have the data, we didn't audit them," she admitted.

26             389.   Despite admitting she was personally responsible for failing to establish adequate

27     internal controls, defendant Sandberg has continued to defend Facebook's advertising business

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         113
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 120 of 143




 I     that relies on the mass collection   of Facebook users'ata,     saying that it'benefits consumers.

 2     Sandberg uses "consumer benefit" as a guised rationale for continuing its overreaching

 3     advertising business, when the de facto purpose is to generate profit. This is not surprising,           as

 4     Sandberg has demonstrated a track record      of prioritizing profitability, and   she was the direct

       beneficiary of Facebook's manipulation of consumers'ersonal data in the Cambridge

 6     Analytica incident.

 7             390.   Indeed, defendant Sandberg's compensation is based          offof Facebook's
 g     profitability, and specifically targets that are related to increasing advertising revenues.

 9     According to Facebook's 2017 Proxy Statement, Sandberg received              $ 631,731   for the First Half

10     2016 bonus, which reflected her "overall leadership and execution on business priorities, her

       contribution to growing revenue, continued strong growth in the number of advertisers on our

       [Facebook's] platform, and her leadership in key policy matters." Sandberg received $ 661,904

       for the Second Half 2016 bonus. These bonuses were the highest among those handed out to

14     Facebook's Board      of Directors, highlighting her influence in policy decisions       and her

       established power as a long-standing member       of Facebook's   Board.

16             391.   More recently, in an interview with NBC's Today show, Sandberg said that users

       who wanted to stop Facebook from making money            offtheir personal   data would have to pay

Ig     for the privilege. Today's Savannah Guthrie asked, "Could you come up with a tool that said,

19     'I do not want Facebook     to use my personal profile data to target me for advertising,'7 Could

20     you have an opt-out button —'Please don't use my profile data for advertising*?*'andberg

21     responded, "We have different forms      of opt-out. We don't have    an opt-out at the highest level.

22     That would be a paid product." Clearly, Sandberg has a personal financial interest in Facebook

23     continuing to earn revenues based on the personal information and data it obtains and generates

24     about Facebook's users and non-users and      will not   act to change its business model.         Her

25     compensation is directly tied to Facebook's revenues that are generated from the sale              of
26     targeted advertising services, and she has acted and     will continue to prioritize profitability over
27     complying with the law. Demand is, therefore, futile as to defendant Sandberg.

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         114
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 121 of 143



                       4.           Defendant Desmond-Hellmann Lacks Independence
 I
                392.   Defendant Desmond-Hellmann is chief executive            of the   Gates Foundation, and
 2
       formerly served      as an   executive at Genentech and as a director at Procter     & Gamble. It is no
 3
       coincidence that she is one       of the   newest Facebook directors, and one     of the only members of
 4
       Facebook's Board that does not have extensive experience and a background in tech
 5
       entrepreneurship.      Defendant Zuckerberg has surrounded himself with Silicon Valley
 6
       entrepreneurs on Facebook's Board who have interests that are closely aligned with his,
 7
       making it extremely difficult for new directors and shareholders alike to protest his decisions,
 8
       because he usually does not face much           ifany opposition in policy matters.
 9
                393.   Defendant Desmond-Hellman lacks independence from defendant Zuckerberg,
10
       and she has already demonstrated that she          willnot take any action   to oppose his wishes or the

       other directors. In April 2016, when Zuckerberg announced a plan to issue new "Class C"
12
       shares   with no voting rights, that would allow him to sell the majority of his shares for billions
13
       of dollars, while simultaneously retaining total control over decision-making,           Desmond-
14
       Hellmann initiallyobjected to the share reclassification, legal briefs filed in the case show.
15
       However, fellow board members eventually swayed her to vote in his favor, highlighting her
16
       willingness to cede to Zuckerberg's views even when they conflict with her own views              of what
17
       is best for the Company and its shareholders.
18
                394.   As the lead director of Facebook's Board, defendant Desmond-Hellman made a
19
       public statement following the break of the Cambridge Analytica story, saying that the Board
20
       supported both defendants Zuckerberg and Sandberg.             It was the Board's only comment about
21
       the revelations, confirming once again that Desmond-Hellman             will not take any position
22
       against Zuckerberg, even in a statement, let alone commence litigation against him.
23
                                    Defendant Chenault Lacks Independence
24
                395.   On January 18, 2018, Facebook announced that the Company added a new
25
       member to its board      of directors: Ken Chenault ("Chenault"), then       CEO    of American Express.
26
       Chenault is the first new director since defendant Koum joined Facebook's Board in 2014.
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              115
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 122 of 143




              396.    Defendant Zuckerberg announced the new appointment in a Facebook post,

       claiming he's been "trying to recruit Ken for years." "He has unique expertise in areas I believe

       Facebook needs to learn and improve     —customer service, direct commerce,        and building a

       trusted brand,'* Zuckerberg added. "Adding someone to our board is one         of the   most important

       decisions our board makes. It's a long process that I take very seriously since this is the group

       that ultimately governs Facebook. Ken and I have had dinners discussing our mission and

       strategy for years, and he has already helped me think through some       of the bigger    issues   I'm

       hoping we take on this year."

               397.   Defendant Chenault lacks independence from Zuckerberg and is beholden to

10     Zuckerberg because he appointed Chenault to Facebook's Board. Chenault has received and

       continues to receive lucrative compensation and benefits, including personal reputational

12     benefits and prestige that is associated with and is solely the result   of his position on
13     Facebook's Board, and he will not commence litigation against Zuckerberg or take any other

14     action that would threaten his position and the lucrative compensation and benefits that he

15     receives as a Facebook director.

16                    6.     Defendant Zients Lacks Independence
17             398,   In 2018, defendant Zuckerberg selected defendant Zients to replace defendant
18     Koum as a director on Facebook's Board, after the 2018 Proxy Statement was issued and
19     before the stockholder meeting, but no vote was required. Defendant Zuckerberg thus

20     effectively unilaterally appointed Zients to the Board for the entire year.
21             399.   Defendant Zients lacks independence from Zuckerberg and is beholden to

22     Zuckerberg because he appointed Zients to Facebook's Board. Zients has received and
23     continues to receive lucrative compensation and benefits, including personal reputational

24     benefits and prestige that is associated with and is solely the result   of his position   on

25     Facebook's Board, and he will not commence litigation against Zuckerberg or take any other

26     action that would threaten his position and the lucrative compensation and benefits that he

27     receives as a Facebook director.

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                       116
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 123 of 143



                                Facebook Director Peggy Alford Lacks Independence
                 400.    On April 12, 2019, Facebook issued        a press release    announcing that Peggy
 2
       Alford ("Alford") had been nominated for election to Facebook's Board at the Company's
 3
       annual meeting     of stockholders     to be held on May 30, 2019. Alford is Senior Vice President,

       Core Markets      of PayPal Holdings, Inc., a digital payments company,           since March 2019, and
 5
       she previously held a variety        of other senior positions   at PayPal    from May 2011 until
 6
       September 2017, when she began working for defendant Zuckerberg at his "philanthropic
 7
       organization."
 8
                  401.   Alford was Chief Financial Officer and Head of Operations at the Chan
 9
       Zuckerberg Initiative until February 2019, when she lefi so that she could join Facebook's
10
       Board. Alford's background is in finance, and in her position as Chief Financial Officer and
11
       Head     of Operations for the     Chan Zuckerberg Initiative, she was able to oversee and manage the
12
       financial and accounting intricacies associated with the massive amounts of shares of Facebook
13
       stock that defendant Zuckerberg began offioading to the organization in 2017, with the blessing
14
       of Facebook's      Board, to avoid tax consequences, while at the same time retaining his majority
15
       voting power, through his continued voting and decision-making control with respect to those
16
       shares.
17
                  402.   When Facebook's Board originally announced the planned sell-off by Zuckerberg
18
       of his    sahares in a Form 8-K that Facebook filed with the SEC in September 2017, Defendants
19
       disclosed that Zuckerberg anticipated selling 35 million to 75 million shares            of Facebook   stock
20
       over a period of approximately 18 months from the date of the announcement, or until
21
       approximately March 2019. However, the Board subsequently disclosed in Item 9B                   of
22
       Facebook's 2018 Form 10-K that Zuckerberg "intends to continue to sell shares                of Facebook
23
       stock from time to time, primarily to continue to fund his philanthropic initiatives" —further
24
       evidence     of Zuckerberg's domination       and control over Facebook and its Board.
25
                  403.   Alford has   a   long history in the tech industry, and over the years she has worked
26
       with, and for, other companies founded by Facebook directors besides defendant Zuckerberg,
27
       including current Board member defendant Thiel. Defendant Thiel is a co-founder of PayPal,
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             117
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 124 of 143




       which was acquired by eBay in 2002. Alford was eBay's Marketplace Controller and Director

       of Accounting Policy from 2002 until 2005,     and she held various officer positions at Rent.corn,

       another eBay Inc. company, from 2005 until 2011, when she began working for PayPal

       Holdings.

                404.   Thus,   it is no surprise that when Facebook announced that Alford would join
       Facebook's Board in the April 12, 2019 press release, she paid lip service to the Board's "drive

       and desire to face hard issues head-on" and specifically named Zuckerberg in her statement that

       was quoted in the press release:    "I look forward to working with Mark and     the other directors

       as   the company builds new and inspiring ways to help people connect and build community."

10              405.   Defendant Zuckerberg likewise expressed his admiration for Alford in the press

       release and alluded to their close working relationship, stating, "Peggy is one    of those    rare

12     people who's an expert across many different areas - f'rom business management to finance

13     operafions to product development.     I know she willhave     great ideas that help us address both

14     the opportunities and challenges facing our company."

15              406.   Alford lacks independence from Zuckerberg and is beholden to Zuckerberg

16     because he appointed Alford to Facebook's Board. Alford has received and continues to

17     receive lucrative compensation and benefits, including personal reputational benefits and

18     prestige that is associated with and is solely the result   of her position on Facebook's Board,      and

19     she   will not commence litigation against Zuckerberg or take any other action that would
20     threaten her position and the lucrative compensation and benefits that she receives as a

21     Facebook director,

22              407.   For all of the foregoing reasons, demand on Facebook's Board was futile, and

23     therefore, excused.

24                                        FIRST CAUSE OF ACTION
                 Declaratory Relief Pursuant to Code of Civil Procedure, II 1060, er seq.
25
        (Declaratory Judgment That Facebook's Forum Provision is Invalid and Unenforceable)
26
                408.   Plaintiffrealleges and incorporates by reference the allegations above    as   though
27
       fully set forth herein.
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                        118
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 125 of 143




                409.   An actual controversy has arisen and now exists between Plaintiff and Facebook
       and/or its Board. As alleged above, Plaintiffcontends that the "Choice               of Forum" provision in
       Article IX of Facebook's Restated Certificate of Incorporation (the Forum Provision) is invalid
       on its face, and as applied to the causes       of action that Plaintiff alleges   and seeks to assert

       derivatively on behalf of Facebook in this Complaint, and that the Forum Provision is

       unenforceable in the State     of California.
                410.   A judicial determination of these        issues and   of the respective rights of Plaintiff,
       as a shareholder    of Facebook    and a California resident, and Nominal Defendant Facebook, and

       of the respective   duties   of Plaintiff, on behalf of Nominal Defendant          Facebook, and the

10     Individual Defendants who are members              of Facebook's   Board   of Directors   is appropriate. As

       alleged herein, Plaintiff asserts the Second through Filth Causes            of Action under   the California

12     Corporations Code derivatively on behalf of Facebook, and the Forum Provision seeks to

13     prevent Plaintiffand any other shareholder of Facebook from asserting such causes                   of action in
14     this Court, against the Individual Defendants and/or derivatively on behalf of Facebook,

15     because the Forum Provision purports to require that any derivative action and any claims

16     against Facebook's directors and officers, including the Individual Defendants, must be

17     brought in the Court of Chancery       of the   State   of Delaware, which is the sole     and exclusive

18     forum that is designated by the Forum Provision.

19              411.   A judicial determination of the parties'espective rights            and remedies is

20     necessary and appropriate at this time under the circumstances because: (i) the Forum

21     Provision has been asserted by Facebook and/or Individual Defendants                 as a defense   to similar

22     derivative claims against Individual Defendants under the California Corporations Code arising

23     from the same facts and circumstances         as   this action, and to obtain a dismissal    of those   claims

24     without prejudice; (ii) Facebook's Board approved Facebook's Amended
                                                                     California
                                                                             and Restated Bylaws,

25     as amended and restated       April 10, 2019, which provide that the Forum Provision is subject to
       modification, waiver or repeal only by Facebook directors including Individual Defendants;

       and   (iii) Plaintiffis presently asserting   causes    of action under    the            Corporations Code

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                               119
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 126 of 143



       derivatively on behalf of Facebook against the Individual Defendants,           as alleged   in this

       Complaint, in this California Superior Court. A judicial determination is necessary to prevent

       the causes    of action   alleged herein from being dismissed on the basis     of the Forum Provision.
                 412.   Plaintiffnow seeks    a declaratory   judgment that:   (I) this Court has jurisdiction
       and authority to issue judgment on all      of the   causes   of action in this Complaint, including the
       authority to determine the validity and/or enforceability of the Forum Provision; (2) the Forum

       Provision is invalid under applicable Delaware and/or California law; (3) the Forum Provision

       is unenforceable (a) in the State     of California, either because it is against public policy and/or
       because    it seeks to limit statutory rights   and remedies under California law, or, alternatively,

10     (b) as to Plaintiff in this action and/or the causes of action alleged in this Complaint; and (4)
       the Forum Provision was adopted, has not been waived or modified and/or is maintained by

12     Facebook's Board, including Individual Defendants who are directors, for an improper purpose

13     that is inconsistent with their fiduciary duties owed to Facebook and its minority shareholders;

14     and (5) the Forum Provision was expressly or tacitly approved by Facebook's Board through its

15     adoption of Facebook's Amended and Restated Bylaws, as amended and restated April 10,

       2019, which Facebook's Board, including Individual Defendants who are directors, adopted

17     and/or approved for an improper purpose that is inconsistent with their fiduciary duties and

18     which constitutes    a breach   of their fiduciary duties owed to Facebook      and its minority

19     shareholders, because Facebook's Amended and Restated Bylaws do not modify or allow for

20     modification of the Forum Provision and impose certain requirements that must be met in order

21     to modify the Forum Provision that prevent Plaintiffand Facebook's minority shareholders

22     from voting to modify the Forum Provision.

23                                         SECOND CAUSE OF ACTION
                           Violations of Corporations Code tilt 24400, 25500, et seq.
24
                    (Derivatively on Behalf of Facebook Against the Individual Defendants)
25
                 413.   Plaintiffrealleges and incorporates by reference the allegations above         as     though
26
       fully set forth herein,
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                             120
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 127 of 143




                414.      During the relevant period, each of the Individual Defendants; (i) approved
       Facebook's stock repurchase program in 2016 and/or increases to the amount of the original

       share repurchase authorization and subsequent authorizations in 2017, 2018 and/or 2019; or                       (ii)
       approved, authorized and/or effectuated share repurchases by Facebook or sold their own

       personally-held shares of Facebook Class A common stock during the same time that the

       Company was repurchasing its shares in 2017, 2018 and/or 2019. Pursuant to these

       authorizations and approvals, Facebook repurchased hundreds of thousands                      of shares of its
       Class   A common stock during the relevant period in the              open market and &om Individual

       Defendants, directly and indirectly, including at regular market prices, for total purchase prices

10     of at least   $6   billion in 2017,   at least $ 9   billion in 2018, and up to $ 9 billion in 2019.
                415.      In connection with Facebook's share repurchases, the Individual Defendants

12     made or caused to be made by or on behalf of Facebook false and misleading statements and/or

13     omissions     as   described above, which the Individual Defendants knew or recklessly disregarded

14     were materially false, misleading and/or incorrect and were intended to deceive or defraud the

15     public (including Plaintiff and Facebook's minority shareholders) and to manipulate the market

16     for Facebook securities by artificiallyinflating the market price of shares of Facebook Class A

17     common stock. Those false and misleading statements or omissions were made, authorized, or

18     approved by the Individual Defendants intentionally as part               of a   course   of conduct that was
19     intended to, and did, manipulate the market for Facebook securities by artificiallyinflating the

20     price   of Facebook's       common stock.

21              416.      At the   same time that the price      of Facebook's common        stock was artificially

22     inflated due to the false and misleading statements or omissions                 as described above, the

23     Individual Defendants caused Facebook to repurchase millions of shares of its Class A

24     common stock, including in the open market, at prices that were higher than the prices that

25     Facebook would have paid for the shares had the Company's stock price not been artificially

26     inflated due to the false and misleading statements or omissions that the Individual Defendants

27     made or caused to be made by or on behalf               of Facebook   as described above.

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                  121
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 128 of 143




              417.        The Individual Defendants engaged in a scheme that deceived or defrauded

       Facebook by causing the Company to purchase shares            of its stock   at   artificiallyintlated prices
       that were higher than the price Facebook would have paid for its shares had its stock price not

       been artificially inflated due to the Individual Defendants'alse and misleading statements or

       omissions     as   described above.

              418.        The Individual Defendants violated Corporations Code section 25400 in that they

       made untrue statements       of material   facts or omitted to state material facts necessary in order to

       make the statements made, in light of the circumstances under which they were made, not

       misleading, and they engaged in acts, practices, and/or a course        of business      that manipulated

10     the market for Facebook stock, and thereby operated as a fraud or deceit upon Facebook in

       connection with its share repurchases during the relevant period.

12            419.        As described above, the Individual Defendants acted with intent to deceive,

13     manipulate, or defraud the market, by issuing materially false and misleading statements and

14     omissions, including in Facebook's proxy statements, quarterly and annual reports, and other

15     public filings with the SEC, in press releases and on conference calls with analysts and

16     investors, and in Facebook Newsroom posts, on Mark Zuckerberg's Facebook page, and on

17     other pages    of Facebook's    website, to various media outlets, in live and written testimony to

18     Congress and other government agencies, and to Facebook's regulators, which contained

19     omissions and misrepresentations that the Individual Defendants knew: (i) were misleading; (ii)

20     failed to disclose material facts and information that was required to be disclosed under

21     applicable laws and regulations, or that the Individual Defendants knew was necessary to make

22     Defendants'tatements not misleading; and/or (iii) caused Facebook's stock price to trade at                     !


23     higher prices than      ifthe omitted facts were disclosed,   or ifthe facts had been disclosed

24     truthfully, including material facts and information related to the Company's core advertising

25     business, advertising services, policies, practices, and internal controls, including relating to

26     user privacy, information, and data security.

27


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                            122
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 129 of 143




              420.      Defendants'tatements      were false and misleading because they failed to state or

       omitted material facts and did not disclose information regarding, among other things: (i) the

       misappropriation    of user information by Cambridge Analytica and other third parties; (ii)
       Defendants'nowledge that Facebook's internal controls and systems were inadequate and
       ineffective to protect user data; (iii) Defendants'nowledge of data security failures that had

       actually materialized and had not been disclosed; (iv) the fact that Facebook's internal controls

       and systems were inadequate to ensure that the Company complied with applicable notification

       and disclosure requirements, including with respect to the Cambridge Analytica incident; (v)

       the fact that Defendants failed to maintain appropriate policies and procedures to detect and

10     prevent violations   of Facebook's policies;    and (vi) the fact that Defendants failed to

       appropriately address Facebook's privacy practices and misleading claims regarding same             as

12     required by the FTC Consent Decree; and (vii) Facebook's violations and potential violations

13     of various U.S.   and foreign laws and regulations, including the FTC Consent Order,

14            421.      In connection with the share repurchases, the Individual Defendants acted either

15     with intent to deceive, manipulate, or defraud, or with severe recklessness.       The Individual

16     Defendants caused Facebook to expend corporate funds to repurchase shares            of its stock while
17     it was trading   at prices that were   artificiallyinflated by the false and misleading statements that

18     the Individual Defendants issued with intent to deceive, manipulate, or defraud, which were

19     made in connection with the purchase or sale        of Facebook   stock, as described above.

20     Facebook's repurchases     of its shares of its common    stock while it was trading at artificially

21     inflated prices were approved and/or authorized by the Individual Defendants for an improper

22     purpose, i.e., to manipulate the market for Facebook securities.

23            422.      The Individual Defendants'arket manipulation and their acts in connection

24     with the stock repurchases and other wrongful conduct described above violated Corporations

25     Code section 25400.

26            423.      The Individual Defendants were among the senior management and the directors

27     of the Company,     and were therefore directly responsible for, and are liable for, the materially

28
        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONS OF CORPORATIONS CODE
                                                           123
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 130 of 143




       false and misleading statements and omissions that artificiallyinflated Facebook's stock price

       and manipulated the market for Facebook securities, and for approving the share repurchase

       program and/or share repurchase authorization(s) pursuant to which the share repurchases

       described above were effectuated by or on behalf                 of Facebook.
                  424.   As a result of the Individual Defendants* violations          of Corporations     Code section

       25400, Facebook suffered damages in connection with its purchases                  of shares of Facebook
       stock. By reason      of such    conduct, the Individual Defendants are liable to Facebook for the

       damages that      it sustained   as a   result   of their violations of Corporations   Code section 25400,

       pursuant to Corporations Code section 25500.

10                425.   Pursuant to the provisions         of Corporations    Code section 25500, Plaintiff, on

       behalf of Facebook, is entitled to rescind the sales of the repurchased shares described above

12     and recover from Individual Defendants the consideration that Facebook paid for the shares,

13     plus interest at the legal rate, in amounts to be determined alter discovery which reflect the

       artificial inflation in Facebook's stock price that was due to the false and misleading statements

15     and omissions and other conduct by the Individual Defendants that manipulated the market                       for

16     Facebook securities and caused the Company to repurchase shares                   of its common stock     at

       higher prices than Facebook would have paid for the shares were it not for the Individual

       Defendants'iolations of Corporations Code section 25400 described above.

19                426.   Each   of the Individual Defendants, through their positions          as   officers and/or

20     directors   of Facebook, directly or indirectly controls            persons, including other Individual

21     Defendants who are liable under Corporations Code section 25500 for false and misleading

22     statements as alleged herein, and is also liable jointly and severally with and to the same extent
                                                                                                                            !


23     as those    persons, pursuant to Corporations Code section 25504.

24                427.   Alternatively, at all times mentioned in this complaint, each of the Individual

25     Defendants, with the intent to deceive or defraud the public (including Plaintiffand Facebook's

26     minority shareholders), materially assisted other Individual Defendants in violating section

27     25400   of the Corporations       Code in that they signed, approved, authorized, issued and/or

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                  124
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 131 of 143




 I     disseminated the false and misleading statements or omissions described above, which the

       Individual Defendants knew or recklessly disregarded: (i) were materially false and/or

       incorrect; or (ii) omitted and failed to disclose material facts and information that was required

 4     to be disclosed under applicable laws and regulations, or that the Individual Defendants knew

       was necessary to make Defendants'tatements,          in light of circumstances under which they
       were made, not misleading, which caused Facebook's stock price to trade at higher prices than

       ifthe omitted facts were disclosed,    or ifthe facts had been disclosed truthfully. As      a result,

 8     each   of the Individual Defendants   is jointly and severally liable for the violation of

 9     Corporations Code section 25400 described in this complaint, pursuant to Corporations Code

10     section 25504.1.

11              428.   Plaintiff, on behalf of Facebook, has no adequate alternative remedy under
       Delaware law.

13                                        THIRD CAUSE OF ACTION
                         Violations of Corporations Code Q 25401, 25501, et seq.
14
                  (Derivatively on Behalf of Facebook Against the Individual Defendants)
15
                429.   Plaintiffincorporates by reference and realleges each of the allegations       set forth
16
       above as though    fully set forth herein.
17
                430.   Plaintiff is an individual, and is now, and   at all relevant times was, a resident      of
18
       San Francisco County, California, and a shareholder       of Facebook    Class   A common stock,
19
       which Plaintiffhas held continuously during the relevant period of conduct described in this
20
       Complaint.
21
                431.   Nominal Defendant Facebook is now, and at all relevant times mentioned in this
22
       Complaint was, a corporation organized and existing under the laws of the State of Delaware,
23
       with its principal place of business in San Mateo County, California.
24
                432.   Individual Defendants are now, and at all relevant times mentioned in this
25
       Complaint were, California residents, including as follows:
26
        ~     Defendant Zuckerberg is a resident      of San Mateo County, California;
27
        ~     Defendant Sandberg is a resident      of San Mateo County, California;
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                          125
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 132 of 143




         ~     Defendant Andreessen is a resident    of San Mateo County, California; and
         ~     Defendant Koum is a resident    of Santa   Clara County, California.

                  433.   Beginning in January of 2017, on various dates throughout 2017, Facebook

       repurchased $ 6 billion worth    of shares of its Class A common     stock at regular market prices,

 5     while at the same time the Individual Defendants sold their personally held shares of Facebook

 6     Class   A common stock into the     open market at market prices, and the Individual Defendants

       caused Facebook to sell and Facebook sold shares          of its Class A common stock to the public
       pursuant to its Registration Statement on Form 8-A filed with the SEC on May 13, 2012,

       including any amendments or reports filed for the purpose of updating such description.

10                434.   The Individual Defendants offered to sell, and sold, the shares of Facebook stock

       described above by means       of written and oral communications which included       and expressly

12     incorporated statements that were materially misleading, untrue or incorrect and/or contained

13     omissions     of material fact that failed to disclose information that was   necessary to make the

14     statements made, in light of the circumstances under which they were made, not misleading, in

15     that the Individual Defendants signed, authorized, approved, disseminated, issued, caused

16     Facebook to issue, and/or issued on Facebook's behalf, statements that were materially false,

17     misleading and/or incorrect or that omitted and failed to disclose material facts and information

18     that was necessary to make the statements in Facebook's public filings with the SEC, press

19     releases, on conference calls    with securities analysts and investors, in Facebook Newsroom

20     posts, on Mark Zuckerberg's Facebook page, to various media outlets, in live and written

21     testimony to Congress and various other government agencies, and that were provided to

22     Facebook's regulators, not misleading, including facts and information regarding, among other

23     things: (i) the misappropriation    of user information by Cambridge Analytica and other third
24     parties;   (ii) Defendants'nowledge that Facebook's internal controls         and systems were

25     inadequate and ineffective to protect user data;     (iii) Defendants'nowledge of data security
26     failures that had actually materialized and had not been disclosed; (iv) the fact that Facebook's

27     internal controls and systems were inadequate to ensure that the Company complied with

28
        COMPLAINTFOR DECLARATORYJUDGMENT; UIOLATIONSOF CORPORATIONS CODE
                                                           126
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 133 of 143




       applicable notification and disclosure requirements, including with respect to the Cambridge

       Analytica incident; (v) the fact that Defendants failed to maintain appropriate policies and

       procedures to detect and prevent violations      of Facebook's policies;   and (vi) the fact that

       Defendants failed to appropriately address Facebook's privacy practices and misleading claims

       regarding same as required by the FTC Consent Order; and (vii) the fact that,         as a   result   of the
       foregoing, Facebook was liable for damages, including fines and penalties, and various other

       costs incurred   in connection with adjudicated violations and potential violations of various U.S.
       and foreign laws, regulations, and the FTC Consent Order.

                 435.   The statements and omissions made by or on behalf      of Defendants described
10     above were untrue or misleading in that they omitted material facts and failed to disclose,

       among other things: (i) the misappropriation       of user information by Cambridge Analytica and
12     other third parties; (ii) Defendants'nowledge that Facebook's internal controls and systems

13     were inadequate and ineffective to protect user data;      (iii)Defendants'nowledge of data
14     security failures that had actually materialized and had not been disclosed; (iv) the fact that

15     Facebook's internal controls and systems were inadequate to ensure that the Company

16     complied with applicable notification and disclosure requirements, including with respect to the

17     Cambridge Analytica incident; (v) the fact that Defendants failed to maintain appropriate

       policies and procedures to detect and prevent violations      of Facebook's policies;    and (vi) the

19     fact that Defendants failed to appropriately address Facebook's privacy practices and

20     misleading claims regarding same       as   required by the FTC Consent Decree; and (vii) that,        as a

21     result   of the foregoing,   Facebook violated various U.S, and foreign laws and regulahons, and

22     the FTC Consent Decree.

23               436.   The Individual Defendants knew and/or recklessly disregarded that these

24     statements were materially false or misleading, or contained omissions         of material    facts and

25     information that was necessary to make the statements correct and/or not misleading, and they

26     were intended to deceive or defraud the public and to induce the purchase         of shares of
27


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           127
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 134 of 143




       Facebook Class A common stock by the public at prices that were artificiallyinflated due to

       their materially false and misleading statements and/or omissions.

               437.    As described above, the Individual Defendants acted intentionally to deceive,

       manipulate, or defraud the market, by issuing materially false and misleading statements and

       omissions, including in Facebook's proxy statements, quarterly and annual reports, and other

       public filings with the SEC, in press releases and on conference calls with analysts and

       investors, and in Facebook Newsroom posts, on Mark Zuckerberg's Facebook page, and on

       other pages    of Facebook's   website, to various media outlets, in live and written testimony to

       Congress and other government agencies, and to Facebook's regulators, which contained

10     omissions and misrepresentations that the Individual Defendants knew they: (i) were materially

       false and/or incorrect;   (ii) failed to disclose material facts   and information that was required to

12     be disclosed under applicable laws and regulations, or that the Individual Defendants knew was

13     necessary to make Defendants'tatements,            in light of circumstances under which they were

14     made, not misleading; and/or     (iii) caused Facebook's stock price to trade        at higher prices than

15     ifthe omitted facts were disclosed,      or ifthe facts had been disclosed truthfully, including

16     material facts and information related to the Company's core advertising business, targeted

17     advertising services, and Facebook's policies, practices, and internal controls respecting

18     compliance with applicable laws and the expectations          of its users   respecting their personal

19     information, data, privacy and security.

20            438.     The Individual Defendants violated Corporations Code section 25401 in that they

21     made untrue statements     of material   facts or omitted to state material facts necessary in order to

22     make the statements made, in light of the circumstances under which they were made, not

23     misleading, which thereby operated as a fraud or deceit upon Facebook in connection with its

24     repurchases    of shares of Facebook stock    at   artificiallyinflated prices during the relevant period.

25            439.     Plaintiffand the general public, including Facebook's minority shareholders that

26     were not Company insiders and/or employees, did not know that the statements made by

27     Defendants described above were untrue or the omitted facts that were material information

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                            128
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 135 of 143




       that was necessary to make the statements not misleading in light of the circumstances in which

       they were made.      IfPlaintiff and the general   public (including Facebook's minority
       shareholders) had known that the statements made by Defendants described above were untrue

       or the material facts and information omitted by Defendants made Defendants'ther statements

       misleading, Facebook would not have repurchased its shares of stock described above, at all, or

       at the prices   it paid   to repurchase these shares, in the open market, from Individual Defendants

       and/or at the same time the Individual Defendants were selling their personally-held shares                of
       Facebook at artificiallyinflated prices, which were higher than they would have been              ifthe
       statements were true and/or       ifthe relevant material facts and information were disclosed.
10              440.    As of the date this Complaint was filed, Facebook had received income on the

       shares   in various amounts to be determined after discovery, which, on information and belief,

12     are lesser than the amounts Facebook paid to repurchase the shares.

13              441.    Facebook subsequently sold the shares         of its Class A common stock     to the public

14     at market prices during 2017, 2018, and/or 2019.

15              442.    The Individual Defendants'onduct         as   described above was in violation of Corp.

16     Code section 25401.

17              443.    As a direct and proximate result    of the Individual Defendants'iolations of
18     Corporations Code section 25401, Facebook suffered damages in that              it paid a higher price for
19     the shares   it repurchased pursuant to the    share repurchase program and/or share repurchase

20     authorization(s) that were approved by F acebook'          Board, when the previously undisclosed

21     facts were revealed and/or disclosed beginning in March 2018. Facebook would not have

22     purchased these securities at the prices     it paid, or at all, but for the artificial inflation in the
23     Company's stock price caused by Defendants'alse or misleading statements.

24              444.    Pursuant to Corporations Code section 25501, Plaintiff, on behalf of Facebook, is

25     entitled to recover from Individual Defendants an amount equal to the difference between the

26     price at which the shares were repurchased by Facebook plus interest at the legal rate from the



28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           129
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 136 of 143




       date   of purchase,   and the value   of the   shares at the time they were sold   by Facebook plus the
       amount of any income received on the securities by Facebook.

                445.   Each   of the Individual Defendants, through their positions        as   officers and/or

       directors   of Facebook, directly or indirectly controls      persons, including other Individual

       Defendants, who are liable under Corporations Code section 25501 for false and misleading

       statements as alleged herein, and are also liable jointly and severally with and to the same

       extent as those persons and Individual Defendants, pursuant to Corporations Code section

       25504.

                446.   Alternatively, at all times mentioned in this complaint, each of the Individual

10     Defendants, with the intent to deceive or defraud the public (including Plaintiff and Facebook's

       minority shareholders), materially assisted other Individual Defendants in violating section

12     25401    of the Corporations   Code in that they signed, approved, authorized, issued and/or

13     disseminated the false and misleading statements or omissions described above, which the

14     Individual Defendants knew or recklessly disregarded: (i) were materially false and/or

15     incorrect; or (ii) omitted and failed to disclose material facts and information that was required

16     to be disclosed under applicable laws and regulations, or that the Individual Defendants knew

17     was necessary to make Defendants'tatements,              in light of circumstances under which they

18     were made, not misleading, which caused Facebook's stock price to trade at higher prices than

19     ifthe omitted facts were disclosed,       or ifthe facts had been disclosed truthfully. As a result,

20     each   of the Individual Defendants      is jointly and severally liable for the violation of

21     Corporations Code section 25401 described in this complaint, pursuant to Corporations Code

22     section 25504.1.

23              447.   Plaintiff, on behalf of Facebook, has no alternative adequate remedy under

24     Delaware law.

25                                       FOURTH CAUSE OF ACTION
                        Violations of Corporations Code Q 24402, 25502, et seq,
26
       (Derivatively on Behalf of Facebook Against Defendants Zuckerberg, Sandberg & Koum)
27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              130
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 137 of 143




                448.    Plainfiffincorporates by reference and realleges            each   of the   allegations set forth

       above as though     fully set forth herein.
                449.    Plaintiff is an individual and is now, and at all times relevant to this            cause   of
       action mentioned in this Complaint was, a resident              of San   Francisco County, California, and a

       shareholder     of Facebook   Class   A common stock, which Plaintiffhas held continuously during
       the relevant period   of conduct      described in this Complaint.

                450.    Nominal Defendant Facebook is now, and at all relevant times mentioned in this

       Complaint was, a corporation organized and existing under the laws of the State of Delaware,

       with its principal place of business in San Mateo County, California. At all times mentioned in

10     this complaint, Facebook was an issuer          of securities    and was the issuer     of the   shares described

       in this complaint.

12              451.    Defendant Zuckerberg is an individual and is now, and at all times relevant to

13     this cause   of action mentioned in this Complaint was,           a resident   of San Mateo County,
14     California, a shareholder     of Facebook      Class   A common stock,       and an   officer and director of

15     Facebook doing business in San Mateo County, California.

16              452.    Defendant Sandberg is an individual and is now, and at all times relevant to this

17     cause   of action mentioned in this Complaint          was, a resident    of San Mateo County, California,
18     and was a shareholder     of Facebook      Class   A common stock,        an officer and director     of Facebook
19     and a shareholder    of Facebook      Class   A common stock.

20              453.    Defendant Koum is an individual and is now, and at all times relevant to this

21     cause   of action mentioned in this Complaint          was, a resident    of Santa Clara County, California,
22     and was a shareholder     of Facebook      Class   A common stock,        an officer of WhatsApp and a

23     director of Facebook doing business in San Mateo County, California.

24              454.    At the time of the stock     sales set forth above, each      of defendants Zuckerberg,
25     Sandberg, and Koum (the "Insider Selling Defendants" ) knew or recklessly disregarded the

26     information described in this Complaint regarding the breach and illicitdata sharing and sold

27     Facebook common stock on the basis            of that information.
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                               131
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 138 of 143




                  455.   The information described above was non-public information concerning the

       Company's unlawful conduct associated with its business strategy to generate revenues through

       targeted advertising. The information was a proprietary asset belonging to the Company,

       which the Insider Selling Defendants used for their own benefit when they sold Facebook

       common stock.

                  456.   The Insider Selling Defendants'ales        of their shares of Facebook common      stock

       while in possession and control of this material adverse non-public information was             a breach   of
       their fiduciary duties      of loyalty and   good faith.

                  457.   Because the use    of the Company's proprietary information for their own gain
10     constitutes   a   breach   of the Defendants'iduciary      duties, the Company is entitled to the

       imposition of a constructive trust on any profits the Insider Selling Defendants obtained

12     thereby.

13                458.   At all relevant times hereto, defendants Zuckerberg, Sandberg, and Koum were
14     officers, directors, or controlling persons of Facebook. As a result of their positions and

15     relationships with Facebook, the Insider Selling Defendants had access, directly or indirectly,

16     to material information about Facebook's business and financial condition, including regarding,

17     among other things: (i) the misappropriation          of user information by Cambridge Analytica and
18     other third parties; (ii) Defendants'nowledge that Facebook's internal controls and systems

19     were inadequate and ineffective to protect user data;         (iii)Defendants'nowledge of data
20     security failures that had actually materialized and had not been disclosed; (iv) the fact that

21     Facebook's internal controls and systems were inadequate to ensure that the Company

       complied with applicable notification and disclosure requirements, including with respect to the

23     Cambridge Analytica incident; (v) the fact that Defendants failed to maintain appropriate

24     policies and procedures to detect and prevent violations          of Facebook's policies;   and (vi) the

25     fact that Defendants failed to appropriately address Facebook's privacy practices and

26     misleading claims regarding same as required by the FTC Consent Order; and (vii) the fact

27     that, as a result   of the foregoing, Facebook      was liable for damages, including fines and

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                              132
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 139 of 143




       penalties, and various other costs incurred in connection with adjudicated violations and

       potential violations of various U.S. and foreign laws, regulations, and the FTC Consent Order,

       which would significantly affect the market price of Facebook's securities, was not generally

       available to the public, and which the Insider Selling Defendants knew was not intended to be

       available to the public.

                459.    The Insider Selling Defendants'onduct as described above was in violation of

       section 25402     of the Corporations     Code, which prohibits an officer or a director        of an               issuer

       from purchasing or selling     a    security   of the   issuer in California at a time when he or she knows

       material information about the issuer gained from the relationship which would significantly

10     affect the market price    of the   security, is not generally available to the public, and which he or

       she knows is not intended to be generally available to the public.

12              460.    At the time Facebook repurchased or sold           the shares   of its stock from or to
13     defendants Zuckerberg, Sandberg, and/or Koum as described above, the shares would have had

14     a   market value in an amount to be determined after discovery that is greater than              ifthe
15     information known to defendants Zuckerberg, Sandberg, and Koum had been publicly

16     disseminated prior to that time and a reasonable time had elapsed for the market to absorb the

17     information.

18              461.    Insider Selling Defendants Zuckerberg, Sandberg, and Koum sold Facebook

19     securities at a time when they possessed and/or knew material information about Facebook—

20     gained from their relationships at Facebook             —which was not generally available to the public.
21     Had such information been publicly available,              it would have significantly reduced the market
22     price   of Facebook   stock at that time.

23              462.    Insider Selhng Defendants Zuckerberg, Sandberg, and Koum knew these facts

24     were not intended to be available to the public.            At the time of the Insider Selling
                                                                                                        Defendants'ales,




25             each   of the Insider Selling Defendants         had actual knowledge    of material,   adverse, non-

26     public information and sold their Facebook common stock in California in violation of

27     California Corporations Code tj 25402.

28
           COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                                 133
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 140 of 143




               463.   Pursuant to the provisions     of Corp.   Code       f 25502, Plaintiff, on behalf of
       Facebook, is entitled to recover damages from Insider Selling Defendants Zuckerberg,

       Sandberg, and Koum in an amount equal to the difference between the price at which the

       shares were sold and the market value which the shares would have had at the time                        of the   sales

       in 2018 and 2019 the informanon known to the Insider Selling Defendants had been publicly
       disseminated prior to that time and a reasonable time had elapsed for the market to absorb the

       information, plus interest at the legal rate.

               464.   Pursuant to California Corporations Code              ) 25502.5,   each   of the Insider Selling
       Defendants is liable to Facebook for damages in an amount up to three times the difference

10     between the price at which Facebook common stock was sold by the Defendant and the market

       value that stock would have had at the time       of the    sale   ifthe information known to the Insider
12     Selling Defendants had been publicly disseminated prior to that time and a reasonable time had

13     elapsed for the market to absorb the information.

               465.   Facebook has total assets in excess         of one million dollars        and has a class     of
15     equity security held of record by 500 or more persons.

16             466.   Insider Selling Defendants Zuckerberg, Sandberg, and Koum are also liable for

17     reasonable attorneys'ees and costs under California Corporations Code                     $   25502.5.

18             467.   At all times mentioned in this complaint, the Individual Defendants were officers

19     and/or directors   of Facebook   and   in their positions    as    officer and/or directors of Facebook
20     directly or indirectly controlled Insider Selling Defendants Zuckerberg, Sandberg, and Koum.

21     As a result, each of the Individual Defendants is jointly and severally liable with, and to the

22     same extent as Insider Selling Defendants Zuckerberg, Sandberg, and Koum for the violations

23     of Corporations    Code section 25402 described in this Complaint.

24             468.   Plaintiff, on behalf of Facebook, has no alternative adequate remedy under

25     Delaware law.

26
                                          FIFTH CAUSE OF ACTION
27
                      Control Person LlabiTity Pursuant to Corporations Code                         tt 25504
28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           134
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 141 of 143



                    (Derivatively on Behalf of Facebook Against the Individual Defendants)
                469.   Plaintiffincorporates by reference and realleges each of the allegations set forth
       above, including the Second Cause        of Action, the Third Cause of Action, and     the Fourth Cause

       of Action, as though fully set forth herein.
                470.   At all times mentioned in this complaint, the Individual Defendants were officers
       and/or directors   of Facebook,    and in their positions as officers and/or directors   of Facebook,
       directly or indirectly controlled other Individual Defendants who are liable under Corporations
       Code section 25500 for market manipulation, Corporations Code section 25501 for false and

       misleading statements and/or Corporations Code section 25502 for insider sales, as alleged
 9
       herein. As a result, each   of the Individual Defendants is also liable jointly and severally with
10
       and to the same extent as those persons and Individual Defendants, pursuant to Corporations
11
       Code section 25504.
12
                471.    Plaintiff, on behalf of Facebook, has no adequate alternative remedy under
13
       Delaware law.
14
                                               PRAYER FOR RELIEF
15
               WHEREFORE, Plaintiffrequests that this Court enter a judgment:
16
               A.       Declaring that:   (I) this Court has jurisdiction and   authority to issue judgment on
17
       all of the causes of action in this Complaint, including the authority to determine the validity
18
       and/or enforceability   of the Forum Provision; (2)       the Forum Provision is invalid under
19
       applicable Delaware and/or California law; (3) the Forum Provision is unenforceable (a) in the
20
       State   of California, either because it is against public policy and/or    because   it seeks to limit
21
       statutory rights and remedies under California law, or, alternatively, (b) as to Plaintiff in this
22
       action and/or the causes    of action   alleged in this Complaint; and (4) the Forum Provision was
23
       adopted, has not been waived or modified and/or is maintained by Facebook's Board, including
24
       Individual Defendants who are directors, for an improper purpose that is inconsistent with their
25
       fiduciary duties owed to Facebook and its minority shareholders; and (5) the Forum Provision
26
       was expressly or tacitly approved by Facebook's Board through its adoption             of Facebook's
27
       Amended and Restated Bylaws, as amended and restated April 10, 2019, which Facebook's
28
         COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                           135
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 142 of 143




       Board, including Individual Defendants who are directors, adopted and/or approved for an

       improper purpose that is inconsistent with their fiduciary duties and which constitutes a breach

       of their fiduciary duties owed   to Facebook and its minority shareholders, because Facebook's

       Amended and Restated Bylaws do not modify or allow for modification of the Forum Provision

       and impose certain requirements that must be met in order to modify the Forum Provision that

       prevent Plaintiffand Facebook's minority shareholders from voting to modify the Forum

       Provision

             B.       Rescinding the sales   of shares by the Insider Selling Defendants,     and awarding to

       Facebook restitution Irom the Insider Selling Defendants, and each      of them,   and ordering

10     disgorgement   of all profits obtained by the Insider Selling Defendants, including the proceeds
       from their insider sales   of Facebook   stock made in violation of the California securities laws;

12           C.       Awarding to Facebook restitution from the Individual Defendants, and ordering

13     the Individual Defendants to pay to Facebook the sum       of all consideration that   Facebook paid

14     for the shares, plus interest at the legal rate, in an amount to be determined that reflects the

15     artificial inflation in Facebook's stock price that was due to the false and misleading statements

16     and omissions;

17           D.       Award to Facebook the damages sustained by it as a result of the violations of the

18     California securities laws set forth above from each Defendant, jointly and severally, together

19     with prejudgment and post-judgment interest thereon;

20           E.       Awarding to Plaintiff costs and disbursements related to this action, including

21     reasonable attorneys'ees, consultant and expert fees, costs, and expenses; and

22           F.       Granting such other and further relief as the Court may deem proper.

23

24

25

26

27


        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                                         136
     Case 4:18-cv-01792-HSG Document 124-2 Filed 08/01/19 Page 143 of 143




       Dated:   Jund-5 2019

                                      Pi7(sn
                                        P.
                                                        ~
                                        Respectfully submitted,




                                          erry Anderlini, Esq., (044783)
                                        ANDERLINIlit MCSWEENEY LLP
                                        66 Bovet Road, Suite 285
                                        San Mateo, CA 94402
                                        Telephone: (650) 212-0001
                                        Facsimile: (650) 212-0081


                                        Guido Saveri (22349)
                                        R. Alexander Saveri (173102)
                                        Cadio Zirpoli (179108)
                                        Charlie Sweeny (325167)
                                        SAVERI 2 SAVERI
10                                      706 Sansome Street
                                        San Francisco, CA 94111
                                        Telephone: (415) 217-6810
                                        Facsimile: (415) 217-6813
12

13
                                        Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        COMPLAINTFOR DECLARATORYJUDGMENT; VIOLATIONSOF CORPORATIONS CODE
                                             137
